UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number : 811-05972 Name of Registrant: Vanguard International Equity Index Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Registrants telephone number, including area code: (610) 669-1000 Date of fiscal year end: October 31 Date of reporting period: November 1, 2012  April 30, 2013 Item 1: Reports to Shareholders Semiannual Report | April 30, 2013 Vanguard International Stock Index Funds Vanguard European Stock Index Fund Vanguard Pacific Stock Index Fund Vanguard Emerging Markets Stock Index Fund > For the six months ended April 30, 2013, returns for the Vanguard International Stock Index Funds varied widely, ranging from about 6% for the Emerging Markets Stock Index Fund to about 23% for the Pacific Stock Index Fund. > While lackluster performances from some large economies weighed on the emerging markets fund, impressive gains by Japanese stocks accounted for much of the strong performance in the Pacific fund. > As planned, the three funds are now seeking to track new benchmarks. Contents Your Fund’s Total Returns. 1 Chairman’s Letter. 4 European Stock Index Fund. 10 Pacific Stock Index Fund. 30 Emerging Markets Stock Index Fund. 50 About Your Fund’s Expenses. 72 Trustees Approve Advisory Arrangements. 75 Glossary. 76 Please note: The opinions expressed in this report are just that—informed opinions. They should not be considered promises or advice. Also, please keep in mind that the information and opinions cover the period through the date on the front of this report. Of course, the risks of investing in your fund are spelled out in the prospectus. See the Glossary for definitions of investment terms used in this report. About the cover: Our cover photograph shows rigging on the HMS Surprise , a replica of an 18th-century Royal Navy frigate. It was featured in the 2003 movie Master and Commander: The Far Side of the World , which was based on Patrick O’Brian’s sea novels, set amid the Napoleonic Wars. Vanguard was named for another ship of that era, the HMS Vanguard , which was the flagship of British Admiral Horatio Nelson at the Battle of the Nile. Your Fund’s Total Returns Six Months Ended April 30, 2013 Total Returns Vanguard European Stock Index Fund Investor Shares 12.87% Admiral™ Shares 12.93 Signal® Shares 12.93 Institutional Shares 12.94 FTSE Europe ETF Shares Market Price 12.82 Net Asset Value 12.91 Spliced European Index 13.13 European Region Funds Average 13.00 For a benchmark description, see the Glossary. European Region Funds Average: Derived from data provided by Lipper Inc. Vanguard Pacific Stock Index Fund Investor Shares 23.31% Admiral Shares 23.35 Signal Shares 23.36 Institutional Shares 23.32 FTSE Pacific ETF Shares Market Price 23.45 Net Asset Value 23.34 Spliced Pacific Stock Index 23.27 Japan/Pacific Region Funds Average 23.19 For a benchmark description, see the Glossary. Japan/Pacific Region Funds Average: Derived from data provided by Lipper Inc. Admiral Shares carry lower expenses and are available to investors who meet certain account-balance requirements. Signal Shares, Institutional Shares, and Institutional Plus Shares are available to certain institutional investors who meet specific administrative, service, and account-size criteria. The Vanguard ETF® Shares shown are traded on the NYSE Arca exchange and are available only through brokers. The table provides ETF returns based on both the NYSE Arca market price and the net asset value for a share. U.S. Pat. No. 6,879,964 B2; 7,337,138; 7,720,749; 7,925,573; 8,090,646. 1 Your Fund’s Total Returns Six Months Ended April 30, 2013 Total Returns Vanguard Emerging Markets Stock Index Fund Investor Shares 5.77% Admiral Shares 5.87 Signal Shares 5.89 Institutional Shares 5.87 Institutional Plus Shares 5.90 FTSE Emerging Markets ETF Shares Market Price 6.72 Net Asset Value 5.88 Spliced Emerging Markets Index 5.51 Emerging Markets Funds Average 7.29 For a benchmark description, see the Glossary. Emerging Markets Funds Average: Derived from data provided by Lipper Inc. Admiral Shares carry lower expenses and are available to investors who meet certain account-balance requirements. Signal Shares, Institutional Shares, and Institutional Plus Shares are available to certain institutional investors who meet specific administrative, service, and account-size criteria. The Vanguard ETF® Shares shown are traded on the NYSE Arca exchange and are available only through brokers. The table provides ETF returns based on both the NYSE Arca market price and the net asset value for a share. U.S. Pat. No. 6,879,964 B2; 7,337,138; 7,720,749; 7,925,573; 8,090,646. For the ETF Shares, the market price is determined by the midpoint of the bid-offer spread as of the closing time of the New York Stock Exchange (generally 4 p.m., Eastern time). The net asset value is also determined as of the NYSE closing time. For more information about how the ETF Shares' market prices have compared with their net asset value, visit vanguard.com, select your ETF, and then select the Price and Performance tab. The ETF premium/discount analysis there shows the percentages of days on which the ETF Shares' market price was above or below the NAV. 2 Your Fund’s Performance at a Glance October 31, 2012, Through April 30, 2013 Distributions Per Share Starting Ending Income Capital Share Price Share Price Dividends Gains Vanguard European Stock Index Fund Investor Shares $24.69 $27.55 $0.301 $0.000 Admiral Shares 57.54 64.16 0.778 0.000 Signal Shares 22.26 24.82 0.302 0.000 Institutional Shares 24.54 27.36 0.338 0.000 FTSE Europe ETF Shares 46.01 51.29 0.629 0.000 Vanguard Pacific Stock Index Fund Investor Shares $9.63 $11.65 $0.195 $0.000 Admiral Shares 62.54 75.58 1.357 0.000 Signal Shares 21.72 26.25 0.471 0.000 Institutional Shares 9.57 11.56 0.210 0.000 FTSE Pacific ETF Shares 50.57 61.12 1.098 0.000 Vanguard Emerging Markets Stock Index Fund Investor Shares $26.36 $27.60 $0.281 $0.000 Admiral Shares 34.65 36.26 0.421 0.000 Signal Shares 33.31 34.86 0.409 0.000 Institutional Shares 26.36 27.57 0.336 0.000 Institutional Plus Shares 87.68 91.73 1.118 0.000 FTSE Emerging Markets ETF Shares 41.65 43.59 0.508 0.000 3 Chairman’s Letter Dear Shareholder, During the six months ended April 30, 2013, Vanguard’s three international stock index funds followed different trajectories. A sharp rebound in Japanese stocks helped Vanguard Pacific Stock Index Fund to return more than 23%, well ahead of the performance of the broad U.S. stock market. In spite of a gloomy economic backdrop, European stocks moved higher overall, sending Vanguard European Stock Index Fund to a return of around 13%. Within the emerging markets, sluggish growth and inflationary pressures in some of the largest economies translated into a more modest return of around 6% for Vanguard Emerging Markets Stock Index Fund. The funds now aim to track new benchmark indexes As I mentioned in my letter to you six months ago, the funds have been transitioning to what we believe are best-in-class benchmarks that will produce significant savings for shareholders over the long term. As of March 27, the European Stock Index Fund began using the FTSE Developed Europe Index as its target, and the Pacific Stock Index Fund moved to the FTSE Developed Asia Pacific Index. 4 In January, the Emerging Markets Stock Index Fund began seeking to track the FTSE Emerging Transition Index as part of a two-step transition process. Over a period of approximately six months, all South Korean stocks will gradually be removed from the index as it aligns its constituents and weightings with the FTSE Emerging Index, which will then become the fund’s target. FTSE, the index provider, considers South Korea a developed market. South Korean stocks are a component of the FTSE Developed Asia Pacific Index. As part of the shift, the three funds’ ETF share classes have been renamed. They are now Vanguard FTSE Europe ETF, Vanguard FTSE Pacific ETF, and Vanguard FTSE Emerging Markets ETF. The stock market rally persisted, but not without challenges Global stocks overall delivered a vigorous performance in the semiannual period, recording gains in five of the six months. U.S. equities finished strongly with a return of about 15% for the half year. The S&P 500 Index closed April the same way it had March: at an all-time high amid solid corporate earnings and encouraging economic data. In aggregate, international equities were nearly as strong, returning almost 13%. However, as I mentioned—and as our funds’ returns indicate—performance differed notably among regions. Market Barometer Total Returns Periods Ended April 30, 2013 Six One Five Years Months Year (Annualized) Stocks Russell 1000 Index (Large-caps) 15.05% 17.17% 5.49% Russell 2000 Index (Small-caps) 16.58 17.69 7.27 Russell 3000 Index (Broad U.S. market) 15.16 17.21 5.63 MSCI All Country World Index ex USA (International) 12.78 14.15 -0.84 Bonds Barclays U.S. Aggregate Bond Index (Broad taxable market) 0.90% 3.68% 5.72% Barclays Municipal Bond Index (Broad tax-exempt market) 1.78 5.19 6.09 Citigroup Three-Month U.S. Treasury Bill Index 0.05 0.08 0.28 CPI Consumer Price Index 0.52% 1.06% 1.60% 5 Bonds notched a slight return as yields remained low Bonds, which sputtered for most of the half year, finished the period with a bit of a flourish. The broad U.S. taxable bond market returned 0.9% for the six months, with a boost from April’s 1.0% return. The yield of the 10-year U.S. Treasury note closed the period at 1.67%, a couple of ticks below its starting level of 1.69% and lower still than the 1.85% it registered a month earlier. (Bond yields and prices move in opposite directions.) Municipal bonds had a return closer to 2%, with more than half of it coming in April. The Federal Reserve’s target for short-term interest rates remained pegged between 0% and 0.25%, which kept a firm leash on returns from money market and savings accounts. In a statement issued May 1, the Fed said it would continue buying $85 billion in Treasury bonds and mortgage-backed securities each month until the job market improves substantially. Kenneth Volpert, head of our Taxable Bond Group, noted recently that the Fed’s extraordinary actions to stimulate economic growth may have, in effect, pulled what would have been future investment gains into the present. The trade-off, he said, is that once the Fed begins to unwind the stimulus, “future returns are likely to be lower than they otherwise would have been for both bonds and stocks.” Expense Ratios Your Fund Compared With Its Peer Group Peer Investor Admiral Signal Institutional Institutional ETF Group Shares Shares Shares Shares Plus Shares Shares Average European Stock Index Fund 0.26% 0.12% 0.12% 0.09% — 0.12% 1.35% Pacific Stock Index Fund 0.26 0.12 0.12 0.09 — 0.12 1.47 Emerging Markets Stock Index Fund 0.33 0.18 0.18 0.12 0.10% 0.18 1.54 The fund expense ratios shown are from the prospectus dated February 28, 2013, and represent estimated costs for the current fiscal year. For the six months ended April 30, 2013, the funds’ annualized expense ratios were: for the European Stock Index Fund, 0.26% for Investor Shares, 0.12% for Admiral Shares, 0.12% for Signal Shares, 0.09% for Institutional Shares, and 0.12% for FTSE Europe ETF Shares; for the Pacific Stock Index Fund, 0.26% for Investor Shares, 0.12% for Admiral Shares, 0.12% for Signal Shares, 0.09% for Institutional Shares, and 0.12% for FTSE Pacific ETF Shares; and for the Emerging Markets Stock Index Fund, 0.33% for Investor Shares, 0.16% for Admiral Shares, 0.16% for Signal Shares, 0.12% for Institutional Shares, 0.10% for Institutional Plus Shares, and 0.16% for FTSE Emerging Markets ETF Shares. Peer groups: For the European Stock Index Fund, European Region Funds; for the Pacific Stock Index Fund, Japan/Pacific Region Funds; for the Emerging Markets Stock Index Fund, Emerging Markets Funds. 6 Japanese stocks surged; emerging markets proved patchy All three of Vanguard’s International Stock Index Funds started the half year strongly, with gains ranging from about 8% to 11% in the first three months. Their fortunes diverged after that, however, as flare-ups in the European debt crisis and a slowing of growth in some emerging markets took their toll on stock prices. In Japan, investors were heartened by the election of a new government pledging to end well over a decade of deflation and Investment insight The difference between U.S. and non-U.S. returns is still meaningful Stocks outside the United States have always performed differently than U.S. stocks. As the accompanying chart shows, the difference between the two groups has lessened in recent years, even as each group takes a turn outperforming the other. Despite the closer correlation recently, the returns of non-U.S. stocks remain different enough to offer a diversification benefit. That’s why we continue to suggest that investors consider allocating a portion of their stock assets to international markets, which collectively make up close to 55% of global market capitalization. Our research indicates that a 20% allocation to non-U.S. stocks may be a reasonable starting point for investors to consider in their stock portfolios. (For more insight, see our research paper Considerations for Investing in Non-U.S. Equities on vanguard.com/research.) Trailing 12-month return differential between U.S. and non-U.S. stocks Notes: U.S. equities are represented by the MSCI USA Index; international equities are represented by the MSCI World Index ex USA from 1982 through 1987 and the MSCI All Country World Index ex USA thereafter. Data through December 31, 2012. Sources: Vanguard, Thomson Reuters Datastream, and MSCI. 7 by the Bank of Japan’s announcement of an unprecedented stimulus program. Japanese stocks, which accounted for more than half the assets of the Pacific fund during the period, rose about 31%, with shares of financial institutions and export-oriented manufacturers leading the way. The Australian stock market, another heavyweight in the fund, returned about 19%. Interest rate cuts by the nation’s central bank boosted stocks of financial institutions in particular, more than offsetting disappointing returns from mining companies pinched by weaker demand. The Pacific fund returned about 23% for the six months. News from Europe remained downbeat for the most part. The euro-area economy continued to shrink, while unemployment hit a record high. And new points of concern surfaced, including unsettling election results in Italy and a banking crisis in Cyprus. Still, investors seemed to take comfort from the European Central Bank’s firm commitment to backstop the sovereign debt of governments within the euro area. Stock gains were fairly broad-based: All of the larger markets except Italy’s saw gains of about 10% or more. In all, the European fund returned about 13%. For emerging markets, the investment climate shifted markedly during the half year. Growth prospects led to significant stock gains for many of these markets in the first three months, but then a deterioration in the outlook, notably for certain larger economies, led to some retrenchment. Concerns about sluggish growth and inflation hurt energy and materials stocks the most; both sectors declined in the Chinese, Brazilian, and Russian markets over the half year. The Taiwanese market held up better, returning about 12% for the six months thanks largely to strength in semiconductor and mobile device-related stocks. The emerging markets fund returned about 6%. The wisdom of rebalancing holds true as stocks climb More than four years have passed since the U.S. stock markets began an impressive recovery from the depths of the 2008–2009 global financial crisis. The S&P 500 Index has risen from a low of 677 on March 9, 2009, to a close of 1,598 on April 30, 2013, a cumulative total return of 158%. International stock markets, while not back to peak levels, have also posted impressive rebounds, with many regions posting cumulative total returns of more than 100%. Such a strong recovery is, of course, a welcome development that few would have predicted four years ago. And investors who had the discipline to maintain their stock allocation as part of a balanced, diversified portfolio have been able to more than recoup their crisis-era losses. Discipline is just as important in good times as it is in bad. At Vanguard, we have long counseled investors to “stay the course”—to maintain a long-term 8 commitment to a sensible portfolio. But staying the course doesn’t mean you should avoid taking action altogether. Over time, returns will shift the weighting of stocks and bonds in a portfolio, and its asset mix may become more aggressive than originally planned. To manage this risk, investors should periodically consider rebalancing, or adjusting their asset allocation to bring it back to its target. For example, you should consider rebalancing if you’ve established a 60%/40% stock/bond portfolio and you find that your target allocation is now off by 5 percentage points or more. (For more on this topic, see Best Practices for Portfolio Rebalancing , available at vanguard.com/research.) I realize that it’s not easy to contemplate rebalancing when stocks have surged and expectations for bond returns are very modest. However, we believe that bonds will continue to play a valuable role in helping to smooth out stocks’ volatility. Without rebalancing, an investor could end up with a portfolio that’s very different from—and potentially more risky than—what he or she intended. As always, thank you for investing with Vanguard. Sincerely, F. William McNabb III Chairman and Chief Executive Officer May 15, 2013 9 European Stock Index Fund Fund Profile As of April 30, 2013 Share-Class Characteristics Investor Admiral Signal Institutional FTSE Europe Shares Shares Shares Shares ETF Shares Ticker Symbol VEURX VEUSX VESSX VESIX VGK Expense Ratio 1 0.26% 0.12% 0.12% 0.09% 0.12% Portfolio Characteristics FTSE MSCI AC Developed World Europe Index Fund Index ex USA Number of Stocks 504 499 1,815 Median Market Cap $46.7B $46.7B $31.3B Price/Earnings Ratio 19.0x 19.1x 16.6x Price/Book Ratio 1.7x 1.7x 1.7x Return on Equity 16.5% 16.5% 15.2% Earnings Growth Rate 4.1% 4.0% 5.9% Dividend Yield 3.6% 3.6% 3.1% Turnover Rate (Annualized) 9% — — Short-Term Reserves -0.3% — — Sector Diversification (% of equity exposure) FTSE MSCI AC Developed World Europe Index Fund Index ex USA Consumer Discretionary 9.3% 9.3% 9.8% Consumer Staples 15.0 15.0 10.8 Energy 9.8 9.8 9.4 Financials 20.6 20.7 26.9 Health Care 12.7 12.7 7.8 Industrials 11.4 11.4 10.6 Information Technology 3.1 3.1 6.3 Materials 8.5 8.4 9.3 Telecommunication Services 5.5 5.5 5.5 Utilities 4.1 4.1 3.6 Volatility Measures Spliced MSCI AC European World Stock Index Index ex USA R-Squared 0.99 0.95 Beta 1.01 1.16 These measures show the degree and timing of the fund’s fluctuations compared with the indexes over 36 months. Ten Largest Holdings (% of total net assets) Nestle SA Packaged Foods & Meats 3.0% Royal Dutch Shell plc Integrated Oil & Gas 2.8 HSBC Holdings plc Diversified Banks 2.6 Roche Holding AG Pharmaceuticals 2.3 Novartis AG Pharmaceuticals 2.2 Vodafone Group plc Wireless Telecommunication Services 2.0 BP plc Integrated Oil & Gas 1.8 GlaxoSmithKline plc Pharmaceuticals 1.7 Sanofi Pharmaceuticals 1.6 Unilever plc Packaged Foods & Meats 1.5 Top Ten 21.5% The holdings listed exclude any temporary cash investments and equity index products. 1 The expense ratios shown are from the prospectus dated February 28, 2013, and represent estimated costs for the current fiscal year. For the six months ended April 30, 2013, the annualized expense ratios were 0.26% for Investor Shares, 0.12% for Admiral Shares, 0.12% for Signal Shares, 0.09% for Institutional Shares, and 0.12% for FTSE Europe ETF Shares. 10 European Stock Index Fund Market Diversification (% of equity exposure) FTSE MSCI AC Developed World Europe Index Fund Index ex USA Europe United Kingdom 33.9% 33.9% 15.1% France 14.6 14.0 6.6 Switzerland 14.3 14.3 6.3 Germany 13.0 12.9 5.8 Sweden 5.0 5.0 2.2 Spain 4.5 4.5 2.0 Netherlands 3.8 4.3 1.7 Italy 3.4 3.3 1.5 Denmark 1.9 1.9 0.8 Belgium 1.8 1.8 0.8 Norway 1.3 1.3 0.6 Finland 1.2 1.2 0.5 Other 1.3 1.6 0.5 Subtotal 100.0% 100.0% 44.4% Pacific 0.0% 0.0% 28.8% Emerging Markets 0.0% 0.0% 19.2% North America 0.0% 0.0% 7.2% Middle East 0.0% 0.0% 0.4% 11 European Stock Index Fund Performance Summary All of the returns in this report represent past performance, which is not a guarantee of future results that may be achieved by the fund. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) Note, too, that both investment returns and principal value can fluctuate widely, so an investor’s shares, when sold, could be worth more or less than their original cost. The returns shown do not reflect taxes that a shareholder would pay on fund distributions or on the sale of fund shares. Fiscal-Year Total Returns (%): October 31, 2002, Through April 30, 2013 Average Annual Total Returns: Periods Ended March 31, 2013 This table presents returns through the latest calendar quarter—rather than through the end of the fiscal period. Securities and Exchange Commission rules require that we provide this information. Inception One Five Ten Date Year Years Years Investor Shares 6/18/1990 10.62% -1.84% 9.83% Admiral Shares 8/13/2001 10.83 -1.72 9.95 Signal Shares 10/6/2006 10.83 -1.72 0.84 1 Institutional Shares 5/15/2000 10.86 -1.68 10.00 FTSE Europe ETF Shares 3/4/2005 Market Price 10.48 -1.86 3.64 1 Net Asset Value 10.84 -1.72 3.67 1 1 Return since inception. See Financial Highlights for dividend and capital gains information. 12 European Stock Index Fund Financial Statements (unaudited) Statement of Net Assets—Investments Summary As of April 30, 2013 This Statement summarizes the fund’s holdings by asset type. Details are reported for each of the fund’s 50 largest individual holdings and for investments that, in total for any issuer, represent more than 1% of the fund’s net assets. The total value of smaller holdings is reported as a single amount within each category. The fund reports a complete list of its holdings in regulatory filings four times in each fiscal year, at the quarter-ends. For the second and fourth fiscal quarters, the complete listing of the fund’s holdings is available electronically on vanguard.com and on the Securities and Exchange Commission’s website (sec.gov), or you can have it mailed to you without charge by calling 800-662-7447. For the first and third fiscal quarters, the fund files the lists with the SEC on Form N-Q. Shareholders can look up the fund’s Forms N-Q on the SEC’s website. Forms N-Q may also be reviewed and copied at the SEC’s Public Reference Room (see the back cover of this report for further information). Market Percentage Value of Net Shares ($000) Assets Common Stocks Austria † 44,527 0.4% Belgium ^ Anheuser-Busch InBev NV 1,070,111 102,806 1.0% Belgium—Other † 77,536 0.7% 180,342 1.7% Denmark Novo Nordisk A/S Class B 533,874 93,975 0.9% Denmark—Other † 100,924 1.0% 194,899 1.9% Finland † 120,060 1.2% France Sanofi 1,519,055 164,234 1.6% Total SA 2,725,151 137,176 1.3% BNP Paribas SA 1,310,239 73,056 0.7% Danone SA 756,256 57,678 0.6% LVMH Moet Hennessy Louis Vuitton SA 331,954 57,523 0.6% * L’Oreal SA 313,652 55,984 0.5% France—Other † 947,581 9.2% 1,493,232 14.5% Germany ^ Bayer AG 1,109,374 115,981 1.1% ^ BASF SE 1,238,403 115,930 1.1% Siemens AG 1,104,732 115,430 1.1% SAP AG 1,199,227 95,605 0.9% Allianz SE 610,948 90,372 0.9% 13 European Stock Index Fund Market Percentage Value of Net Shares ($000) Assets Daimler AG 1,339,282 74,257 0.7% Deutsche Bank AG 1,259,048 57,958 0.6% Germany—Other † 668,783 6.5% 1,334,316 12.9% Greece † 4,084 0.0% Ireland † 56,566 0.5% Italy Eni SPA 3,302,526 78,820 0.8% Italy—Other † 269,984 2.6% 348,804 3.4% Netherlands Unilever NV 2,078,480 88,567 0.8% Netherlands—Other † 296,902 2.9% 385,469 3.7% Norway † 135,967 1.3% Portugal † 27,319 0.3% Spain * Banco Santander SA 14,036,888 101,368 1.0% Telefonica SA 5,338,447 78,167 0.7% Banco Bilbao Vizcaya Argentaria SA 7,272,096 70,791 0.7% Spain—Other † 213,938 2.1% 464,264 4.5% Sweden † 511,227 4.9% Switzerland Nestle SA 4,326,160 308,509 3.0% Roche Holding AG 942,558 235,961 2.3% Novartis AG 3,124,023 231,264 2.2% UBS AG 4,726,161 84,307 0.8% ABB Ltd. 3,107,359 70,465 0.7% Credit Suisse Group AG 2,075,690 57,644 0.6% Zurich Insurance Group AG 197,554 55,205 0.5% Cie Financiere Richemont SA 667,321 54,005 0.5% Syngenta AG 124,784 53,348 0.5% Switzerland—Other † 326,070 3.2% 1,476,778 14.3% United Kingdom HSBC Holdings plc 24,687,297 270,379 2.6% Vodafone Group plc 66,201,707 202,004 2.0% BP plc 25,537,684 185,053 1.8% GlaxoSmithKline plc 6,607,867 170,495 1.7% British American Tobacco plc 2,607,558 144,553 1.4% Royal Dutch Shell plc Class B 3,510,507 123,142 1.2% Diageo plc 3,378,995 103,188 1.0% Royal Dutch Shell plc Class A 2,987,708 101,719 1.0% AstraZeneca plc 1,673,985 86,916 0.8% 14 European Stock Index Fund Market Percentage Value of Net Shares ($000) Assets BHP Billiton plc 2,832,593 79,690 0.8% Barclays plc 17,260,933 77,028 0.7% Rio Tinto plc 1,672,096 76,784 0.7% BG Group plc 4,518,541 76,280 0.7% Unilever plc 1,619,708 70,178 0.7% Royal Dutch Shell plc Class A (Amsterdam Shares) 2,027,111 68,946 0.7% SABMiller plc 1,254,154 67,672 0.7% Standard Chartered plc 2,652,234 66,751 0.6% Reckitt Benckiser Group plc 866,053 63,224 0.6% National Grid plc 4,873,331 62,122 0.6% Tesco plc 10,781,354 61,325 0.6% Prudential plc 3,425,142 58,895 0.6% United Kingdom—Other † 1,260,874 12.2% 3,477,218 33.7% Total Common Stocks (Cost $12,136,721) 10,255,072 99.2% 1 Coupon Temporary Cash Investments Money Market Fund 2,3 Vanguard Market Liquidity Fund 0.142% 720,166,472 720,166 7.0% 4 U.S. Government and Agency Obligations † 0.1% Total Temporary Cash Investments (Cost $732,064) 7.1% 1 Total Investments (Cost $12,868,785) 106.3% Other Assets and Liabilities Other Assets 73,853 0.7% Liabilities 3 (729,012) (7.0%) (6.3%) Net Assets 100.0% At April 30, 2013, net assets consisted of: Amount ($000) Paid-in Capital 14,582,580 Undistributed Net Investment Income 81,158 Accumulated Net Realized Losses (2,452,677) Unrealized Appreciation (Depreciation) Investment Securities (1,881,649) Futures Contracts 721 Forward Currency Contracts 989 Foreign Currencies 855 Net Assets 15 European Stock Index Fund Amount ($000) Investor Shares—Net Assets Applicable to 28,919,838 outstanding $.001 par value shares of beneficial interest (unlimited authorization) Net Asset Value Per Share—Investor Shares Admiral Shares—Net Assets Applicable to 43,881,599 outstanding $.001 par value shares of beneficial interest (unlimited authorization) Net Asset Value Per Share—Admiral Shares Signal Shares—Net Assets Applicable to 14,911,577 outstanding $.001 par value shares of beneficial interest (unlimited authorization) Net Asset Value Per Share—Signal Shares Institutional Shares—Net Assets Applicable to 24,692,280 outstanding $.001 par value shares of beneficial interest (unlimited authorization) Net Asset Value Per Share—Institutional Shares ETF Shares—Net Assets Applicable to 110,623,269 outstanding $.001 par value shares of beneficial interest (unlimited authorization) Net Asset Value Per Share—ETF Shares • See Note A in Notes to Financial Statements.Statements. * Non-income-producing security ^ Part of security position is on loan to broker-dealers. The total valueof securities on loanis $663,534,000. † Represents the aggregate value, by category, of securities that are not among the 50 largest holdings and, in total for any issuer, represent 1% or less of net assets. 1 The fund invests a portion of its cash reserves in equity markets through the use of index futures contracts. After giving effect to futures investments, the fund’s effective common stock and temporary cash investment positions represent 99.9% and 6.4%, respectively, of net assets. 2 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 3 Includes $690,126,000 of collateral received for securities on loan. 4 Securities with a value of $4,598,000 have been segregated as initial margin for open futures conracts. See accompanying Notes, which are an integral part of the Financial Statements. 16 European Stock Index Fund Statement of Operations Six Months Ended April 30, 2013 ($000) Investment Income Income Dividends 1 179,579 Interest 2 56 Security Lending 1,195 Total Income 180,830 Expenses The Vanguard Group—Note B Investment Advisory Services 338 Management and Administrative—Investor Shares 856 Management and Administrative—Admiral Shares 1,193 Management and Administrative—Signal Shares 125 Management and Administrative—Institutional Shares 156 Management and Administrative—ETF Shares 2,133 Marketing and Distribution—Investor Shares 73 Marketing and Distribution—Admiral Shares 186 Marketing and Distribution—Signal Shares 37 Marketing and Distribution—Institutional Shares 103 Marketing and Distribution—ETF Shares 611 Custodian Fees 381 Shareholders’ Reports—Investor Shares 9 Shareholders’ Reports—Admiral Shares 4 Shareholders’ Reports—Signal Shares 7 Shareholders’ Reports—Institutional Shares 1 Shareholders’ Reports—ETF Shares 46 Trustees’ Fees and Expenses 7 Total Expenses 6,266 Net Investment Income Realized Net Gain (Loss) Investment Securities Sold 145,505 Futures Contracts 3,482 Foreign Currencies and Forward Currency Contracts (1,989) Realized Net Gain (Loss) Change in Unrealized Appreciation (Depreciation) Investment Securities 825,733 Futures Contracts 1,308 Foreign Currencies and Forward Currency Contracts 2,050 Change in Unrealized Appreciation (Depreciation) Net Increase (Decrease) in Net Assets Resulting from Operations 1 Dividends are net of foreign withholding taxes of $13,106,000. 2 Interest income from an affiliated company of the fund was $50,000. See accompanying Notes, which are an integral part of the Financial Statements. 17 European Stock Index Fund Statement of Changes in Net Assets Six Months Ended Year Ended April 30, October 31, 2013 2012 ($000) ($000) Increase (Decrease) in Net Assets Operations Net Investment Income 174,564 259,067 Realized Net Gain (Loss) 146,998 (242,271) Change in Unrealized Appreciation (Depreciation) 829,091 481,419 Net Increase (Decrease) in Net Assets Resulting from Operations 1,150,653 498,215 Distributions Net Investment Income Investor Shares (8,922) (50,381) Admiral Shares (34,002) (161,732) Signal Shares (3,917) (15,220) Institutional Shares (9,679) (43,491) ETF Shares (68,665) (188,016) Realized Capital Gain Investor Shares — — Admiral Shares — — Signal Shares — — Institutional Shares — — ETF Shares — — Total Distributions (125,185) (458,840) Capital Share Transactions Investor Shares (48,092) (94,148) Admiral Shares 18,541 (42,152) Signal Shares 78,671 26,981 Institutional Shares (166,882) 139,594 ETF Shares 1,207,300 1,303,003 Net Increase (Decrease) from Capital Share Transactions 1,089,538 1,333,278 Total Increase (Decrease) 2,115,006 1,372,653 Net Assets Beginning of Period End of Period 1 1 Net Assets—End of Period includes undistributed net investment income of $81,158,000 and $30,863,000. See accompanying Notes, which are an integral part of the Financial Statements. 18 European Stock Index Fund Financial Highlights Investor Shares Six Months Ended For a Share Outstanding April 30, Year Ended October 31, Throughout Each Period 2013 2012 2011 2010 2009 2008 Net Asset Value, Beginning of Period Investment Operations Net Investment Income . 436 . 836 . 882 1 .768 1 1.008 1.372 1 Net Realized and Unrealized Gain (Loss) on Investments 2.725 . 925 (2.545) 1.594 4.269 (21.597) Total from Investment Operations 3.161 1.761 (1.663) 2.362 5.277 (20.225) Distributions Dividends from Net Investment Income (. 301) (1.551) (1.007) (. 982) (1.497) (1.215) Distributions from Realized Capital Gains — Total Distributions (. 301) (1.551) (1.007) (. 982) (1.497) (1.215) Net Asset Value, End of Period Total Return 2 12.87% 7.77% -6.35% 9.35% 26.25% -47.80% Ratios/Supplemental Data Net Assets, End of Period (Millions) $797 $760 $851 $1,884 $5,789 $10,534 Ratio of Total Expenses to Average Net Assets 0.26% 0.26% 0.26% 0.26% 0.27% 0.22% Ratio of Net Investment Income to Average Net Assets 3.45% 3.75% 3.46% 2.98% 3.80% 3.82% Portfolio Turnover Rate 3 9% 7% 6% 11% 18% 15% The expense ratio, net income ratio, and turnover rate for the current period have been annualized. 1 Calculated based on average shares outstanding. 2 Total returns do not include transaction or account service fees that may have applied in the periods shown. Fund prospectuses provide information about any applicable transaction and account service fees. 3 Excludes the value of portfolio securities received or delivered as a result of in-kind purchases or redemptions of the fund’s capital shares, including ETF Creation Units. See accompanying Notes, which are an integral part of the Financial Statements. 19 European Stock Index Fund Financial Highlights Admiral Shares Six Months Ended For a Share Outstanding April 30, Year Ended October 31, Throughout Each Period 2013 2012 2011 2010 2009 2008 Net Asset Value, Beginning of Period Investment Operations Net Investment Income 1.060 2.032 2.222 1 1.758 1 2.448 3.177 1 Net Realized and Unrealized Gain (Loss) on Investments 6.338 2.152 (6.020) 3.864 9.968 (50.618) Total from Investment Operations 7.398 4.184 (3.798) 5.622 12.416 (47.441) Distributions Dividends from Net Investment Income (.778) (3.734) (2.862) (2.382) (3.616) (2.939) Distributions from Realized Capital Gains — Total Distributions (.778) (3.734) (2.862) (2.382) (3.616) (2.939) Net Asset Value, End of Period Total Return 2 12.93% 7.93% -6.22% 9.49% 26.33% -47.74% Ratios/Supplemental Data Net Assets, End of Period (Millions) $2,815 $2,508 $2,531 $2,087 $1,700 $1,472 Ratio of Total Expenses to Average Net Assets 0.12% 0.12% 0.14% 0.14% 0.16% 0.12% Ratio of Net Investment Income to Average Net Assets 3.59% 3.89% 3.58% 3.10% 3.91% 3.92% Portfolio Turnover Rate 3 9% 7% 6% 11% 18% 15% The expense ratio, net income ratio, and turnover rate for the current period have been annualized. 1 Calculated based on average shares outstanding. 2 Total returns do not include transaction or account service fees that may have applied in the periods shown. Fund prospectuses provide information about any applicable transaction and account service fees. 3 Excludes the value of portfolio securities received or delivered as a result of in-kind purchases or redemptions of the fund’s capital shares, including ETF Creation Units. See accompanying Notes, which are an integral part of the Financial Statements. 20 European Stock Index Fund Financial Highlights Signal Shares Six Months Ended For a Share Outstanding April 30, Year Ended October 31, Throughout Each Period 2013 2012 2011 2010 2009 2008 Net Asset Value, Beginning of Period Investment Operations Net Investment Income . 412 .788 . 852 1 .686 1 .947 1.255 1 Net Realized and Unrealized Gain (Loss) on Investments 2.450 . 827 (2.327) 1.497 3.860 (19.616) Total from Investment Operations 2.862 1.615 (1.475) 2.183 4.807 (18.361) Distributions Dividends from Net Investment Income (. 302) (1.445) (1.115) (. 923) (1.397) (1.129) Distributions from Realized Capital Gains — Total Distributions (. 302) (1.445) (1.115) (. 923) (1.397) (1.129) Net Asset Value, End of Period Total Return 2 12.93% 7.91% -6.24% 9.52% 26.34% -47.74% Ratios/Supplemental Data Net Assets, End of Period (Millions) $370 $259 $227 $272 $245 $223 Ratio of Total Expenses to Average Net Assets 0.12% 0.12% 0.14% 0.14% 0.16% 0.12% Ratio of Net Investment Income to Average Net Assets 3.59% 3.89% 3.58% 3.10% 3.91% 3.92% Portfolio Turnover Rate 3 9% 7% 6% 11% 18% 15% The expense ratio, net income ratio, and turnover rate for the current period have been annualized. 1 Calculated based on average shares outstanding. 2 Total returns do not include transaction fees that may have applied in the periods shown. Fund prospectuses provide information about any applicable transaction fees. 3 Excludes the value of portfolio securities received or delivered as a result of in-kind purchases or redemptions of the fund’s capital shares, including ETF Creation Units. See accompanying Notes, which are an integral part of the Financial Statements. 21 European Stock Index Fund Financial Highlights Institutional Shares Six Months Ended For a Share Outstanding April 30, Year Ended October 31, Throughout Each Period 2013 2012 2011 2010 2009 2008 Net Asset Value, Beginning of Period Investment Operations Net Investment Income . 456 . 875 . 898 1 .764 1 1.036 1.315 1 Net Realized and Unrealized Gain (Loss) on Investments 2.702 . 912 (2.510) 1.644 4.277 (21.524) Total from Investment Operations 3.158 1.787 (1.612) 2.408 5.313 (20.209) Distributions Dividends from Net Investment Income (. 338) (1.607) (1.228) (1.008) (1.553) (1.261) Distributions from Realized Capital Gains — Total Distributions (. 338) (1.607) (1.228) (1.008) (1.553) (1.261) Net Asset Value, End of Period Total Return 2 12.94% 7.95% -6.19% 9.53% 26.45% -47.72% Ratios/Supplemental Data Net Assets, End of Period (Millions) $676 $762 $606 $1,349 $853 $3,316 Ratio of Total Expenses to Average Net Assets 0.09% 0.09% 0.10% 0.10% 0.12% 0.09% Ratio of Net Investment Income to Average Net Assets 3.62% 3.92% 3.62% 3.14% 3.95% 3.95% Portfolio Turnover Rate 3 9% 7% 6% 11% 18% 15% The expense ratio, net income ratio, and turnover rate for the current period have been annualized. 1 Calculated based on average shares outstanding. 2 Total returns do not include transaction fees that may have applied in the periods shown. Fund prospectuses provide information about any applicable transaction fees. 3 Excludes the value of portfolio securities received or delivered as a result of in-kind purchases or redemptions of the fund’s capital shares, including ETF Creation Units. See accompanying Notes, which are an integral part of the Financial Statements. 22 European Stock Index Fund Financial Highlights FTSE Europe ETF Shares Six Months Ended For a Share Outstanding April 30, Year Ended October 31, Throughout Each Period 2013 2012 2011 2010 2009 2008 Net Asset Value, Beginning of Period Investment Operations Net Investment Income . 851 1.630 1.826 1 1.420 1 1.964 2.530 1 Net Realized and Unrealized Gain (Loss) on Investments 5.058 1.706 (4.860) 3.082 7.977 (40.464) Total from Investment Operations 5.909 3.336 (3.034) 4.502 9.941 (37.934) Distributions Dividends from Net Investment Income (. 629) (2.986) (2.306) (1.912) (2.901) (2.356) Distributions from Realized Capital Gains — Total Distributions (. 629) (2.986) (2.306) (1.912) (2.901) (2.356) Net Asset Value, End of Period Total Return 12.91% 7.95% -6.22% 9.48% 26.33% -47.73% Ratios/Supplemental Data Net Assets, End of Period (Millions) $5,674 $3,928 $2,630 $2,858 $2,464 $1,754 Ratio of Total Expenses to Average Net Assets 0.12% 0.12% 0.14% 0.14% 0.16% 0.11% Ratio of Net Investment Income to Average Net Assets 3.59% 3.89% 3.58% 3.10% 3.91% 3.93% Portfolio Turnover Rate 2 9% 7% 6% 11% 18% 15% The expense ratio, net income ratio, and turnover rate for the current period have been annualized. 1 Calculated based on average shares outstanding. 2 Excludes the value of portfolio securities received or delivered as a result of in-kind purchases or redemptions of the fund’s capital shares, including ETF Creation Units. See accompanying Notes, which are an integral part of the Financial Statements. 23 European Stock Index Fund Notes to Financial Statements Vanguard European Stock Index Fund is registered under the Investment Company Act of 1940 as an open-end investment company, or mutual fund. The fund invests in securities of foreign issuers, which may subject it to investment risks not normally associated with investing in securities of U.S. corporations. The fund offers six classes of shares: Investor Shares, Admiral Shares, Signal Shares, Institutional Shares, Institutional Plus Shares, and ETF Shares. Investor Shares are available to any investor who meets the fund’s minimum purchase requirements. Admiral Shares, Signal Shares, Institutional Shares, and Institutional Plus Shares are designed for investors who meet certain administrative, service, and account-size criteria. The fund has not issued any Institutional Plus Shares through April 30, 2013. ETF Shares, known as Vanguard FTSE Europe ETF Shares, are listed for trading on NYSE Arca; they can be purchased and sold through a broker. A. The following significant accounting policies conform to generally accepted accounting principles for U.S. mutual funds. The fund consistently follows such policies in preparing its financial statements. 1. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been affected by events occurring before the fund’s pricing time but after the close of the securities’ primary markets, are valued at their fair values calculated according to procedures adopted by the board of trustees. These procedures include obtaining quotations from an independent pricing service, monitoring news to identify significant market- or security-specific events, and evaluating changes in the values of foreign market proxies (for example, ADRs, futures contracts, or exchange-traded funds), between the time the foreign markets close and the fund’s pricing time. When fair-value pricing is employed, the prices of securities used by a fund to calculate its net asset value may differ from quoted or published prices for the same securities. Investments in Vanguard Market Liquidity Fund are valued at that fund’s net asset value. Temporary cash investments acquired over 60 days to maturity are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Other temporary cash investments are valued at amortized cost, which approximates market value. 2. Foreign Currency: Securities and other assets and liabilities denominated in foreign currencies are translated into U.S. dollars using exchange rates obtained from an independent third party as of the fund’s pricing time on the valuation date. Realized gains (losses) and unrealized appreciation (depreciation) on investment securities include the effects of changes in exchange rates since the securities were purchased, combined with the effects of changes in security prices. Fluctuations in the value of other assets and liabilities resulting from changes in exchange rates are recorded as unrealized foreign currency gains (losses) until the assets or liabilities are settled in cash, at which time they are recorded as realized foreign currency gains (losses). 3. Futures and Forward Currency Contracts: The fund uses index futures contracts to a limited extent, with the objectives of maintaining full exposure to the stock market, enhancing returns, maintaining liquidity, and minimizing transaction costs. The fund may purchase futures contracts to immediately invest incoming cash in the market, or sell futures in response to cash outflows, thereby simulating a fully invested position in the underlying index while maintaining a cash balance for liquidity. The fund may seek to enhance returns by using futures contracts instead of the underlying securities when futures are believed to be priced more attractively than the underlying securities. 24 European Stock Index Fund The primary risks associated with the use of futures contracts are imperfect correlation between changes in market values of stocks held by the fund and the prices of futures contracts, and the possibility of an illiquid market. The fund also enters into forward currency contracts to provide the appropriate currency exposure related to any open futures contracts. The fund’s risks in using these contracts include movement in the values of the foreign currencies relative to the U.S. dollar and the ability of the counterparties to fulfill their obligations under the contracts. The fund attempts to mitigate this risk by, among other things, performing a credit analysis of counterparties, monitoring exposure to counterparties, and requiring counterparties to post collateral to secure such exposure. The forward currency contracts contain provisions whereby a counterparty may terminate open contracts if the fund’s net assets decline below a certain level, triggering a payment by the fund if the fund is in a net liability position at the time of the termination. The payment amount would be reduced by any collateral the fund has posted. Any assets posted as collateral for open contracts are noted in the Statement of Net Assets. The value of collateral received or posted is compared daily to the value of the forward currency contracts exposure with each counterparty, and any difference, if in excess of a specified minimum transfer amount, is adjusted and settled within two business days. Futures contracts are valued at their quoted daily settlement prices. Forward currency contracts are valued at their quoted daily prices obtained from an independent third party, adjusted for currency risk based on the expiration date of each contract. The aggregate principal amounts of the contracts are not recorded in the Statement of Net Assets. Fluctuations in the value of the contracts are recorded in the Statement of Net Assets as an asset (liability) and in the Statement of Operations as unrealized appreciation (depreciation) until the contracts are closed, when they are recorded as realized gains (losses) on futures or forward currency contracts. During the six months ended April 30, 2013, the fund’s average investments in long and short futures contracts each represented less than 1% of net assets, based on quarterly average aggregate settlement values. The fund’s average investments in forward currency contracts represented less than 1% of net assets, based on quarterly average notional amounts. 4. Federal Income Taxes: The fund intends to continue to qualify as a regulated investment company and distribute all of its taxable income. Management has analyzed the fund’s tax positions taken for all open federal income tax years (October 31, 2009–2012), and for the period ended April 30, 2013, and has concluded that no provision for federal income tax is required in the fund’s financial statements. 5. Distributions: Distributions to shareholders are recorded on the ex-dividend date. 6. Security Lending: The fund may lend its securities to qualified institutional borrowers to earn additional income. Security loans are required to be secured at all times by collateral at least equal to the market value of securities loaned. Daily market fluctuations could cause the value of loaned securities to be more or less than the value of the collateral received. When this occurs, the collateral is adjusted and settled on the next business day. The fund invests cash collateral received in Vanguard Market Liquidity Fund, and records a liability for the return of the collateral, during the period the securities are on loan. Security lending income represents fees charged to borrowers plus income earned on investing cash collateral, less expenses associated with the loan. 7. Other: Dividend income is recorded on the ex-dividend date. Interest income includes income distributions received from Vanguard Market Liquidity Fund and is accrued daily. Security transactions are accounted for on the date securities are bought or sold. Costs used to determine realized gains (losses) on the sale of investment securities are those of the specific securities sold. 25 European Stock Index Fund Each class of shares has equal rights as to assets and earnings, except that each class separately bears certain class-specific expenses related to maintenance of shareholder accounts (included in Management and Administrative expenses) and shareholder reporting. Marketing and distribution expenses are allocated to each class of shares based on a method approved by the board of trustees. Income, other non-class-specific expenses, and gains and losses on investments are allocated to each class of shares based on its relative net assets. B. The Vanguard Group furnishes at cost investment advisory, corporate management, administrative, marketing, and distribution services. The costs of such services are allocated to the fund under methods approved by the board of trustees. The fund has committed to provide up to 0.40% of its net assets in capital contributions to Vanguard. At April 30, 2013, the fund had contributed capital of $1,278,000 to Vanguard (included in Other Assets), representing 0.01% of the fund’s net assets and 0.51% of Vanguard’s capitalization. The fund’s trustees and officers are also directors and officers of Vanguard. C. Various inputs may be used to determine the value of the fund’s investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1 —Quoted prices in active markets for identical securities. Level 2 —Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 —Significant unobservable inputs (including the fund’s own assumptions used to determine the fair value of investments). The following table summarizes the market value of the fund’s investments as of April 30, 2013, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) Common Stocks 7,888 10,247,184 — Temporary Cash Investments 720,166 11,898 — Futures Contracts— Liabilities 1 (199) — — Forward Currency Contracts—Assets — 989 — Total 727,855 10,260,071 — 1 Represents variation margin on the last day of the reporting period. D. At April 30, 2013, the fair values of derivatives were reflected in the Statement of Assets and Liabilities as follows: Foreign Equity Exchange Contracts Contracts Total Statement of Net Assets Caption ($000) ($000) ($000) Other Assets — 989 989 Liabilities (199) — (199) 26 European Stock Index Fund Realized net gain (loss) and the change in unrealized appreciation (depreciation) on derivatives for the six months ended April 30, 2013, were: Foreign Equity Exchange Contracts Contracts Total Realized Net Gain (Loss) on Derivatives ($000) ($000) ($000) Futures Contracts 3,482 — 3,482 Forward Currency Contracts — (1,785) (1,785) Realized Net Gain (Loss) on Derivatives 3,482 (1,785) 1,697 Change in Unrealized Appreciation (Depreciation) on Derivatives Futures Contracts 1,308 — 1,308 Forward Currency Contracts — 1,301 1,301 Change in Unrealized Appreciation (Depreciation) on Derivatives 1,308 1,301 2,609 At April 30, 2013, the aggregate settlement value of open futures contracts and the related unrealized appreciation (depreciation) were: ($000) Aggregate Number of Settlement Unrealized Long (Short) Value Appreciation Futures Contracts Expiration Contracts Long (Short) (Depreciation) Dow Jones EURO STOXX 50 Index June 2013 976 34,344 661 FTSE 100 Index June 2013 340 33,780 60 Unrealized appreciation (depreciation) on open futures contracts are required to be treated as realized gain (loss) for tax purposes. At April 30, 2013, the fund had open forward currency contracts to receive and deliver currencies as follows. Unrealized appreciation (depreciation) on open forward currency contracts is treated as realized gain (loss) for tax purposes. Unrealized Contract Appreciation Settlement Contract Amount (000) (Depreciation) Counterparty Date Receive Deliver ($000) UBS AG 6/26/13 GBP 21,666 USD 33,084 626 UBS AG 6/26/13 EUR 25,151 USD 32,809 363 EUR—Euro. GBP—British pound. USD—U.S. dollar. At April 30, 2013, the counterparty had deposited in segregated accounts securities with a value of $549,000 in connection with amounts due to the fund for open forward currency contracts. 27 European Stock Index Fund E. Distributions are determined on a tax basis and may differ from net investment income and realized capital gains for financial reporting purposes. Differences may be permanent or temporary. Permanent differences are reclassified among capital accounts in the financial statements to reflect their tax character. Temporary differences arise when certain items of income, expense, gain, or loss are recognized in different periods for financial statement and tax purposes; these differences will reverse at some time in the future. Differences in classification may also result from the treatment of short-term gains as ordinary income for tax purposes. During the six months ended April 30, 2013, the fund realized net foreign currency losses of $204,000, which decreased distributable net income for tax purposes; accordingly, such losses have been reclassified from accumulated net realized losses to undistributed net investment income. Certain of the fund’s investments are in securities considered to be “passive foreign investment companies,” for which any unrealized appreciation and/or realized gains are required to be included in distributable net income for tax purposes. During the six months ended April 30, 2013, the fund realized gains on the sale of passive foreign investment companies of $1,120,000, which have been included in current and prior periods’ taxable income; accordingly, such gains have been reclassified from accumulated net realized losses to undistributed net investment income. Passive foreign investment companies held at April 30, 2013, had unrealized appreciation of $381,000 as of October 31, 2012, the most recent mark-to-market date for tax purposes. This amount has been distributed and is reflected in the balance of undistributed net investment income. During the six months ended April 30, 2013, the fund realized $118,424,000 of net capital gains resulting from in-kind redemptions—in which shareholders exchanged fund shares for securities held by the fund rather than for cash. Because such gains are not taxable to the fund, and are not distributed to shareholders, they have been reclassified from accumulated net realized losses to paid-in capital. The fund’s tax-basis capital gains and losses are determined only at the end of each fiscal year. For tax purposes, at October 31, 2012, the fund had available capital losses totaling $2,479,774,000 to offset future net capital gains. Of this amount, $2,316,734,000 is subject to expiration dates; $357,042,000 may be used to offset future net capital gains through October 31, 2016, $1,510,053,000 through October 31, 2017, $282,886,000 through October 31, 2018, and $166,753,000 through October 31, 2019. Capital losses of $163,040,000 realized beginning in fiscal 2012 may be carried forward indefinitely under the Regulated Investment Company Modernization Act of 2010, but must be used before any expiring loss carryforwards. The fund will use these capital losses to offset net taxable capital gains, if any, realized during the year ending October 31, 2013; should the fund realize net capital losses for the year, the losses will be added to the loss carryforward balance above. At April 30, 2013, the cost of investment securities for tax purposes was $12,869,166,000. Net unrealized depreciation of investment securities for tax purposes was $1,882,030,000, consisting of unrealized gains of $1,035,840,000 on securities that had risen in value since their purchase and $2,917,870,000 in unrealized losses on securities that had fallen in value since their purchase. F. During the six months ended April 30, 2013, the fund purchased $2,392,386,000 of investment securities and sold $1,285,442,000 of investment securities, other than temporary cash investments. Purchases and sales include $1,798,984,000 and $591,337,000, respectively, in connection with in-kind purchases and redemptions of the fund’s capital shares. 28 European Stock Index Fund G. Capital share transactions for each class of shares were: Six Months Ended Year Ended April 30, 2013 October 31, 2012 Amount Shares Amount Shares ($000) (000) ($000) (000) Investor Shares Issued 50,949 1,937 88,573 3,787 Issued in Lieu of Cash Distributions 7,931 303 46,407 2,025 Redeemed 1 (106,972) (4,107) (229,128) (9,791) Net Increase (Decrease) —Investor Shares (48,092) (1,867) (94,148) (3,979) Admiral Shares Issued 197,692 3,238 212,347 3,889 Issued in Lieu of Cash Distributions 29,093 477 137,957 2,580 Redeemed 1 (208,244) (3,417) (392,456) (7,211) Net Increase (Decrease) —Admiral Shares 18,541 298 (42,152) (742) Signal Shares Issued 128,516 5,384 79,558 3,832 Issued in Lieu of Cash Distributions 3,269 138 12,715 611 Redeemed 1 (53,114) (2,246) (65,292) (3,064) Net Increase (Decrease)—Signal Shares 78,671 3,276 26,981 1,379 Institutional Shares Issued 105,175 3,981 242,332 10,436 Issued in Lieu of Cash Distributions 6,451 248 27,573 1,198 Redeemed 1 (278,508) (10,570) (130,311) (5,485) Net Increase (Decrease) —Institutional Shares (166,882) (6,341) 139,594 6,149 ETF Shares Issued 1,801,548 37,236 2,146,900 47,989 Issued in Lieu of Cash Distributions — Redeemed 1 (594,248) (12,000) (843,897) (20,200) Net Increase (Decrease)—ETF Shares 1,207,300 25,236 1,303,003 27,789 1 Net of redemption fees for fiscal 2012 of $53,000 (fund totals). Effective May 23, 2012, the redemption fee was eliminated. H. In preparing the financial statements as of April 30, 2013, management considered the impact of subsequent events for potential recognition or disclosure in these financial statements. On October 2, 2012, Vanguard announced a change in the fund’s benchmark index from the MSCI Europe Index to the FTSE Developed Europe Index. The benchmark change was effective on March 27, 2013. The fund’s investment objective has not changed. To coincide with its new target index, Vanguard MSCI Europe ETF changed its name to Vanguard FTSE Europe ETF. 29 Pacific Stock Index Fund Fund Profile As of April 30, 2013 Share-Class Characteristics Investor Admiral Signal Institutional FTSE Pacific Shares Shares Shares Shares ETF Shares Ticker Symbol VPACX VPADX VPASX VPKIX VPL Expense Ratio 1 0.26% 0.12% 0.12% 0.09% 0.12% Portfolio Characteristics FTSE MSCI AC Developed World Asia Pacific Index Fund Index ex USA Number of Stocks 812 907 1,815 Median Market Cap $19.4B $20.5B $31.3B Price/Earnings Ratio 17.0x 16.3x 16.6x Price/Book Ratio 1.5x 1.5x 1.7x Return on Equity 10.5% 11.1% 15.2% Earnings Growth Rate 2.4% 3.8% 5.9% Dividend Yield 2.3% 2.4% 3.1% Turnover Rate (Annualized) 26% — — Short-Term Reserves -0.3% — — Sector Diversification (% of equity exposure) FTSE Developed MSCI AC Asia World Pacific Index Fund Index ex USA Consumer Discretionary 14.8% 13.6% 9.8% Consumer Staples 7.4 7.0 10.8 Energy 2.2 4.1 9.4 Financials 31.1 30.8 26.9 Health Care 4.7 4.6 7.8 Industrials 15.2 14.3 10.6 Information Technology 9.4 9.7 6.3 Materials 8.8 8.9 9.3 Telecommunication Services 3.5 4.6 5.5 Utilities 2.9 2.4 3.6 Volatility Measures Spliced MSCI AC Pacific World Stock Index Index ex USA R-Squared 0.94 0.84 Beta 0.99 0.78 These measures show the degree and timing of the fund’s fluctuations compared with the indexes over 36 months. Ten Largest Holdings (% of total net assets) Toyota Motor Corp. Automobile Manufacturers 2.9% Samsung Electronics Co. Ltd. Semiconductors 2.7 Commonwealth Bank of Australia Diversified Banks 2.3 Westpac Banking Corp. Diversified Banks 2.0 BHP Billiton Ltd. Diversified Metals & Mining 2.0 Mitsubishi UFJ Financial Group Inc. Diversified Banks 1.8 Australia & New Zealand Banking Group Ltd. Diversified Banks 1.7 National Australia Bank Ltd. Diversified Banks 1.5 Honda Motor Co. Ltd. Automobile Manufacturers 1.3 Sumitomo Mitsui Financial Group Inc. Diversified Banks 1.2 Top Ten 19.4% The holdings listed exclude any temporary cash investments and equity index products. 1 The expense ratios shown are from the prospectus dated February 28, 2013, and represent estimated costs for the current fiscal year. For the six months ended April 30, 2013, the annualized expense ratios were 0.26% for Investor Shares, 0.12% for Admiral Shares, 0.12% for Signal Shares, 0.09% for Institutional Shares, and 0.12% for FTSE Pacific ETF Shares. 30 Pacific Stock Index Fund Market Diversification (% of equity exposure) FTSE Developed MSCI AC Asia World Pacific Index Fund Index ex USA Europe 0.0% 0.2% 44.4% Pacific Japan 54.6% 54.5% 15.5% Australia 21.9 21.8 6.5 South Korea 10.3 10.4 3.3 Hong Kong 8.7 8.2 2.2 Singapore 4.1 4.0 1.2 Other 0.4 0.4 0.1 Subtotal 100.0% 99.3% 28.8% Emerging Markets 0.0% 0.5% 19.2% North America 0.0% 0.0% 7.2% Middle East 0.0% 0.0% 0.4% 31 Pacific Stock Index Fund Performance Summary All of the returns in this report represent past performance, which is not a guarantee of future results that may be achieved by the fund. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) Note, too, that both investment returns and principal value can fluctuate widely, so an investor’s shares, when sold, could be worth more or less than their original cost. The returns shown do not reflect taxes that a shareholder would pay on fund distributions or on the sale of fund shares. Fiscal-Year Total Returns (%): October 31, 2002, Through April 30, 2013 Average Annual Total Returns: Periods Ended March 31, 2013 This table presents returns through the latest calendar quarter—rather than through the end of the fiscal period. Securities and Exchange Commission rules require that we provide this information. Inception One Five Ten Date Year Years Years Investor Shares 6/18/1990 12.48% 1.62% 9.57% Admiral Shares 8/13/2001 12.75 1.76 9.71 Signal Shares 6/4/2007 12.70 1.75 -0.48 1 Institutional Shares 5/15/2000 12.80 1.81 9.76 FTSE Pacific ETF Shares 3/4/2005 Market Price 13.18 1.88 4.44 1 Net Asset Value 12.71 1.76 4.40 1 1 Return since inception. See Financial Highlights for dividend and capital gains information. 32 Pacific Stock Index Fund Financial Statements (unaudited) Statement of Net Assets—Investments Summary As of April 30, 2013 This Statement summarizes the fund’s holdings by asset type. Details are reported for each of the fund’s 50 largest individual holdings and for investments that, in total for any issuer, represent more than 1% of the fund’s net assets. The total value of smaller holdings is reported as a single amount within each category. The fund reports a complete list of its holdings in regulatory filings four times in each fiscal year, at the quarter-ends. For the second and fourth fiscal quarters, the complete listing of the fund’s holdings is available electronically on vanguard.com and on the Securities and Exchange Commission’s website (sec.gov), or you can have it mailed to you without charge by calling 800-662-7447. For the first and third fiscal quarters, the fund files the lists with the SEC on Form N-Q. Shareholders can look up the fund’s Forms N-Q on the SEC’s website. Forms N-Q may also be reviewed and copied at the SEC’s Public Reference Room (see the back cover of this report for further information). Market Percentage Value of Net Shares ($000) Assets Common Stocks Australia Commonwealth Bank of Australia 1,517,652 115,678 2.3% Westpac Banking Corp. 2,904,693 101,898 2.0% BHP Billiton Ltd. 3,026,651 101,754 2.0% Australia & New Zealand Banking Group Ltd. 2,561,200 84,641 1.7% National Australia Bank Ltd. 2,166,228 76,442 1.5% Woolworths Ltd. 1,156,495 43,680 0.9% Wesfarmers Ltd. 943,418 42,443 0.8% CSL Ltd. 482,743 31,549 0.6% Rio Tinto Ltd. 410,762 23,906 0.5% Westfield Group 1,953,667 23,632 0.5% Woodside Petroleum Ltd. 582,546 22,728 0.4% Telstra Corp. Ltd. 4,134,372 21,353 0.4% Australia—Other † 404,437 8.0% 1,094,141 21.6% Hong Kong AIA Group Ltd. 11,380,645 50,626 1.0% Hutchison Whampoa Ltd. 2,256,531 24,549 0.5% Sun Hung Kai Properties Ltd. 1,457,118 21,070 0.4% Hong Kong—Other † 346,095 6.8% 442,340 8.7% Japan Toyota Motor Corp. 2,486,571 144,315 2.9% Mitsubishi UFJ Financial Group Inc. 13,328,424 90,431 1.8% Honda Motor Co. Ltd. 1,691,027 67,476 1.3% Sumitomo Mitsui Financial Group Inc. 1,263,734 59,733 1.2% Mizuho Financial Group Inc. 22,550,041 49,620 1.0% Softbank Corp. 877,970 43,542 0.9% Japan Tobacco Inc. 1,096,859 41,463 0.8% Takeda Pharmaceutical Co. Ltd. 730,291 40,094 0.8% Mitsubishi Estate Co. Ltd. 1,201,982 39,150 0.8% Canon Inc. 1,067,617 38,396 0.8% 33 Pacific Stock Index Fund Market Percentage Value of Net Shares ($000) Assets East Japan Railway Co. 363,185 30,659 0.6% Seven & I Holdings Co. Ltd. 737,554 28,371 0.6% FANUC Corp. 184,876 27,907 0.6% Hitachi Ltd. 4,276,258 27,329 0.5% Mitsui Fudosan Co. Ltd. 798,580 27,178 0.5% Nomura Holdings Inc. 3,310,894 27,059 0.5% Shin-Etsu Chemical Co. Ltd. 389,155 26,234 0.5% Astellas Pharma Inc. 438,074 25,533 0.5% Nissan Motor Co. Ltd. 2,394,046 24,975 0.5% KDDI Corp. 518,800 24,948 0.5% Komatsu Ltd. 898,809 24,626 0.5% Mitsubishi Corp. 1,357,934 24,446 0.5% Bridgestone Corp. 629,550 23,761 0.5% Mitsui & Co. Ltd. 1,632,900 22,496 0.4% NTT DOCOMO Inc. 13,283 21,995 0.4% Sumitomo Realty & Development Co. Ltd. 455,492 21,527 0.4% Toshiba Corp. 3,897,424 21,491 0.4% Nippon Steel & Sumitomo Metal Corp. 7,984,309 21,266 0.4% Mitsubishi Heavy Industries Ltd. 3,027,743 20,879 0.4% Central Japan Railway Co. 170,900 20,611 0.4% Hino Motors Ltd. 265,209 4,051 0.1% Daihatsu Motor Co. Ltd. 193,557 3,840 0.1% Kansai Urban Banking Corp. 239,000 326 0.0% Japan—Other † 1,622,374 32.1% 2,738,102 54.2% New Zealand † 18,948 0.4% Singapore Oversea-Chinese Banking Corp. Ltd. 2,553,594 22,543 0.5% DBS Group Holdings Ltd. 1,618,779 22,082 0.4% Singapore Telecommunications Ltd. 6,895,109 22,025 0.4% Singapore—Other † 140,748 2.8% 207,398 4.1% South Korea Samsung Electronics Co. Ltd. 99,217 137,219 2.7% Hyundai Motor Co. 144,871 26,306 0.5% South Korea—Other † 354,951 7.1% 518,476 10.3% Total Common Stocks (Cost $5,592,053) 99.3% 1 Coupon Temporary Cash Investments Money Market Fund 2,3 Vanguard Market Liquidity Fund 0.142% 71,719,646 71,720 1.4% U.S. Government and Agency Obligations † 6,499 0.2% Total Temporary Cash Investments (Cost $78,219) 1.6% 1 6 Total Investments (Cost $5,670,272) 100.9% 34 Pacific Stock Index Fund Market Percentage Value of Net ($000) Assets Other Assets and Liabilities Other Assets 35,910 0.7% Liabilities 3 (81,032) (1.6%) (45,122) (0.9%) Net Assets 5,052,502 100.0% At April 30, 2013, net assets consisted of: Amount ($000) Paid-in Capital 6,807,640 Undistributed Net Investment Income 18,908 Accumulated Net Realized Losses (1,202,673) Unrealized Appreciation (Depreciation) Investment Securities (572,648) Futures Contracts 2,005 Forward Currency Contracts (94) Foreign Currencies (636) Net Assets Investor Shares—Net Assets Applicable to 37,054,401 outstanding $.001 par value shares of beneficial interest (unlimited authorization) Net Asset Value Per Share—Investor Shares Admiral Shares—Net Assets Applicable to 23,330,744 outstanding $.001 par value shares of beneficial interest (unlimited authorization) Net Asset Value Per Share—Admiral Shares Signal Shares—Net Assets Applicable to 7,113,658 outstanding $.001 par value shares of beneficial interest (unlimited authorization) Net Asset Value Per Share—Signal Shares 35 Pacific Stock Index Fund Amount ($000) Institutional Shares—Net Assets Applicable to 36,879,835 outstanding $.001 par value shares of beneficial interest (unlimited authorization) Net Asset Value Per Share—Institutional Shares ETF Shares—Net Assets Applicable to 36,723,414 outstanding $.001 par value shares of beneficial interest (unlimited authorization) Net Asset Value Per Share—ETF Shares See Note A in Notes to Financial Statements. † Represents the aggregate value, by category, of securities that are not among the 50 largest holdings and, in total for any issuer, represent 1% or less of net assets. 1 The fund invests a portion of its cash reserves in equity markets through the use of index futures contracts. After giving effect to futures investments, the fund’s effective common stock and temporary cash investment positions represent 100.0% and 0.9%, respectively, of net assets. 2 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 3 Includes $61,582,000 of collateral received for securities on loan. 4 Securities with a value of $1,200,000 have been segregated as initial margin for open futures contracts. 5 Securities with a value of $110,000 have been segregated as collateral for open forward currency contracts. 6 The total value of securities on loan is $58,580,000. See accompanying Notes, which are an integral part of the Financial Statements. 36 Pacific Stock Index Fund Statement of Operations Six Months Ended April 30, 2013 ($000) Investment Income Income Dividends 1 56,793 Interest 2 18 Security Lending 932 Total Income 57,743 Expenses The Vanguard Group—Note B Investment Advisory Services 159 Management and Administrative—Investor Shares 389 Management and Administrative—Admiral Shares 627 Management and Administrative—Signal Shares 60 Management and Administrative—Institutional Shares 85 Management and Administrative—ETF Shares 673 Marketing and Distribution—Investor Shares 38 Marketing and Distribution—Admiral Shares 109 Marketing and Distribution—Signal Shares 19 Marketing and Distribution—Institutional Shares 46 Marketing and Distribution—ETF Shares 162 Custodian Fees 301 Shareholders’ Reports—Investor Shares 27 Shareholders’ Reports—Admiral Shares 18 Shareholders’ Reports—Signal Shares 2 Shareholders’ Reports—Institutional Shares 3 Shareholders’ Reports—ETF Shares 59 Trustees’ Fees and Expenses 3 Total Expenses 2,780 Net Investment Income Realized Net Gain (Loss) Investment Securities Sold 5,499 Futures Contracts 7,132 Foreign Currencies and Forward Currency Contracts (2,155) Realized Net Gain (Loss) Change in Unrealized Appreciation (Depreciation) Investment Securities 858,430 Futures Contracts 1,365 Foreign Currencies and Forward Currency Contracts (120) Change in Unrealized Appreciation (Depreciation) Net Increase (Decrease) in Net Assets Resulting from Operations 1 Dividends are net of foreign withholding taxes of $2,338,000. 2 Interest income from an affiliated company of the fund was $15,000. See accompanying Notes, which are an integral part of the Financial Statements. 37 Pacific Stock Index Fund Statement of Changes in Net Assets Six Months Ended Year Ended April 30, October 31, 2013 2012 ($000) ($000) Increase (Decrease) in Net Assets Operations Net Investment Income 54,963 118,257 Realized Net Gain (Loss) 10,476 (43,072) Change in Unrealized Appreciation (Depreciation) 859,675 63,648 Net Increase (Decrease) in Net Assets Resulting from Operations 925,114 138,833 Distributions Net Investment Income Investor Shares (7,132) (17,476) Admiral Shares (30,600) (65,357) Signal Shares (3,107) (6,988) Institutional Shares (8,779) (17,523) ETF Shares (35,086) (70,320) Realized Capital Gain Investor Shares — — Admiral Shares — — Signal Shares — — Institutional Shares — — ETF Shares — — Total Distributions (84,704) (177,664) Capital Share Transactions Investor Shares (2,722) (73,776) Admiral Shares 48,375 (18,920) Signal Shares (3,991) 10,702 Institutional Shares (57,257) 52,277 ETF Shares 324,659 106,558 Net Increase (Decrease) from Capital Share Transactions 309,064 76,841 Total Increase (Decrease) 1,149,474 38,010 Net Assets Beginning of Period 3,903,028 3,865,018 End of Period 1 5,502,502 3,903,028 1 Net Assets—End of Period includes undistributed net investment income of $18,908,000 and $38,393,000. See accompanying Notes, which are an integral part of the Financial Statements. 38 Pacific Stock Index Fund Financial Highlights Investor Shares Six Months Ended For a Share Outstanding April 30, Year Ended October 31, Throughout Each Period 2013 2012 2011 2010 2009 2008 Net Asset Value, Beginning of Period Investment Operations Net Investment Income .127 . 278 . 289 1 .243 1 .189 1 .281 Net Realized and Unrealized Gain (Loss) on Investments 2.088 . 037 (. 619) . 803 1.621 (6.228) Total from Investment Operations 2.215 . 315 (. 330) 1.046 1.810 (5.947) Distributions Dividends from Net Investment Income (.195) (. 425) (. 330) (. 256) (.140) (. 303) Distributions from Realized Capital Gains — Total Distributions (.195) (. 425) (. 330) (. 256) (.140) (. 303) Net Asset Value, End of Period Total Return 2 23.31% 3.47% -3.45% 11.09% 23.23% -42.71% Ratios/Supplemental Data Net Assets, End of Period (Millions) $432 $360 $438 $868 $2,846 $5,065 Ratio of Total Expenses to Average Net Assets 0.26% 0.26% 0.26% 0.26% 0.27% 0.22% Ratio of Net Investment Income to Average Net Assets 2.43% 2.93% 2.85% 2.37% 2.42% 2.32% Portfolio Turnover Rate 3 26% 4% 4% 3% 8% 9% The expense ratio, net income ratio, and turnover rate for the current period have been annualized. 1 Calculated based on average shares outstanding. 2 Total returns do not include transaction or account service fees that may have applied in the periods shown. Fund prospectuses provide information about any applicable transaction and account service fees. 3 Excludes the value of portfolio securities received or delivered as a result of in-kind purchases or redemptions of the fund’s capital shares, including ETF Creation Units. See accompanying Notes, which are an integral part of the Financial Statements. 39 Pacific Stock Index Fund Financial Highlights Admiral Shares Six Months Ended For a Share Outstanding April 30, Year Ended October 31, Throughout Each Period 2013 2012 2011 2010 2009 2008 Net Asset Value, Beginning of Period Investment Operations Net Investment Income . 868 1.905 2.051 1 1.533 1 1.386 1 1.933 Net Realized and Unrealized Gain (Loss) on Investments 13.529 . 249 (4.080) 5.337 10.531 (40.773) Total from Investment Operations 14.397 2.154 (2.029) 6.870 11.917 (38.840) Distributions Dividends from Net Investment Income (1.357) (2.894) (2.751) (1.760) (1.007) (2.060) Distributions from Realized Capital Gains — Total Distributions (1.357) (2.894) (2.751) (1.760) (1.007) (2.060) Net Asset Value, End of Period Total Return 2 23.35% 3.65% -3.33% 11.13% 23.38% -42.62% Ratios/Supplemental Data Net Assets, End of Period (Millions) $1,763 $1,415 $1,451 $1,165 $849 $737 Ratio of Total Expenses to Average Net Assets 0.12% 0.12% 0.14% 0.14% 0.16% 0.12% Ratio of Net Investment Income to Average Net Assets 2.57% 3.07% 2.97% 2.49% 2.53% 2.42% Portfolio Turnover Rate 3 26% 4% 4% 3% 8% 9% The expense ratio, net income ratio, and turnover rate for the current period have been annualized. 1 Calculated based on average shares outstanding. 2 Total returns do not include transaction or account service fees that may have applied in the periods shown. Fund prospectuses provide information about any applicable transaction and account service fees. 3 Excludes the value of portfolio securities received or delivered as a result of in-kind purchases or redemptions of the fund’s capital shares, including ETF Creation Units. See accompanying Notes, which are an integral part of the Financial Statements. 40 Pacific Stock Index Fund Financial Highlights Signal Shares Six Months Ended For a Share Outstanding April 30, Year Ended October 31, Throughout Each Period 2013 2012 2011 2010 2009 2008 Net Asset Value, Beginning of Period Investment Operations Net Investment Income . 301 . 662 . 695 1 .541 1 .481 1 .667 Net Realized and Unrealized Gain (Loss) on Investments 4.700 . 083 (1.394) 1.840 3.658 (14.158) Total from Investment Operations 5.001 .745 (. 699) 2.381 4.139 (13.491) Distributions Dividends from Net Investment Income (. 471) (1.005) (. 961) (. 611) (. 349) (.709) Distributions from Realized Capital Gains — Total Distributions (. 471) (1.005) (. 961) (. 611) (. 349) (.709) Net Asset Value, End of Period Total Return 2 23.36% 3.64% -3.31% 11.10% 23.38% -42.61% Ratios/Supplemental Data Net Assets, End of Period (Millions) $187 $159 $149 $171 $159 $150 Ratio of Total Expenses to Average Net Assets 0.12% 0.12% 0.14% 0.14% 0.16% 0.12% Ratio of Net Investment Income to Average Net Assets 2.57% 3.07% 2.97% 2.49% 2.53% 2.42% Portfolio Turnover Rate 3 26% 4% 4% 3% 8% 9% The expense ratio, net income ratio, and turnover rate for the current period have been annualized. 1 Calculated based on average shares outstanding. 2 Total returns do not include transaction fees that may have applied in the periods shown. Fund prospectuses provide information about any applicable transaction fees. 3 Excludes the value of portfolio securities received or delivered as a result of in-kind purchases or redemptions of the fund’s capital shares, including ETF Creation Units. See accompanying Notes, which are an integral part of the Financial Statements. 41 Pacific Stock Index Fund Financial Highlights Institutional Shares Six Months Ended For a Share Outstanding April 30, Year Ended October 31, Throughout Each Period 2013 2012 2011 2010 2009 2008 Net Asset Value, Beginning of Period Investment Operations Net Investment Income .135 . 295 . 303 1 .243 1 .215 1 .300 Net Realized and Unrealized Gain (Loss) on Investments 2.065 . 034 (. 609) . 816 1.613 (6.242) Total from Investment Operations 2.200 . 329 (. 306) 1.059 1.828 (5.942) Distributions Dividends from Net Investment Income (. 210) (. 449) (. 424) (. 269) (.158) (. 318) Distributions from Realized Capital Gains — Total Distributions (. 210) (. 449) (. 424) (. 269) (.158) (. 318) Net Asset Value, End of Period Total Return 2 23.32% 3.65% -3.29% 11.22% 23.46% -42.62% Ratios/Supplemental Data Net Assets, End of Period (Millions) $427 $406 $354 $799 $487 $1,610 Ratio of Total Expenses to Average Net Assets 0.09% 0.09% 0.10% 0.10% 0.12% 0.09% Ratio of Net Investment Income to Average Net Assets 2.60% 3.10% 3.01% 2.53% 2.57% 2.45% Portfolio Turnover Rate 3 26% 4% 4% 3% 8% 9% The expense ratio, net income ratio, and turnover rate for the current period have been annualized. 1 Calculated based on average shares outstanding. 2 Total returns do not include transaction fees that may have applied in the periods shown. Fund prospectuses provide information about any applicable transaction fees. 3 Excludes the value of portfolio securities received or delivered as a result of in-kind purchases or redemptions of the fund’s capital shares, including ETF Creation Units. See accompanying Notes, which are an integral part of the Financial Statements. 42 Pacific Stock Index Fund Financial Highlights FTSE Pacific ETF Shares Six Months Ended For a Share Outstanding April 30, Year Ended October 31, Throughout Each Period 2013 2012 2011 2010 2009 2008 Net Asset Value, Beginning of Period Investment Operations Net Investment Income .702 1.544 1.638 1 1.265 1 1.109 1 1.573 Net Realized and Unrealized Gain (Loss) on Investments 10.946 .190 (3.275) 4.296 8.534 (32.974) Total from Investment Operations 11.648 1.734 (1.637) 5.561 9.643 (31.401) Distributions Dividends from Net Investment Income (1.098) (2.344) (2.243) (1.421) (. 823) (1.669) Distributions from Realized Capital Gains — Total Distributions (1.098) (2.344) (2.243) (1.421) (. 823) (1.669) Net Asset Value, End of Period Total Return 23.34% 3.65% -3.34% 11.11% 23.38% -42.61% Ratios/Supplemental Data Net Assets, End of Period (Millions) $2,244 $1,563 $1,472 $1,482 $1,288 $1,186 Ratio of Total Expenses to Average Net Assets 0.12% 0.12% 0.14% 0.14% 0.16% 0.11% Ratio of Net Investment Income to Average Net Assets 2.57% 3.07% 2.97% 2.49% 2.53% 2.43% Portfolio Turnover Rate 2 26% 4% 4% 3% 8% 9% The expense ratio, net income ratio, and turnover rate for the current period have been annualized. 1 Calculated based on average shares outstanding. 2 Excludes the value of portfolio securities received or delivered as a result of in-kind purchases or redemptions of the fund’s capital shares, including ETF Creation Units. See accompanying Notes, which are an integral part of the Financial Statements. 43 Pacific Stock Index Fund Notes to Financial Statements Vanguard Pacific Stock Index Fund is registered under the Investment Company Act of 1940 as an open-end investment company, or mutual fund. The fund invests in securities of foreign issuers, which may subject it to investment risks not normally associated with investing in securities of U.S. corporations. The fund offers six classes of shares: Investor Shares, Admiral Shares, Signal Shares, Institutional Shares, Institutional Plus Shares, and ETF Shares. Investor Shares are available to any investor who meets the fund’s minimum purchase requirements. Admiral Shares, Signal Shares, Institutional Shares, and Institutional Plus Shares are designed for investors who meet certain administrative, service, and account-size criteria. The fund has not issued any Institutional Plus Shares through April 30, 2013. ETF Shares, known as Vanguard FTSE Pacific ETF Shares, are listed for trading on NYSE Arca; they can be purchased and sold through a broker. A. The following significant accounting policies conform to generally accepted accounting principles for U.S. mutual funds. The fund consistently follows such policies in preparing its financial statements. 1. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been affected by events occurring before the fund’s pricing time but after the close of the securities’ primary markets, are valued at their fair values calculated according to procedures adopted by the board of trustees. These procedures include obtaining quotations from an independent pricing service, monitoring news to identify significant market- or security-specific events, and evaluating changes in the values of foreign market proxies (for example, ADRs, futures contracts, or exchange-traded funds), between the time the foreign markets close and the fund’s pricing time. When fair-value pricing is employed, the prices of securities used by a fund to calculate its net asset value may differ from quoted or published prices for the same securities. Investments in Vanguard Market Liquidity Fund are valued at that fund’s net asset value. Temporary cash investments acquired over 60 days to maturity are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Other temporary cash investments are valued at amortized cost, which approximates market value. 2. Foreign Currency: Securities and other assets and liabilities denominated in foreign currencies are translated into U.S. dollars using exchange rates obtained from an independent third party as of the fund’s pricing time on the valuation date. Realized gains (losses) and unrealized appreciation (depreciation) on investment securities include the effects of changes in exchange rates since the securities were purchased, combined with the effects of changes in security prices. Fluctuations in the value of other assets and liabilities resulting from changes in exchange rates are recorded as unrealized foreign currency gains (losses) until the assets or liabilities are settled in cash, at which time they are recorded as realized foreign currency gains (losses). 3. Futures and Forward Currency Contracts: The fund uses index futures contracts to a limited extent, with the objectives of maintaining full exposure to the stock market, enhancing returns, maintaining liquidity, and minimizing transaction costs. The fund may purchase futures contracts to immediately invest incoming cash in the market, or sell futures in response to cash outflows, thereby simulating a fully invested position in the underlying index while maintaining a cash balance for liquidity. The fund may seek to enhance returns by using futures contracts instead of the underlying securities when futures are believed to be priced more attractively than the underlying securities. The primary 44 Pacific Stock Index Fund risks associated with the use of futures contracts are imperfect correlation between changes in market values of stocks held by the fund and the prices of futures contracts, and the possibility of an illiquid market. The fund also enters into forward currency contracts to provide the appropriate currency exposure related to any open futures contracts. The fund’s risks in using these contracts include movement in the values of the foreign currencies relative to the U.S. dollar and the ability of the counterparties to fulfill their obligations under the contracts. The fund attempts to mitigate this risk by, among other things, performing a credit analysis of counterparties, monitoring exposure to counterparties, and requiring counterparties to post collateral to secure such exposure. The forward currency contracts contain provisions whereby a counterparty may terminate open contracts if the fund’s net assets decline below a certain level, triggering a payment by the fund if the fund is in a net liability position at the time of the termination. The payment amount would be reduced by any collateral the fund has posted. Any assets posted as collateral for open contracts are noted in the Statement of Net Assets. The value of collateral received or posted is compared daily to the value of the forward currency contracts exposure with each counterparty, and any difference, if in excess of a specified minimum transfer amount, is adjusted and settled within two business days. Futures contracts are valued at their quoted daily settlement prices. Forward currency contracts are valued at their quoted daily prices obtained from an independent third party, adjusted for currency risk based on the expiration date of each contract. The aggregate principal amounts of the contracts are not recorded in the Statement of Net Assets. Fluctuations in the value of the contracts are recorded in the Statement of Net Assets as an asset (liability) and in the Statement of Operations as unrealized appreciation (depreciation) until the contracts are closed, when they are recorded as realized gains (losses) on futures or forward currency contracts. During the six months ended April 30, 2013, the fund’s average investments in long and short futures contracts each represented less than 1% of net assets, based on quarterly average aggregate settlement values. The fund’s average investments in forward currency contracts represented less than 1% of net assets, based on quarterly average notional amounts. 4. Federal Income Taxes: The fund intends to continue to qualify as a regulated investment company and distribute all of its taxable income. Management has analyzed the fund’s tax positions taken for all open federal income tax years (October 31, 2009–2012), and for the period ended April 30, 2013, and has concluded that no provision for federal income tax is required in the fund’s financial statements. 5. Distributions: Distributions to shareholders are recorded on the ex-dividend date. 6. Security Lending: The fund may lend its securities to qualified institutional borrowers to earn additional income. Security loans are required to be secured at all times by collateral at least equal to the market value of securities loaned. Daily market fluctuations could cause the value of loaned securities to be more or less than the value of the collateral received. When this occurs, the collateral is adjusted and settled on the next business day. The fund invests cash collateral received in Vanguard Market Liquidity Fund, and records a liability for the return of the collateral, during the period the securities are on loan. Security lending income represents fees charged to borrowers plus income earned on investing cash collateral, less expenses associated with the loan. 7. Other: Dividend income is recorded on the ex-dividend date. Interest income includes income distributions received from Vanguard Market Liquidity Fund and is accrued daily. Security transactions are accounted for on the date securities are bought or sold. Costs used to determine realized gains (losses) on the sale of investment securities are those of the specific securities sold. 45 Pacific Stock Index Fund Each class of shares has equal rights as to assets and earnings, except that each class separately bears certain class-specific expenses related to maintenance of shareholder accounts (included in Management and Administrative expenses) and shareholder reporting. Marketing and distribution expenses are allocated to each class of shares based on a method approved by the board of trustees. Income, other non-class-specific expenses, and gains and losses on investments are allocated to each class of shares based on its relative net assets. B. The Vanguard Group furnishes at cost investment advisory, corporate management, administrative, marketing, and distribution services. The costs of such services are allocated to the fund under methods approved by the board of trustees. The fund has committed to provide up to 0.40% of its net assets in capital contributions to Vanguard. At April 30, 2013, the fund had contributed capital of $587,000 to Vanguard (included in Other Assets), representing 0.01% of the fund’s net assets and 0.23% of Vanguard’s capitalization. The fund’s trustees and officers are also directors and officers of Vanguard. C. Various inputs may be used to determine the value of the fund’s investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1 —Quoted prices in active markets for identical securities. Level 2 —Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 —Significant unobservable inputs (including the fund’s own assumptions used to determine the fair value of investments). The following table summarizes the market value of the fund’s investments as of April 30, 2013, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) Common Stocks 1,872 5,017,533 — Temporary Cash Investments 71,720 6,499 — Futures Contracts— Assets 1 56 — — Forward Currency Contracts—Assets — 12 — Forward Currency Contracts—Liabilities — (106) — Total 73,648 5,023,938 — 1 Represents variation margin on the last day of the reporting period. D. At April 30, 2013, the fair values of derivatives were reflected in the Statement of Net Assets as follows: Foreign Equity Exchange Contracts Contracts Total Statement of Net Assets Caption ($000) ($000) ($000) Other Assets 56 12 68 Liabilities — (106) (106) 46 Pacific Stock Index Fund Realized net gain (loss) and the change in unrealized appreciation (depreciation) on derivatives for the six months ended April 30, 2013, were: Foreign Equity Exchange Contracts Contracts Total Realized Net Gain (Loss) on Derivatives ($000) ($000) ($000) Futures Contracts 7,132 — 7,132 Forward Currency Contracts — (1,258) (1,258) Realized Net Gain (Loss) on Derivatives 7,132 (1,258) 5,874 Change in Unrealized Appreciation (Depreciation) on Derivatives Futures Contracts 1,365 — 1,365 Forward Currency Contracts — (79) (79) Change in Unrealized Appreciation (Depreciation) on Derivatives 1,365 (79) (1,286) At April 30, 2013, the aggregate settlement value of open futures contracts and the related unrealized appreciation (depreciation) were: ($000) Aggregate Number of Settlement Unrealized Long (Short) Value Appreciation Futures Contracts Expiration Contracts Long (Short) (Depreciation) Topix Index June 2013 163 19,528 1,602 S&P ASX 200 Index June 2013 81 10,863 403 At April 30, 2013, the fund had open forward currency contracts to receive and deliver currencies as follows. Unrealized appreciation (depreciation) on open forward currency contracts is treated as realized gain (loss) for tax purposes. Unrealized Contract Appreciation Settlement Contract Amount (000) (Depreciation) Counterparty Date Receive Deliver ($000) UBS AG 06/25/13 AUD 8,763 USD 9,083 (24) UBS AG 06/25/13 AUD 1,618 USD 1,659 12 UBS AG 06/18/13 USD 4,391 JPY 435,624 (82) AUD—Australian dollar. JPY—Japanese yen. USD—U.S. dollar. E. Distributions are determined on a tax basis and may differ from net investment income and realized capital gains for financial reporting purposes. Differences may be permanent or temporary. Permanent differences are reclassified among capital accounts in the financial statements to reflect their tax character. Temporary differences arise when certain items of income, expense, gain, or loss 47 Pacific Stock Index Fund are recognized in different periods for financial statement and tax purposes; these differences will reverse at some time in the future. Differences in classification may also result from the treatment of short-term gains as ordinary income for tax purposes. During the six months ended April 30, 2013, the fund realized net foreign currency losses of $897,000, which decreased distributable net income for tax purposes; accordingly, such losses have been reclassified from accumulated net realized losses to undistributed net investment income. Certain of the fund’s investments are in securities considered to be “passive foreign investment companies,” for which any unrealized appreciation and/or realized gains are required to be included in distributable net income for tax purposes. During the six months ended April 30, 2013, the fund realized gains on the sale of passive foreign investment companies of $11,153,000, which have been included in current and prior periods’ taxable income; accordingly, such gains have been reclassified from accumulated net realized losses to undistributed net investment income. Passive foreign investment companies held at April 30, 2013, had unrealized appreciation of $7,631,000 as of October 31, 2012, the most recent mark-to-market date for tax purposes. This amount has been distributed and is reflected in the balance of undistributed net investment income. During the six months ended April 30, 2013, the fund realized $4,000,000 of net capital gains resulting from in-kind redemptions—in which shareholders exchanged fund shares for securities held by the fund rather than for cash. Because such gains are not taxable to the fund, and are not distributed to shareholders, they have been reclassified from accumulated net realized losses to paid-in capital. The fund’s tax-basis capital gains and losses are determined only at the end of each fiscal year. For tax purposes, at October 31, 2012, the fund had available capital losses totaling $1,198,896,000 to offset future net capital gains. Of this amount, $1,149,166,000 is subject to expiration dates; $4,674,000 may be used to offset future net capital gains through October 31, 2013, $453,022,000 through October 31, 2016, $607,343,000 through October 31, 2017, $29,742,000 through October 31, 2018, and $54,385,000 through October 31, 2019. Capital losses of $49,730,000 realized beginning in fiscal 2012 may be carried forward indefinitely under the Regulated Investment Company Modernization Act of 2010, but must be used before any expiring loss carryforwards. The fund will use these capital losses to offset net taxable capital gains, if any, realized during the year ending October 31, 2013; should the fund realize net capital losses for the year, the losses will be added to the loss carryforward balance above. At April 30, 2013, the cost of investment securities for tax purposes was $5,677,903,000. Net unrealized depreciation of investment securities for tax purposes was $580,279,000, consisting of unrealized gains of $540,291,000 on securities that had risen in value since their purchase and $1,120,570,000 in unrealized losses on securities that had fallen in value since their purchase. F. During the six months ended April 30, 2013, the fund purchased $1,263,467,000 of investment securities and sold $974,994,000 of investment securities, other than temporary cash investments. Purchases and sales include $337,061,000 and $22,883,000, respectively, in connection with in-kind purchases and redemptions of the fund’s capital shares. 48 Pacific Stock Index Fund G. Capital share transactions for each class of shares were: Six Months Ended Year Ended April 30, 2013 October 31, 2012 Amount Shares Amount Shares ($000) (000) ($000) (000) Investor Shares Issued 42,741 4,074 49,933 5,226 Issued in Lieu of Cash Distributions 6,750 667 16,492 1,790 Redeemed 1 (52,213) (5,041) (140,201) (14,674) Net Increase (Decrease) —Investor Shares (2,722) (300) (73,776) (7,658) Admiral Shares Issued 148,526 2,181 151,422 2,438 Issued in Lieu of Cash Distributions 26,136 398 55,767 931 Redeemed 1 (126,287) (1,879) (226,109) (3,668) Net Increase (Decrease)—Admiral Shares 48,375 700 (18,920) (299) Signal Shares Issued 26,715 1,143 38,598 1,789 Issued in Lieu of Cash Distributions 2,618 115 5,989 288 Redeemed 1 (33,324) (1,456) (33,885) (1,557) Net Increase (Decrease)—Signal Shares (3,991) (198) 10,702 520 Institutional Shares Issued 29,039 2,784 114,210 12,230 Issued in Lieu of Cash Distributions 5,734 571 11,206 1,220 Redeemed 1 (92,030) (8,933) (73,139) (7,551) Net Increase (Decrease) —Institutional Shares (57,257) (5,578) 52,277 5,899 ETF Shares Issued 347,596 6,221 131,814 2,637 Issued in Lieu of Cash Distributions — Redeemed 1 (22,937) (400) (25,256) (500) Net Increase (Decrease)—ETF Shares 324,659 5,821 106,558 2,137 1 Net of redemption fees for fiscal 2012 of $35,000 (fund totals). Effective May 23, 2012, the redemption fee was eliminated. H. In preparing the financial statements as of April 30, 2013, management considered the impact of subsequent events for potential recognition or disclosure in these financial statements. On October 2, 2012, Vanguard announced a change in the fund’s benchmark index from the MSCI Pacific Index to the FTSE Developed Asia Pacific Index. The benchmark change was effective on March 27, 2013. The fund’s investment objective has not changed. To coincide with its new target index, Vanguard MSCI Pacific ETF changed its name to Vanguard FTSE Pacific ETF. 49 Emerging Markets Stock Index Fund Fund Profile As of April 30, 2013 Share-Class Characteristics FTSE Emerging Investor Admiral Signal Institutional Institutional Markets Shares Shares Shares Shares Plus Shares ETF Shares Ticker Symbol VEIEX VEMAX VERSX VEMIX VEMRX VWO Expense Ratio 1 0.33% 0.18% 0.18% 0.12% 0.10% 0.18% Portfolio Characteristics FTSE MSCI AC Emerging World Transition Index Fund Index ex USA Number of Stocks 1,035 953 1,815 Median Market Cap $18.3B $17.6B $31.3B Price/Earnings Ratio 13.1x 12.7x 16.6x Price/Book Ratio 1.7x 1.7x 1.7x Return on Equity 19.2% 19.0% 15.2% Earnings Growth Rate 13.7% 13.9% 5.9% Dividend Yield 2.7% 2.9% 3.1% Turnover Rate (Annualized) 21% — — Short-Term Reserves -0.2% — — Sector Diversification (% of equity exposure) FTSE MSCI AC Emerging World Transition Index Fund Index ex USA Consumer Discretionary 6.7% 6.8% 9.8% Consumer Staples 9.4 9.4 10.8 Energy 13.1 13.2 9.4 Financials 29.3 28.9 26.9 Health Care 1.6 1.6 7.8 Industrials 6.1 6.2 10.6 Information Technology 11.0 11.1 6.3 Materials 10.5 10.5 9.3 Telecommunication Services 8.4 8.4 5.5 Utilities 3.9 3.9 3.6 Volatility Measures MSCI AC Spliced World Emerging Index Mkts Index ex USA R-Squared 0.98 0.88 Beta 1.01 1.06 These measures show the degree and timing of the fund’s fluctuations compared with the indexes over 36 months. Ten Largest Holdings (% of total net assets) Taiwan Semiconductor Manufacturing Co. Ltd. Semiconductors 2.5% Petroleo Brasileiro SA Integrated Oil & Gas 2.2 China Construction Bank Corp. Diversified Banks 1.7 China Mobile Ltd. Wireless Telecommunication Services 1.6 Vale SA Steel 1.6 Industrial & Commercial Bank of China Ltd. Diversified Banks 1.4 Samsung Electronics Co. Ltd. Semiconductors 1.3 Banco Bradesco SA Diversified Banks 1.3 Gazprom OAO Integrated Oil & Gas 1.3 Itau Unibanco Holding SA Diversified Banks 1.2 Top Ten 16.1% The holdings listed exclude any temporary cash investments and equity index products. 1 The expense ratios shown are from the prospectus dated February 28, 2013, and represent estimated costs for the current fiscal year. For the six months ended April 30, 2013, the annualized expense ratios were 0.33% for Investor Shares, 0.16% for Admiral Shares, 0.16% for Signal Shares, 0.12% for Institutional Shares, 0.10% for Institutional Plus Shares, and 0.16% for FTSE Emerging Markets ETF Shares. 50 Emerging Markets Stock Index Fund Market Diversification (% of equity exposure) FTSE MSCI AC Emerging World Transition Index Fund Index ex USA Europe 0.1% 0.0% 44.4% Pacific South Korea 5.0% 5.6% 3.3% Other 0.0 0.6 25.5 Subtotal 5.0% 6.2% 28.8% Emerging Markets China 18.9% 18.3% 4.1% Brazil 14.5 14.4 2.8 Taiwan 11.9 11.8 2.5 India 8.5 8.4 1.5 South Africa 8.3 8.3 1.6 Russia 6.3 6.2 1.3 Mexico 5.6 5.6 1.2 Malaysia 4.3 4.3 0.8 Indonesia 3.3 3.3 0.7 Thailand 3.1 3.1 0.6 Turkey 2.3 2.3 0.5 Chile 2.2 2.1 0.4 Philippines 1.5 1.5 0.2 Poland 1.4 1.4 0.3 Colombia 1.0 1.0 0.3 Other 1.4 1.8 0.4 Subtotal 94.5% 93.8% 19.2% North America 0.4% 0.0% 7.2% Middle East 0.0% 0.0% 0.4% 51 Emerging Markets Stock Index Fund Performance Summary All of the returns in this report represent past performance, which is not a guarantee of future results that may be achieved by the fund. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) Note, too, that both investment returns and principal value can fluctuate widely, so an investor’s shares, when sold, could be worth more or less than their original cost. The returns shown do not reflect taxes that a shareholder would pay on fund distributions or on the sale of fund shares. Fiscal-Year Total Returns (%): October 31, 2002, Through April 30, 2013 Average Annual Total Returns: Periods Ended March 31, 2013 This table presents returns through the latest calendar quarter—rather than through the end of the fiscal period. Securities and Exchange Commission rules require that we provide this information. Inception One Five Ten Date Year Years Years Investor Shares 5/4/1994 1.36% 0.67% 16.56% Admiral Shares 6/23/2006 1.54 0.81 8.01 1 Signal Shares 1/19/2007 1.56 0.81 4.47 1 Institutional Shares 6/22/2000 1.58 0.87 16.76 Institutional Plus Shares 12/15/2010 1.62 — -1.12 1 FTSE Emerging Markets ETFShares 3/4/2005 Market Price 1.08 0.68 9.20 1 Net Asset Value 1.55 0.81 9.25 1 1 Return since inception. See Financial Highlights for dividend and capital gains information. 52 Emerging Markets Stock Index Fund Financial Statements (unaudited) Statement of Net Assets—Investments Summary As of April 30, 2013 This Statement summarizes the fund’s holdings by asset type. Details are reported for each of the fund’s 50 largest individual holdings and for investments that, in total for any issuer, represent more than 1% of the fund’s net assets. The total value of smaller holdings is reported as a single amount within each category. The fund reports a complete list of its holdings in regulatory filings four times in each fiscal year, at the quarter-ends. For the second and fourth fiscal quarters, the complete listing of the fund’s holdings is available electronically on vanguard.com and on the Securities and Exchange Commission’s website (sec.gov), or you can have it mailed to you without charge by calling 800-662-7447. For the first and third fiscal quarters, the fund files the lists with the SEC on Form N-Q. Shareholders can look up the fund’s Forms N-Q on the SEC’s website. Forms N-Q may also be reviewed and copied at the SEC’s Public Reference Room (see the back cover of this report for further information). Market Percentage Value of Net Shares ($000) Assets Common Stocks Brazil Itau Unibanco Holding SA ADR 30,920,537 520,393 0.7% ^ Petroleo Brasileiro SA ADR Type A 25,351,849 506,276 0.7% Banco Bradesco SA ADR 27,153,924 450,484 0.6% Vale SA Class B ADR 27,120,260 440,975 0.6% Cia de Bebidas das Americas ADR 9,948,148 418,021 0.6% Petroleo Brasileiro SA Prior Pfd. 39,304,216 392,306 0.5% Petroleo Brasileiro SA 40,987,574 392,104 0.5% Petroleo Brasileiro SA ADR 18,294,993 350,349 0.5% Vale SA Class B ADR 17,580,119 300,444 0.4% Banco do Brasil SA 23,804,037 299,818 0.4% BRF SA 11,637,816 288,742 0.4% Itau Unibanco Holding SA Prior Pfd. 16,721,226 280,477 0.4% Banco Bradesco SA Prior Pfd. 16,756,040 275,366 0.4% Vale SA Prior Pfd. 15,120,364 245,538 0.3% Cia de Bebidas das Americas Prior Pfd. 5,771,545 241,449 0.3% Banco Bradesco SA 13,617,038 233,241 0.3% Vale SA 10,281,837 175,497 0.2% Cia de Bebidas das Americas 3,987,847 163,620 0.2% Itau Unibanco Holding SA 4,749,994 80,482 0.1% Brazil—Other † 4,721,250 6.4% 10,776,832 14.5% Chile † 1,603,031 2.2% China China Construction Bank Corp. 1,509,592,913 1,267,017 1.7% China Mobile Ltd. 108,928,567 1,198,063 1.6% Industrial & Commercial Bank of China Ltd. 1,507,683,003 1,062,774 1.4% Bank of China Ltd. 1,575,005,177 737,944 1.0% Tencent Holdings Ltd. 19,213,372 662,828 0.9% 53 Emerging Markets Stock Index Fund Market Percentage Value of Net Shares ($000) Assets CNOOC Ltd. 336,500,252 630,289 0.9% PetroChina Co. Ltd. 441,465,479 562,705 0.8% China Petroleum & Chemical Corp. 410,606,440 453,131 0.6% China Life Insurance Co. Ltd. 155,676,470 430,598 0.6% Ping An Insurance Group Co. of China Ltd. 39,933,488 316,948 0.4% China Overseas Land & Investment Ltd. 85,350,276 260,597 0.4% China Shenhua Energy Co. Ltd. 71,103,425 252,123 0.3% Agricultural Bank of China Ltd. 482,397,065 231,161 0.3% China Telecom Corp. Ltd. 337,671,683 173,008 0.2% China Unicom Hong Kong Ltd. 94,230,248 135,870 0.2% China Resources Power Holdings Co. Ltd. 39,827,048 130,406 0.2% China Resources Land Ltd. 39,043,200 118,337 0.2% Kunlun Energy Co. Ltd. 58,647,230 114,935 0.2% Dongfeng Motor Group Co. Ltd. 61,212,744 91,451 0.1% China CITIC Bank Corp. Ltd. 158,961,719 89,689 0.1% China Communications Construction Co. Ltd. 92,512,504 88,792 0.1% China Resources Enterprise Ltd. 24,775,860 85,059 0.1% China Merchants Holdings International Co. Ltd. 23,882,610 75,762 0.1% China Coal Energy Co. Ltd. 86,003,800 66,390 0.1% China Oilfield Services Ltd. 32,053,800 63,370 0.1% China State Construction International Holdings Ltd. 33,368,872 48,683 0.1% Sinopharm Group Co. Ltd. 15,502,900 46,199 0.1% China Longyuan Power Group Corp. 50,130,800 46,046 0.1% China Railway Group Ltd. 79,904,408 42,177 0.1% China Railway Construction Corp. Ltd. 39,531,265 39,964 0.1% China Communications Services Corp. Ltd. 53,253,973 39,013 0.1% China Resources Gas Group Ltd. 13,868,100 38,938 0.1% Guangzhou Automobile Group Co. Ltd. 46,004,584 38,038 0.1% ^ CITIC Pacific Ltd. 26,315,674 31,909 0.1% Air China Ltd. 38,066,748 30,859 0.0% * China Taiping Insurance Holdings Co. Ltd. 16,590,507 28,303 0.0% Zhuzhou CSR Times Electric Co. Ltd. 9,695,000 26,875 0.0% Franshion Properties China Ltd. 76,282,094 26,062 0.0% ^ CSR Corp. Ltd. 39,403,377 26,015 0.0% ^ China Resources Cement Holdings Ltd. 40,950,686 23,655 0.0% China BlueChemical Ltd. 38,165,405 23,316 0.0% ^,* China COSCO Holdings Co. Ltd. 53,692,000 22,750 0.0% Beijing Capital International Airport Co. Ltd. 31,160,564 21,648 0.0% China Agri-Industries Holdings Ltd. 43,681,961 21,468 0.0% China Southern Airlines Co. Ltd. 35,616,000 18,786 0.0% Sinopec Shanghai Petrochemical Co. Ltd. 47,875,192 16,509 0.0% Shanghai Lujiazui Finance & Trade Zone Development Co. Ltd. Class B 10,025,683 13,783 0.0% ^,* Angang Steel Co. Ltd. 23,244,374 13,745 0.0% ^,* China Eastern Airlines Corp. Ltd. 32,886,000 13,212 0.0% ^,* Metallurgical Corp. of China Ltd. 53,638,252 10,948 0.0% Harbin Electric Co. Ltd. 14,164,000 10,888 0.0% ^ Dongfang Electric Corp. Ltd. 6,956,430 9,793 0.0% China Merchants Property Development Co. Ltd. Class B 2,839,868 8,794 0.0% Sinofert Holdings Ltd. 37,870,000 8,225 0.0% ^ China Foods Ltd. 15,159,506 7,744 0.0% * CITIC Resources Holdings Ltd. 38,602,000 4,884 0.0% Sinotrans Ltd. 15,654,000 3,353 0.0% 1 China—Other † 4,050,805 5.5% 14,112,634 19.0% 54 Emerging Markets Stock Index Fund Market Percentage Value of Net Shares ($000) Assets Colombia Bancolombia SA ADR 4,038,011 273,656 0.4% Colombia—Other † 496,515 0.6% 770,171 1.0% Czech Republic † 188,083 0.2% Egypt † 57,503 0.1% Hungary † 237,766 0.3% India Reliance Industries Ltd. 33,124,550 485,260 0.7% Infosys Ltd. 9,899,856 410,061 0.6% Housing Development Finance Corp. 23,801,556 374,931 0.5% Oil & Natural Gas Corp. Ltd. 42,876,272 260,485 0.4% NTPC Ltd. 41,322,013 120,766 0.2% State Bank of India 2,715,970 114,355 0.2% Coal India Ltd. 13,145,127 77,997 0.1% Power Grid Corp. of India Ltd. 23,124,060 48,211 0.1% Bharat Heavy Electricals Ltd. 12,114,339 43,436 0.1% GAIL India Ltd. 6,335,656 41,374 0.1% NMDC Ltd. 16,394,889 38,334 0.1% Indian Oil Corp. Ltd. 6,568,726 36,469 0.0% Rural Electrification Corp. Ltd. 7,129,582 29,737 0.0% Bharat Petroleum Corp. Ltd. 3,626,134 27,867 0.0% Oil India Ltd. 2,572,772 26,290 0.0% Power Finance Corp. Ltd. 6,501,124 23,556 0.0% Bank of Baroda 1,675,699 21,795 0.0% Steel Authority of India Ltd. 16,952,711 19,464 0.0% NHPC Ltd. 35,053,695 14,140 0.0% Bank of India 2,312,920 14,109 0.0% Canara Bank 1,776,365 13,706 0.0% Container Corp. Of India 632,338 13,193 0.0% Punjab National Bank 844,139 12,056 0.0% Union Bank of India 2,267,039 10,318 0.0% Hindustan Petroleum Corp. Ltd. 1,676,743 9,574 0.0% IDBI Bank Ltd. 5,126,124 8,406 0.0% Bharat Electronics Ltd. 341,565 7,447 0.0% Oriental Bank of Commerce 1,194,783 5,954 0.0% State Bank of India GDR 43,236 3,657 0.0% Corp Bank 482,151 3,388 0.0% Mangalore Refinery & Petrochemicals Ltd. 2,302,800 2,033 0.0% India—Other † 3,984,908 5.4% 6,303,277 8.5% Indonesia Astra International Tbk PT 420,414,000 318,105 0.4% Bank Central Asia Tbk PT 256,204,324 283,585 0.4% Telekomunikasi Indonesia Persero Tbk PT 210,392,681 253,478 0.4% Bank Rakyat Indonesia Persero Tbk PT 224,393,900 217,331 0.3% Bank Mandiri Persero Tbk PT 195,347,780 211,333 0.3% Perusahaan Gas Negara Persero Tbk PT 223,522,104 143,775 0.2% Semen Indonesia Persero Tbk PT 61,931,004 117,373 0.2% Bank Negara Indonesia Persero Tbk PT 154,042,861 85,670 0.1% 55 Emerging Markets Stock Index Fund Market Percentage Value of Net Shares ($000) Assets Jasa Marga Persero Tbk PT 42,835,500 29,561 0.0% Tambang Batubara Bukit Asam Persero Tbk PT 16,687,325 26,190 0.0% Vale Indonesia Tbk PT 40,106,125 11,805 0.0% Aneka Tambang Persero Tbk PT 66,278,500 9,431 0.0% Indonesia—Other † 733,989 1.0% 2,441,626 3.3% Malaysia Malayan Banking Bhd. 89,882,288 284,348 0.4% 1 Malaysia—Other † 2,928,099 3.9% 3,212,447 4.3% Mexico America Movil SAB de CV 775,324,730 834,561 1.1% Fomento Economico Mexicano SAB de CV 45,219,069 514,260 0.7% Wal-Mart de Mexico SAB de CV 118,966,059 378,581 0.5% Grupo Financiero Banorte SAB de CV 39,736,888 299,639 0.4% Grupo Mexico SAB de CV Class B 81,746,409 292,589 0.4% Grupo Televisa SAB 54,259,620 275,492 0.4% Mexico—Other † 1,575,783 2.1% 4,170,905 5.6% Morocco † 2,666 0.0% Netherlands † 54,509 0.1% Peru † 276,567 0.4% Philippines † 1,124,704 1.5% Poland † 1,050,396 1.4% Russia Gazprom OAO ADR 87,185,407 694,342 0.9% Sberbank of Russia 195,596,518 624,152 0.8% Lukoil OAO ADR 8,963,881 569,959 0.8% Magnit OJSC GDR 5,574,422 284,855 0.4% Gazprom OAO 63,461,933 253,549 0.4% Lukoil OAO 3,309,517 210,119 0.3% Rosneft OAO GDR 23,990,885 164,542 0.2% Sberbank of Russia ADR 7,566,495 97,659 0.1% * VTB Bank OJSC GDR 26,765,177 84,616 0.1% AK Transneft OAO Prior Pfd. 32,078 64,841 0.1% Federal Hydrogenerating Co. JSC 2,305,212,363 41,189 0.1% Rosneft OAO 3,875,385 26,696 0.0% * Federal Grid Co. Unified Energy System JSC 5,129,496,228 20,004 0.0% * Rosseti OAO 389,774,605 16,867 0.0% Aeroflot - Russian Airlines OJSC 8,906,840 15,453 0.0% Mosenergo OAO 102,597,702 4,043 0.0% * VTB Bank OJSC 683,560,475 1,081 0.0% Russia—Other † 1,472,927 2.0% 4,646,894 6.2% South Africa MTN Group Ltd. 35,064,847 632,780 0.9% Naspers Ltd. 8,172,531 547,663 0.7% Sasol Ltd. 11,449,259 495,942 0.7% 56 Emerging Markets Stock Index Fund Market Percentage Value of Net Shares ($000) Assets Standard Bank Group Ltd. 25,170,091 314,739 0.4% South Africa—Other † 4,189,364 5.6% 6,180,488 8.3% South Korea Samsung Electronics Co. Ltd. GDR 1,002,391 694,238 0.9% Samsung Electronics Co. Ltd. 218,154 301,711 0.4% South Korea—Other † 2,706,457 3.7% 3,702,406 5.0% Taiwan Taiwan Semiconductor Manufacturing Co. Ltd. ADR 56,939,627 1,086,408 1.5% Taiwan Semiconductor Manufacturing Co. Ltd. 208,026,845 772,077 1.0% Hon Hai Precision Industry Co. Ltd. 212,170,314 548,413 0.7% MediaTek Inc. 25,875,921 315,778 0.4% Taiwan—Other † 5,994,830 8.1% 8,717,506 11.7% Thailand † 2,326,520 3.1% Turkey † 1,712,199 2.3% United Arab Emirates † 233,211 0.3% Total Common Stocks (Cost $67,424,800) 99.3% 2 Coupon Temporary Cash Investments Money Market Fund 3,4 Vanguard Market Liquidity Fund 0.142% 1,496,489,953 1,496,490 2.0% 5 U.S. Government and Agency Obligations † 14,697 0.0% Total Temporary Cash Investments (Cost $1,511,188) 2.0% 2 Total Investments (Cost $68,935,988) 101.3% Other Assets and Liabilities Other Assets 640,056 0.9% Liabilities 4 (1,635,801) (2.2%) (1.3%) Net Assets 100.0% At April 30, 2013, net assets consisted of: Amount ($000) Paid-in Capital 70,688,311 Undistributed Net Investment Income 234,114 Accumulated Net Realized Losses (2,987,263) Unrealized Appreciation (Depreciation) Investment Securities 6,477,540 Futures Contracts 5,083 Foreign Currencies (2) Net Assets 57 Emerging Markets Stock Index Fund Amount ($000) Investor Shares—Net Assets Applicable to 86,697,367 outstanding $.001 par value shares of beneficial interest (unlimited authorization) Net Asset Value Per Share—Investor Shares Admiral Shares—Net Assets Applicable to 200,762,528 outstanding $.001 par value shares of beneficial interest (unlimited authorization) Net Asset Value Per Share—Admiral Shares Signal Shares—Net Assets Applicable to 35,511,928 outstanding $.001 par value shares of beneficial interest (unlimited authorization) Net Asset Value Per Share—Signal Shares Institutional Shares—Net Assets Applicable to 121,967,900 outstanding $.001 par value shares of beneficial interest (unlimited authorization) Net Asset Value Per Share—Institutional Shares Institutional Plus Shares—Net Assets Applicable to 24,045,480 outstanding $.001 par value shares of beneficial interest (unlimited authorization) Net Asset Value Per Share—Institutional Plus Shares ETF Shares—Net Assets Applicable to 1,329,140,749 outstanding $.001 par value shares of beneficial interest (unlimited authorization) Net Asset Value Per Share—ETF Shares • See Note A in Notes to Financial Statements. ^ Part of security position is on loan to broker-dealers. The total valueof securities on loanis $1,140,424,000. * Non-income-producing security † Represents the aggregate value, by category, of securities that are not among the 50 largest holdings and, in total for any issuer, represent 1% or less of net assets. 1Certain of the fund's securities are exempt from registration underRule 144A of the Securities Act of 1933. Such securities may be sold in transactions exempt from registration, normally to qualified institutional buyers. At April 30, 2013, the aggregate value of these securities was $73,034,000, representing 0.1% of net assets. 2The fund invests a portion of its cash reserves in equity markets through the use of index futures contracts. After giving effect to futures investments, the fund’s effective common stock and temporary cash investment positions represent 99.9% and 1.4%, respectively, of net assets. 3Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield . 4Includes $1,218,856,000 of collateral received for securities on loan. 5 Securities with a value of $14,697,000 have been segregated as initial margin for open futurescontracts. ADR - American Depository Receipt GDR - Global Depository Receipt See accompanying Notes, which are an integral part of the Financial Statements. 58 Emerging Markets Stock Index Fund Statement of Operations Six Months Ended April 30, 2013 ($000) Investment Income Income Dividends 1 661,460 Interest 2 312 Security Lending 22,059 Total Income 683,831 Expenses The Vanguard Group—Note B Investment Advisory Services 2,385 Management and Administrative—Investor Shares 2,872 Management and Administrative—Admiral Shares 2,751 Management and Administrative—Signal Shares 370 Management and Administrative—Institutional Shares 481 Management and Administrative—Institutional Plus Shares 130 Management and Administrative—ETF Shares 18,616 Marketing and Distribution—Investor Shares 291 Marketing and Distribution—Admiral Shares 553 Marketing and Distribution—Signal Shares 137 Marketing and Distribution—Institutional Shares 370 Marketing and Distribution—Institutional Plus Shares 229 Marketing and Distribution—ETF Shares 7,874 Custodian Fees 21,191 Shareholders’ Reports—Investor Shares 29 Shareholders’ Reports—Admiral Shares 14 Shareholders’ Reports—Signal Shares 4 Shareholders’ Reports—Institutional Shares 3 Shareholders’ Reports—Institutional Plus Shares — Shareholders’ Reports—ETF Shares 402 Trustees’ Fees and Expenses 48 Total Expenses 58,750 Net Investment Income Realized Net Gain (Loss) Investment Securities Sold 1,410,189 Futures Contracts 31,447 Foreign Currencies (22,542) Realized Net Gain (Loss) Change in Unrealized Appreciation (Depreciation) Investment Securities 1,983,604 Futures Contracts 4,440 Foreign Currencies (277) Change in Unrealized Appreciation (Depreciation) Net Increase (Decrease) in Net Assets Resulting from Operations 1 Dividends are net of foreign withholding taxes of $77,872,000. 2 Interest income from an affiliated company of the fund was $299,000. See accompanying Notes, which are an integral part of the Financial Statements. 59 Emerging Markets Stock Index Fund Statement of Changes in Net Assets Six Months Ended Year Ended April 30, October 31, 2013 2012 ($000) ($000) Increase (Decrease) in Net Assets Operations Net Investment Income 625,081 1,621,132 Realized Net Gain (Loss) 1,419,094 (490,266) Change in Unrealized Appreciation (Depreciation) 1,987,767 969,382 Net Increase (Decrease) in Net Assets Resulting from Operations 4,031,942 2,100,248 Distributions Net Investment Income Investor Shares (24,598) (76,993) Admiral Shares (83,077) (225,568) Signal Shares (12,027) (26,375) Institutional Shares (34,891) (60,890) Institutional Plus Shares (22,224) (59,942) ETF Shares (686,353) (1,711,481) Realized Capital Gain Investor Shares — — Admiral Shares — — Signal Shares — — Institutional Shares — — Institutional Plus Shares — — ETF Shares — — Total Distributions (863,170) (2,161,249) Capital Share Transactions Investor Shares (45,895) (239,804) Admiral Shares 169,223 325,945 Signal Shares 268,202 259,411 Institutional Shares 744,242 1,181,142 Institutional Plus Shares 531,563 22,394 ETF Shares (1,706,725) 10,887,129 Net Increase (Decrease) from Capital Share Transactions (39,390) 12,436,217 Total Increase (Decrease) 3,129,382 12,375,216 Net Assets Beginning of Period End of Period 1 1 Net Assets—End of Period includes undistributed net investment income of $234,114,000 and $491,888,000. See accompanying Notes, which are an integral part of the Financial Statements. 60 Emerging Markets Stock Index Fund Financial Highlights Investor Shares Six Months Ended For a Share Outstanding April 30, Year Ended October 31, Throughout Each Period 2013 2012 2011 2010 2009 2008 Net Asset Value, Beginning of Period Investment Operations Net Investment Income . 209 . 576 . 589 . 521 1 .398 1 .780 Net Realized and Unrealized Gain (Loss) on Investments 2 1.312 .237 (3.255) 5.383 8.542 (21.313) Total from Investment Operations 1.521 . 813 (2.666) 5.904 8.940 (20.533) Distributions Dividends from Net Investment Income (. 281) (. 843) (. 434) (. 314) (.700) (. 587) Distributions from Realized Capital Gains — Total Distributions (. 281) (. 843) (. 434) (. 314) (.700) (. 587) Net Asset Value, End of Period Total Return 3 5.77% 3.30% -9.20% 24.92% 60.07% -56.66% Ratios/Supplemental Data Net Assets, End of Period (Millions) $2,393 $2,333 $2,585 $5,597 $7,024 $5,345 Ratio of Total Expenses to Average Net Assets 0.33% 0.33% 0.33% 0.35% 0.40% 0.32% Ratio of Net Investment Income to Average Net Assets 1.52% 2.38% 2.25% 1.97% 2.16% 2.81% Portfolio Turnover Rate 4 21% 8% 10% 12% 12% 20% The expense ratio, net income ratio, and turnover rate for the current period have been annualized. 1 Calculated based on average shares outstanding. 2 Includes increases from purchase and redemption fees of $.00, $.00, $.02, $.04, $.01, and $.05. Purchase and redemption fees were eliminated effective February 29, 2012, and May 23, 2012, respectively. 3 Total returns do not include transaction or account service fees that may have applied in the periods shown. Fund prospectuses provide information about any applicable transaction and account service fees. 4 Excludes the value of portfolio securities received or delivered as a result of in-kind purchases or redemptions of the fund’s capital shares, including ETF Creation Units. See accompanying Notes, which are an integral part of the Financial Statements. 61 Emerging Markets Stock Index Fund Financial Highlights Admiral Shares Six Months Ended For a Share Outstanding April 30, Year Ended October 31, Throughout Each Period 2013 2012 2011 2010 2009 2008 Net Asset Value, Beginning of Period Investment Operations Net Investment Income . 307 . 816 . 820 . 696 1 .567 1 1.079 Net Realized and Unrealized Gain (Loss) on Investments 2 1.724 .311 (4.277) 7.119 11.222 (28.099) Total from Investment Operations 2.031 1.127 (3.457) 7.815 11.789 (27.020) Distributions Dividends from Net Investment Income (. 421) (1.187) (. 653) (. 445) (. 969) (. 820) Distributions from Realized Capital Gains — Total Distributions (. 421) (1.187) (. 653) (. 445) (. 969) (. 820) Net Asset Value, End of Period Total Return 3 5.87% 3.49% -9.09% 25.08% 60.29% -56.63% Ratios/Supplemental Data Net Assets, End of Period (Millions) $7,279 $6,801 $6,486 $4,761 $2,674 $1,508 Ratio of Total Expenses to Average Net Assets 0.16% 0.18% 0.20% 0.22% 0.27% 0.20% Ratio of Net Investment Income to Average Net Assets 1.69% 2.53% 2.38% 2.10% 2.29% 2.93% Portfolio Turnover Rate 4 21% 8% 10% 12% 12% 20% The expense ratio, net income ratio, and turnover rate for the current period have been annualized. 1 Calculated based on average shares outstanding. 2 Includes increases from purchase and redemption fees of $.00, $.01, $.02, $.03, $.01, and $.06. Purchase and redemption fees were eliminated effective February 29, 2012, and May 23, 2012, respectively. 3 Total returns do not include transaction or account service fees that may have applied in the periods shown. Fund prospectuses provide information about any applicable transaction and account service fees. 4 Excludes the value of portfolio securities received or delivered as a result of in-kind purchases or redemptions of the fund’s capital shares, including ETF Creation Units. See accompanying Notes, which are an integral part of the Financial Statements. 62 Emerging Markets Stock Index Fund Financial Highlights Signal Shares Six Months Ended For a Share Outstanding April 30, Year Ended October 31, Throughout Each Period 2013 2012 2011 2010 2009 2008 Net Asset Value, Beginning of Period Investment Operations Net Investment Income . 297 .788 . 813 . 690 1 .553 1 1.029 Net Realized and Unrealized Gain (Loss) on Investments 2 1.662 .285 (4.129) 6.818 10.795 (27.029) Total from Investment Operations 1.959 1.073 (3.316) 7.508 11.348 (26.000) Distributions Dividends from Net Investment Income (. 409) (1.143) (. 644) (. 428) (. 938) (.760) Distributions from Realized Capital Gains — Total Distributions (. 409) (1.143) (. 644) (. 428) (. 938) (.760) Net Asset Value, End of Period Total Return 3 5.89% 3.46% -9.07% 25.04% 60.33% -56.64% Ratios/Supplemental Data Net Assets, End of Period (Millions) $1,238 $927 $666 $644 $463 $266 Ratio of Total Expenses to Average Net Assets 0.16% 0.18% 0.20% 0.22% 0.27% 0.20% Ratio of Net Investment Income to Average Net Assets 1.69% 2.53% 2.38% 2.10% 2.29% 2.93% Portfolio Turnover Rate 4 21% 8% 10% 12% 12% 20% The expense ratio, net income ratio, and turnover rate for the current period have been annualized. 1 Calculated based on average shares outstanding. 2 Includes increases from purchase and redemption fees of $.00, $.00, $.02, $.03, $.01, and $.05. Purchase and redemption fees were eliminated effective February 29, 2012, and May 23, 2012, respectively. 3 Total returns do not include transaction fees that may have applied in the periods shown. Fund prospectuses provide information about any applicable transaction fees. 4 Excludes the value of portfolio securities received or delivered as a result of in-kind purchases or redemptions of the fund’s capital shares, including ETF Creation Units. See accompanying Notes, which are an integral part of the Financial Statements. 63 Emerging Markets Stock Index Fund Financial Highlights Institutional Shares Six Months Ended For a Share Outstanding April 30, Year Ended October 31, Throughout Each Period 2013 2012 2011 2010 2009 2008 Net Asset Value, Beginning of Period Investment Operations Net Investment Income . 240 . 643 . 657 . 571 1 .437 1 .835 Net Realized and Unrealized Gain (Loss) on Investments 2 1.306 .225 (3.259) 5.388 8.547 (21.393) Total from Investment Operations 1.546 . 868 (2.602) 5.959 8.984 (20.558) Distributions Dividends from Net Investment Income (. 336) (. 928) (. 528) (. 349) (.754) (. 632) Distributions from Realized Capital Gains — Total Distributions (. 336) (. 928) (. 528) (. 349) (.754) (. 632) Net Asset Value, End of Period Total Return 3 5.87% 3.54% -9.00% 25.13% 60.41% -56.61% Ratios/Supplemental Data Net Assets, End of Period (Millions) $3,363 $2,495 $1,305 $3,473 $1,731 $887 Ratio of Total Expenses to Average Net Assets 0.12% 0.12% 0.13% 0.15% 0.23% 0.15% Ratio of Net Investment Income to Average Net Assets 1.73% 2.59% 2.45% 2.17% 2.33% 2.98% Portfolio Turnover Rate 4 21% 8% 10% 12% 12% 20% The expense ratio, net income ratio, and turnover rate for the current period have been annualized. 1 Calculated based on average shares outstanding. 2 Includes increases from purchase and redemption fees of $.00, $.00, $.02, $.02, $.01, and $.03. Purchase and redemption fees were eliminated effective February 29, 2012, and May 23, 2012, respectively. 3 Total returns do not include transaction fees that may have applied in the periods shown. Fund prospectuses provide information about any applicable transaction fees. 4 Excludes the value of portfolio securities received or delivered as a result of in-kind purchases or redemptions of the fund’s capital shares, including ETF Creation Units. See accompanying Notes, which are an integral part of the Financial Statements. 64 Emerging Markets Stock Index Fund Financial Highlights Institutional Plus Shares Six Months Year Dec. 15, Ended Ended 2010 1 to April 30, Oct. 31, Oct. 31, For a Share Outstanding Throughout Each Period 2013 2012 2011 Net Asset Value, Beginning of Period Investment Operations Net Investment Income .805 2.131 2.215 Net Realized and Unrealized Gain (Loss) on Investments 2 4.363 .776 (11.911) Total from Investment Operations 5.168 2.907 (9.696) Distributions Dividends from Net Investment Income (1.118) (3.127) (1.754) Distributions from Realized Capital Gains — — — Total Distributions (1.118) (3.127) (1.754) Net Asset Value, End of Period Total Return 3 5.90% 3.56% -9.95% Ratios/Supplemental Data Net Assets, End of Period (Millions) $2,206 $1,607 $1,581 Ratio of Total Expenses to Average Net Assets 0.10% 0.10% 0.10% 4 Ratio of Net Investment Income to Average Net Assets 1.75% 2.61% 2.48% 4 Portfolio Turnover Rate 5 21% 8% 10% The expense ratio, net income ratio, and turnover rate for the current period have been annualized. 1 Inception. 2 Includes increases from purchase and redemption fees of $.00, $.01, and $.05. Purchase and redemption fees were eliminated effective February 29, 2012, and May 23, 2012, respectively. 3 Total returns do not include transaction fees that may have applied in the periods shown. Fund prospectuses provide information about any applicable transaction fees. 4 Annualized. 5 Excludes the value of portfolio securities received or delivered as a result of in-kind purchases or redemptions of the fund’s capital shares, including ETF Creation Units. See accompanying Notes, which are an integral part of the Financial Statements. 65 Emerging Markets Stock Index Fund Financial Highlights FTSE Emerging Markets ETF Shares Six Months Ended For a Share Outstanding April 30, Year Ended October 31, Throughout Each Period 2013 2012 2011 2010 2009 2008 1 Net Asset Value, Beginning of Period Investment Operations Net Investment Income . 369 . 984 1.019 . 870 2 .668 2 1.303 Net Realized and Unrealized Gain (Loss) on Investments 3 2.573 . 367 (5.174) 8.535 13.520 (33.798) Total from Investment Operations 2.942 1.351 (4.155) 9.405 14.188 (32.495) Distributions Dividends from Net Investment Income (. 508) (1.431) (. 815) (. 545) (1.178) (. 985) Distributions from Realized Capital Gains — Total Distributions (. 508) (1.431) (. 815) (. 545) (1.178) (. 985) Net Asset Value, End of Period Total Return 5.88% 3.47% -9.09% 25.07% 60.28% -56.62% Ratios/Supplemental Data Net Assets, End of Period (Millions) $57,939 $57,125 $46,289 $40,817 $15,537 $4,500 Ratio of Total Expenses to Average Net Assets 0.16% 0.18% 0.20% 0.22% 0.27% 0.20% Ratio of Net Investment Income to Average Net Assets 1.69% 2.53% 2.38% 2.10% 2.29% 2.93% Portfolio Turnover Rate 4 21% 8% 10% 12% 12% 20% The expense ratio, net income ratio, and turnover rate for the current period have been annualized. 1 Adjusted to reflect a 2-for-1 share split as of the close of business on June 13, 2008. 2 Calculated based on average shares outstanding. 3 Includes increases from purchase and redemption fees of $.00, $.01, $.02, $.03, $.01, and $.05. Purchase and redemption fees were eliminated effective February 29, 2012, and May 23, 2012, respectively. 4 Excludes the value of portfolio securities received or delivered as a result of in-kind purchases or redemptions of the fund’s capital shares, including ETF Creation Units. See accompanying Notes, which are an integral part of the Financial Statements. 66 Emerging Markets Stock Index Fund Notes to Financial Statements Vanguard Emerging Markets Stock Index Fund is registered under the Investment Company Act of 1940 as an open-end investment company, or mutual fund. The fund invests in securities of foreign issuers, which may subject it to investment risks not normally associated with investing in securities of U.S. corporations. The fund offers six classes of shares: Investor Shares, Admiral Shares, Signal Shares, Institutional Shares, Institutional Plus Shares, and ETF Shares. Investor Shares are available to any investor who meets the fund’s minimum purchase requirements. Admiral Shares, Signal Shares, Institutional Shares, and Institutional Plus Shares are designed for investors who meet certain administrative, service, and account-size criteria. ETF Shares, known as Vanguard FTSE Emerging Markets ETF Shares, are listed for trading on NYSE Arca; they can be purchased and sold through a broker. A. The following significant accounting policies conform to generally accepted accounting principles for U.S. mutual funds. The fund consistently follows such policies in preparing its financial statements. 1. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been affected by events occurring before the fund’s pricing time but after the close of the securities’ primary markets, are valued at their fair values calculated according to procedures adopted by the board of trustees. These procedures include obtaining quotations from an independent pricing service, monitoring news to identify significant market- or security-specific events, and evaluating changes in the values of foreign market proxies (for example, ADRs, futures contracts, or exchange-traded funds), between the time the foreign markets close and the fund’s pricing time. When fair-value pricing is employed, the prices of securities used by a fund to calculate its net asset value may differ from quoted or published prices for the same securities. Investments in Vanguard Market Liquidity Fund are valued at that fund’s net asset value. Temporary cash investments acquired over 60 days to maturity are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Other temporary cash investments are valued at amortized cost, which approximates market value. 2. Foreign Currency: Securities and other assets and liabilities denominated in foreign currencies are translated into U.S. dollars using exchange rates obtained from an independent third party as of the fund’s pricing time on the valuation date. Realized gains (losses) and unrealized appreciation (depreciation) on investment securities include the effects of changes in exchange rates since the securities were purchased, combined with the effects of changes in security prices. Fluctuations in the value of other assets and liabilities resulting from changes in exchange rates are recorded as unrealized foreign currency gains (losses) until the assets or liabilities are settled in cash, at which time they are recorded as realized foreign currency gains (losses). 3. Futures Contracts: The fund uses index futures contracts to a limited extent, with the objectives of maintaining full exposure to the stock market, enhancing returns, maintaining liquidity, and minimizing transaction costs. The fund may purchase futures contracts to immediately invest incoming cash in the market, or sell futures in response to cash outflows, thereby simulating a fully invested position in the underlying index while maintaining a cash balance for liquidity. The fund may seek to enhance returns by using futures contracts instead of the underlying securities when futures are believed to be priced more attractively than the underlying securities. The primary risks associated with the use of futures contracts are imperfect correlation between changes in market values of stocks held by the fund and the prices of futures contracts, and the possibility of an illiquid market. 67 Emerging Markets Stock Index Fund Futures contracts are valued at their quoted daily settlement prices. The aggregate principal amounts of the contracts are not recorded in the Statement of Net Assets. Fluctuations in the value of the contracts are recorded in the Statement of Net Assets as an asset (liability) and in the Statement of Operations as unrealized appreciation (depreciation) until the contracts are closed, when they are recorded as realized futures gains (losses). During the six months ended April 30, 2013, the fund’s average investments in long and short futures contracts each represented less than 1% of net assets, based on quarterly average aggregate settlement values. 4. Federal Income Taxes: The fund intends to continue to qualify as a regulated investment company and distribute all of its taxable income. Management has analyzed the fund’s tax positions taken for all open federal income tax years (October 31, 2009–2012), and for the period ended April 30, 2013, and has concluded that no provision for federal income tax is required in the fund’s financial statements. 5. Distributions: Distributions to shareholders are recorded on the ex-dividend date. 6. Security Lending: The fund may lend its securities to qualified institutional borrowers to earn additional income. Security loans are required to be secured at all times by collateral at least equal to the market value of securities loaned. Daily market fluctuations could cause the value of loaned securities to be more or less than the value of the collateral received. When this occurs, the collateral is adjusted and settled on the next business day. The fund invests cash collateral received in Vanguard Market Liquidity Fund, and records a liability for the return of the collateral, during the period the securities are on loan. Security lending income represents fees charged to borrowers plus income earned on investing cash collateral, less expenses associated with the loan. 7. Other: Dividend income is recorded on the ex-dividend date. Interest income includes income distributions received from Vanguard Market Liquidity Fund and is accrued daily. Security transactions are accounted for on the date securities are bought or sold. Costs used to determine realized gains (losses) on the sale of investment securities are those of the specific securities sold. Each class of shares has equal rights as to assets and earnings, except that each class separately bears certain class-specific expenses related to maintenance of shareholder accounts (included in Management and Administrative expenses) and shareholder reporting. Marketing and distribution expenses are allocated to each class of shares based on a method approved by the board of trustees. Income, other non-class-specific expenses, and gains and losses on investments are allocated to each class of shares based on its relative net assets. B. The Vanguard Group furnishes at cost investment advisory, corporate management, administrative, marketing, and distribution services. The costs of such services are allocated to the fund under methods approved by the board of trustees. The fund has committed to provide up to 0.40% of its net assets in capital contributions to Vanguard. At April 30, 2013, the fund had contributed capital of $9,351,000 to Vanguard (included in Other Assets), representing 0.01% of the fund’s net assets and 3.74% of Vanguard’s capitalization. The fund’s trustees and officers are also directors and officers of Vanguard. C. Various inputs may be used to determine the value of the fund’s investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. 68 Emerging Markets Stock Index Fund Level 1 —Quoted prices in active markets for identical securities. Level 2 —Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 —Significant unobservable inputs (including the fund’s own assumptions used to determine the fair value of investments). The following table summarizes the market value of the fund’s investments as of April 30, 2013, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) Common Stocks—North and South America 17,588,261 9,245 — Common Stocks—Other 2,111,364 54,173,168 20,303 Temporary Cash Investments 1,496,490 14,697 — Futures Contracts—Assets 1 2,558 — — Total 21,198,673 54,197,110 20,303 1 Represents variation margin on the last day of the reporting period. D. At April 30, 2013, the aggregate settlement value of open futures contracts and the related unrealized appreciation (depreciation) were: ($000) Aggregate Number of Settlement Unrealized Long (Short) Value Appreciation Futures Contracts Expiration Contracts Long (Short) (Depreciation) E-mini S&P 500 Index June 2013 3,400 270,674 2,938 MSCI Taiwan Index May 2013 4,000 117,000 1,520 MSCI Emerging Market June 2013 1,379 71,701 625 Unrealized appreciation (depreciation) on open MSCI Emerging Market and E-mini S&P 500 Index futures contracts are required to be treated as realized gain (loss) for tax purposes. E. Distributions are determined on a tax basis and may differ from net investment income and realized capital gains for financial reporting purposes. Differences may be permanent or temporary. Permanent differences are reclassified among capital accounts in the financial statements to reflect their tax character. Temporary differences arise when certain items of income, expense, gain, or loss are recognized in different periods for financial statement and tax purposes; these differences will reverse at some time in the future. Differences in classification may also result from the treatment of short-term gains as ordinary income for tax purposes. During the six months ended April 30, 2013, the fund realized net foreign currency losses of $22,542,000, which decreased distributable net income for tax purposes; accordingly, such losses have been reclassified from accumulated net realized losses to undistributed net investment income. Certain of the fund’s investments are in securities considered to be “passive foreign investment companies,” for which any unrealized appreciation and/or realized gains are required to be included in distributable net income for tax purposes. During the six months ended April 30, 2013, the fund realized gains on the sale of passive foreign investment companies of $2,857,000, which have been included in current and prior periods’ taxable income; accordingly, such gains have been reclassified from accumulated net realized losses to undistributed net investment income. Passive foreign 69 Emerging Markets Stock Index Fund investment companies held at April 30, 2013, had unrealized appreciation of $22,784,000 as of October 31, 2012, the most recent mark-to-market date for tax purposes. This amount has been distributed and is reflected in the balance of undistributed net investment income. During the six months ended April 30, 2013, the fund realized $780,611,000 of net capital gains resulting from in-kind redemptions—in which shareholders exchanged fund shares for securities held by the fund rather than for cash. Because such gains are not taxable to the fund, and are not distributed to shareholders, they have been reclassified from accumulated net realized losses to paid-in capital. The fund’s tax-basis capital gains and losses are determined only at the end of each fiscal year. For tax purposes, at October 31, 2012, the fund had available capital losses totaling $3,643,794,000 to offset future net capital gains. Of this amount, $2,733,786,000 is subject to expiration dates; $167,332,000 may be used to offset future net capital gains through October 31, 2014, $460,853,000 through October 31, 2016, $1,591,794,000 through October 31, 2017, $212,374,000 through October 31, 2018, and $301,433,000 through October 31, 2019. Capital losses of $910,008,000 realized beginning in fiscal 2012 may be carried forward indefinitely under the Regulated Investment Company Modernization Act of 2010, but must be used before any expiring loss carryforwards. The fund will use these capital losses to offset net taxable capital gains, if any, realized during the year ending October 31, 2013; should the fund realize net capital losses for the year, the losses will be added to the loss carryforward balance above. At April 30, 2013, the cost of investment securities for tax purposes was $68,958,772,000. Net unrealized appreciation of investment securities for tax purposes was $6,454,756,000, consisting of unrealized gains of $13,679,062,000 on securities that had risen in value since their purchase and $7,224,306,000 in unrealized losses on securities that had fallen in value since their purchase. F. During the six months ended April 30, 2013, the fund purchased $14,251,604,000 of investment securities and sold $14,845,479,000 of investment securities, other than temporary cash investments. Purchases and sales include $1,195,675,000 and $2,361,185,000, respectively, in connection with in-kind purchases and redemptions of the fund’s capital shares. G. Capital share transactions for each class of shares were: Six Months Ended Year Ended April 30, 2013 October 31, 2012 Amount Shares Amount Shares ($000) (000) ($000) (000) Investor Shares Issued 1 288,695 10,443 461,330 17,657 Issued in Lieu of Cash Distributions 22,966 833 71,847 2,896 Redeemed 2 (357,556) (13,080) (772,981) (30,036) Net Increase (Decrease) —Investor Shares (45,895) (1,804) (239,804) (9,483) Admiral Shares Issued 1 785,905 21,642 1,097,353 31,972 Issued in Lieu of Cash Distributions 74,677 2,064 203,781 6,244 Redeemed 2 (691,359) (19,227) (975,189) (28,797) Net Increase (Decrease)—Admiral Shares 169,223 4,479 325,945 9,419 70 Emerging Markets Stock Index Fund Six Months Ended Year Ended April 30, 2013 October 31, 2012 Amount Shares Amount Shares ($000) (000) ($000) (000) Signal Shares Issued 1 419,254 12,073 415,797 12,662 Issued in Lieu of Cash Distributions 10,635 306 23,314 738 Redeemed 2 (161,687) (4,700) (179,700) (5,523) Net Increase (Decrease)—Signal Shares 268,202 7,679 259,411 7,877 Institutional Shares Issued 1 1,045,869 38,296 1,500,915 57,836 Issued in Lieu of Cash Distributions 28,596 1,040 48,355 1,920 Redeemed 2 (330,223) (12,029) (368,128) (14,495) Net Increase (Decrease)—Institutional Shares 744,242 27,307 1,181,142 45,261 Institutional Plus Shares Issued 1 664,418 7,226 340,365 3,972 Issued in Lieu of Cash Distributions 21,071 230 49,537 598 Redeemed 2 (153,926) (1,741) (367,508) (4,232) Net Increase (Decrease)—Institutional Plus Shares 531,563 5,715 22,394 338 ETF Shares Issued 1 1,917,026 43,137 12,858,969 311,304 Issued in Lieu of Cash Distributions — Redeemed 2 (3,623,751) (85,400) (1,971,840) (49,200) Net Increase (Decrease)—ETF Shares (1,706,725) (42,263) 10,887,129 262,104 1 Includes purchase fees for 2012 of $7,361,000 (fund totals). Effective February 29, 2012, the purchase fee was eliminated. 2 Net of redemption fees for 2012 of $2,602,000 (fund totals). Effective May 23, 2012, the redemption fees were eliminated. H. In preparing the financial statements as of April 30, 2013, management considered the impact of subsequent events for potential recognition or disclosure in these financial statements. On October 2, 2012, Vanguard announced a change in the fund’s benchmark index from the MSCI Emerging Markets Index to the FTSE Emerging Index. The transition to the new benchmark will be completed in two phases. In the first phase, which began on January 10, 2013, the fund began temporarily tracking the FTSE Emerging Transition Index. The fund will complete the second phase later in 2013 by replacing the transitional benchmark with the FTSE Emerging Index. The fund’s investment objective has not changed. To coincide with its new target index, Vanguard MSCI Emerging Markets ETF changed its name to Vanguard FTSE Emerging Markets ETF. 71 About Your Fund’s Expenses As a shareholder of the fund, you incur ongoing costs, which include costs for portfolio management, administrative services, and shareholder reports (like this one), among others. Operating expenses, which are deducted from a fund’s gross income, directly reduce the investment return of the fund. A fund’s expenses are expressed as a percentage of its average net assets. This figure is known as the expense ratio. The following examples are intended to help you understand the ongoing costs (in dollars) of investing in your fund and to compare these costs with those of other mutual funds. The examples are based on an investment of $1,000 made at the beginning of the period shown and held for the entire period. The accompanying table illustrates your fund’s costs in two ways: • Based on actual fund return. This section helps you to estimate the actual expenses that you paid over the period. The ”Ending Account Value“ shown is derived from the fund‘s actual return, and the third column shows the dollar amount that would have been paid by an investor who started with $1,000 in the fund. You may use the information here, together with the amount you invested, to estimate the expenses that you paid over the period. To do so, simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number given for your fund under the heading ”Expenses Paid During Period.“ • Based on hypothetical 5% yearly return. This section is intended to help you compare your fund‘s costs with those of other mutual funds. It assumes that the fund had a yearly return of 5% before expenses, but that the expense ratio is unchanged. In this case—because the return used is not the fund’s actual return—the results do not apply to your investment. The example is useful in making comparisons because the Securities and Exchange Commission requires all mutual funds to calculate expenses based on a 5% return. You can assess your fund’s costs by comparing this hypothetical example with the hypothetical examples that appear in shareholder reports of other funds. Note that the expenses shown in the table are meant to highlight and help you compare ongoing costs only and do not reflect transaction costs incurred by the fund for buying and selling securities. Further, the expenses do not include any purchase, redemption, or account service fees described in the fund prospectus. If such fees were applied to your account, your costs would be higher. Your fund does not carry a “sales load.” The calculations assume no shares were bought or sold during the period. Your actual costs may have been higher or lower, depending on the amount of your investment and the timing of any purchases or redemptions. You can find more information about the fund’s expenses, including annual expense ratios, in the Financial Statements section of this report. For additional information on operating expenses and other shareholder costs, please refer to your fund’s current prospectus. 72 Six Months Ended April 30, 2013 Beginning Ending Expenses Account Value Account Value Paid During 10/31/2012 4/30/2013 Period Based on Actual Fund Return European Stock Index Fund Investor Shares $1,000.00 $1,128.68 $1.37 Admiral Shares 1,000.00 1,129.30 0.63 Signal Shares 1,000.00 1,129.30 0.63 Institutional Shares 1,000.00 1,129.44 0.48 FTSE Europe ETF Shares 1,000.00 1,129.07 0.63 Pacific Stock Index Fund Investor Shares $1,000.00 $1,233.13 $1.44 Admiral Shares 1,000.00 1,233.51 0.66 Signal Shares 1,000.00 1,233.55 0.66 Institutional Shares 1,000.00 1,233.22 0.50 FTSE Pacific ETF Shares 1,000.00 1,233.36 0.66 Emerging Markets Stock Index Fund Investor Shares $1,000.00 $1,057.72 $1.68 Admiral Shares 1,000.00 1,058.66 0.82 Signal Shares 1,000.00 1,058.85 0.82 Institutional Shares 1,000.00 1,058.69 0.61 Institutional Plus Shares 1,000.00 1,058.99 0.51 FTSE Emerging Markets ETF Shares 1,000.00 1,058.75 0.82 73 Six Months Ended April 30, 2013 Beginning Ending Expenses Account Value Account Value Paid During 10/31/2012 4/30/2013 Period Based on Hypothetical 5% Yearly Return European Stock Index Fund Investor Shares $1,000.00 $1,023.51 $1.30 Admiral Shares 1,000.00 1,024.20 0.60 Signal Shares 1,000.00 1,024.20 0.60 Institutional Shares 1,000.00 1,024.35 0.45 FTSE Europe ETF Shares 1,000.00 1,024.20 0.60 Pacific Stock Index Fund Investor Shares $1,000.00 $1,023.51 $1.30 Admiral Shares 1,000.00 1,024.20 0.60 Signal Shares 1,000.00 1,024.20 0.60 Institutional Shares 1,000.00 1,024.35 0.45 FTSE Pacific ETF Shares 1,000.00 1,024.20 0.60 Emerging Markets Stock Index Fund Investor Shares $1,000.00 $1,023.16 $1.66 Admiral Shares 1,000.00 1,024.00 0.80 Signal Shares 1,000.00 1,024.00 0.80 Institutional Shares 1,000.00 1,024.20 0.60 Institutional Plus Shares 1,000.00 1,024.30 0.50 FTSE Emerging Markets ETF Shares 1,000.00 1,024.00 0.80 The calculations are based on expenses incurred in the most recent six-month period. The funds’ annualized six-month expense ratios for that period are: for the European Stock Index Fund, 0.26% for Investor Shares, 0.12% for Admiral Shares, 0.12% for Signal Shares, 0.09% for Institutional Shares, and 0.12% for FTSE Europe ETF Shares; for the Pacific Stock Index Fund, 0.26% for Investor Shares, 0.12% for Admiral Shares, 0.12% for Signal Shares, 0.09% for Institutional Shares, and 0.12% for FTSE Pacific ETF Shares; and for the Emerging Markets Stock Index Fund, 0.33% for Investor Shares, 0.16% for Admiral Shares, 0.16% for Signal Shares, 0.12% for Institutional Shares, 0.10% for Institutional Plus Shares, and 0.16% for FTSE Emerging Markets ETF Shares. The dollar amounts shown as “Expenses Paid” are equal to the annualized expense ratio multiplied by the average account value over the period, multiplied by the number of days in the most recent six-month period, then divided by the number of days in the most recent 12-month period. 74 Trustees Approve Advisory Arrangements The board of trustees of Vanguard European, Pacific, and Emerging Markets Stock Index Funds has renewed the funds’ investment advisory arrangements with The Vanguard Group, Inc. (Vanguard). Vanguard—through its Equity Investment Group—serves as the investment advisor for each of the funds. The board determined that continuing the funds’ internalized management structure was in the best interests of the funds and their shareholders. The board based its decision upon an evaluation of the advisor’s investment staff, portfolio management process, and performance. The trustees considered the factors discussed below, among others. However, no single factor determined whether the board approved the arrangements. Rather, it was the totality of the circumstances that drove the board’s decision. Nature, extent, and quality of services The board considered the quality of the investment management services provided to the European, Pacific, and Emerging Markets Stock Index Funds over both the short and long term, and took into account the organizational depth and stability of the advisor. The board noted that Vanguard has been managing investments for more than three decades. The Equity Investment Group adheres to a sound, disciplined investment management process; the team has considerable experience, stability, and depth. The board concluded that Vanguard’s experience, stability, depth, and performance, among other factors, warranted continuation of the advisory arrangements. Investment performance The board considered the short- and long-term performance of the European, Pacific, and Emerging Markets Stock Index Funds, including any periods of outperformance or underperformance relative to a target index and peer group. The board concluded that the performance was such that the advisory arrangements should continue. Information about the funds’ most recent performance can be found in the Performance Summary sections of this report. Cost The board concluded that each fund’s expense ratio was well below the average expense ratio charged by funds in its peer group and that each fund’s advisory fee rate was also well below its peer group average. Information about the funds’ expenses appears in the About Your Fund’s Expenses section of this report as well as in the Financial Statements sections. The board does not conduct a profitability analysis of Vanguard because of Vanguard’s unique “at-cost” structure. Unlike most other mutual fund management companies, Vanguard is owned by the funds it oversees, and produces “profits” only in the form of reduced expenses for fund shareholders. The benefit of economies of scale The board concluded that the funds’ at-cost arrangements with Vanguard ensure that the funds will realize economies of scale as they grow, with the cost to shareholders declining as fund assets increase. The board will consider whether to renew the advisory arrangements after a one-year period. 75 Glossary Beta. A measure of the magnitude of a fund’s past share-price fluctuations in relation to the ups and downs of a given market index. The index is assigned a beta of 1.00. Compared with a given index, a fund with a beta of 1.20 typically would have seen its share price rise or fall by 12% when the index rose or fell by 10%. For this report, beta is based on returns over the past 36 months for both the fund and the index. Note that a fund’s beta should be reviewed in conjunction with its R-squared (see definition). The lower the R-squared, the less correlation there is between the fund and the index, and the less reliable beta is as an indicator of volatility. Dividend Yield. Dividend income earned by stocks, expressed as a percentage of the aggregate market value (or of net asset value, for a fund). The yield is determined by dividing the amount of the annual dividends by the aggregate value (or net asset value) at the end of the period. For a fund, the dividend yield is based solely on stock holdings and does not include any income produced by other investments. Equity Exposure. A measure that reflects a fund’s investments in stocks and stock futures. Any holdings in short-term reserves are excluded. Expense Ratio. A fund’s total annual operating expenses expressed as a percentage of the fund’s average net assets. The expense ratio includes management and administrative expenses, but does not include the transaction costs of buying and selling portfolio securities. Inception Date. The date on which the assets of a fund (or one of its share classes) are first invested in accordance with the fund’s investment objective. For funds with a subscription period, the inception date is the day after that period ends. Investment performance is measured from the inception date. Median Market Cap. An indicator of the size of companies in which a fund invests; the midpoint of market capitalization (market price x shares outstanding) of a fund’s stocks, weighted by the proportion of the fund’s assets invested in each stock. Stocks representing half of the fund’s assets have market capitalizations above the median, and the rest are below it. Price/Book Ratio. The share price of a stock divided by its net worth, or book value, per share. For a fund, the weighted average price/book ratio of the stocks it holds. Price/Earnings Ratio. The ratio of a stock’s current price to its per-share earnings over the past year. For a fund, the weighted average P/E of the stocks it holds. P/E is an indicator of market expectations about corporate prospects; the higher the P/E, the greater the expectations for a company’s future growth. R-Squared. A measure of how much of a fund’s past returns can be explained by the returns from the market in general, as measured by a given index. If a fund’s total returns were precisely synchronized with an index’s returns, its R-squared would be 1.00. If the fund’s returns bore no relationship to the index’s returns, its R-squared would be 0. For this report, R-squared is based on returns over the past 36 months for both the fund and the index. Return on Equity. The annual average rate of return generated by a company during the past five years for each dollar of shareholder’s equity (net income divided by shareholder’s equity). For a fund, the weighted average return on equity for the companies whose stocks it holds. 76 Short-Term Reserves. The percentage of a fund invested in highly liquid, short-term securities that can be readily converted to cash. Turnover Rate. An indication of the fund’s trading activity. Funds with high turnover rates incur higher transaction costs and may be more likely to distribute capital gains (which may be taxable to investors). The turnover rate excludes in-kind transactions, which have minimal impact on costs. Benchmark Information Spliced Emerging Markets Index: Select Emerging Markets Index through August 23, 2006; MSCI Emerging Markets Index through January 9, 2013; FTSE Emerging Transition Index thereafter. Spliced European Index: MSCI Europe Index through March 26, 2013; FTSE Developed Europe Index thereafter. Spliced Pacific Stock Index: MSCI Pacific Index through March 26, 2013; FTSE Developed Asia Pacific Index thereafter. 77 This page intentionally left blank. This page intentionally left blank. The People Who Govern Your Fund The trustees of your mutual fund are there to see that the fund is operated and managed in your best interests since, as a shareholder, you are a part owner of the fund. Your fund’s trustees also serve on the board of directors of The Vanguard Group, Inc., which is owned by the Vanguard funds and provides services to them on an at-cost basis. A majority of Vanguard’s board members are independent, meaning that they have no affiliation with Vanguard or the funds they oversee, apart from the sizable personal investments they have made as private individuals. The independent board members have distinguished backgrounds in business, academia, and public service. Each of the trustees and executive officers oversees 180 Vanguard funds. The following table provides information for each trustee and executive officer of the fund. More information about the trustees is in the Statement of Additional Information , which can be obtained, without charge, by contacting Vanguard at 800-662-7447, or online at vanguard.com. InterestedTrustee 1 and Delphi Automotive LLP (automotive components); Senior Advisor at New Mountain Capital; Trustee of F. William McNabb III The Conference Board. Born 1957. Trustee Since July 2009. Chairman of the Board. Principal Occupation(s) During the Past Five Amy Gutmann Years: Chairman of the Board of The Vanguard Group, Born 1949. Trustee Since June 2006. Principal Inc., and of each of the investment companies served Occupation(s) During the Past Five Years: President by The Vanguard Group, since January 2010; Director of the University of Pennsylvania; Christopher H. of The Vanguard Group since 2008; Chief Executive Browne Distinguished Professor of Political Science Officer and President of The Vanguard Group and of in the School of Arts and Sciences with secondary each of the investment companies served by The appointments at the Annenberg School for Vanguard Group since 2008; Director of Vanguard Communication and the Graduate School of Education Marketing Corporation; Managing Director of The of the University of Pennsylvania; Member of the Vanguard Group (1995–2008). National Commission on the Humanities and Social Sciences; Trustee of Carnegie Corporation of New IndependentTrustees York and of the National Constitution Center; Chair of the U. S. Presidential Commission for the Study Emerson U. Fullwood of Bioethical Issues. Born 1948. Trustee Since January 2008. Principal Occupation(s) During the Past Five Years: Executive JoAnn Heffernan Heisen Chief Staff and Marketing Officer for North America Born 1950. Trustee Since July 1998. Principal and Corporate Vice President (retired 2008) of Xerox Occupation(s) During the Past Five Years: Corporate Corporation (document management products and Vice President and Chief Global Diversity Officer services); Executive in Residence and 2010 (retired 2008) and Member of the Executive Distinguished Minett Professor at the Rochester Committee (1997–2008) of Johnson & Johnson Institute of Technology; Director of SPX Corporation (pharmaceuticals/medical devices/consumer (multi-industry manufacturing), the United Way of products); Director of Skytop Lodge Corporation Rochester, Amerigroup Corporation (managed health (hotels), the University Medical Center at Princeton, care), the University of Rochester Medical Center, the Robert Wood Johnson Foundation, and the Center Monroe Community College Foundation, and North for Talent Innovation; Member of the Advisory Board Carolina A&T University. of the Maxwell School of Citizenship and Public Affairs at Syracuse University. Rajiv L. Gupta Born 1945. Trustee Since December 2001. 2 F. Joseph Loughrey Principal Occupation(s) During the Past Five Years: Born 1949. Trustee Since October 2009. Principal Chairman and Chief Executive Officer (retired 2009) Occupation(s) During the Past Five Years: President and President (2006–2008) of Rohm and Haas Co. and Chief Operating Officer (retired 2009) of Cummins (chemicals); Director of Tyco International, Ltd. Inc. (industrial machinery); Chairman of the Board of (diversified manufacturing and services), Hewlett- Hillenbrand, Inc. (specialized consumer services); Packard Co. (electronic computer manufacturing), Director of SKF AB (industrial machinery), the Lumina Foundation for Education, and Oxfam America; Executive Officers Chairman of the Advisory Council for the College of Arts and Letters and Member of the Advisory Board to Glenn Booraem the Kellogg Institute for International Studies at the Born 1967. Controller Since July 2010. Principal University of Notre Dame. Occupation(s) During the Past Five Years: Principal of The Vanguard Group, Inc.; Controller of each of Mark Loughridge the investment companies served by The Vanguard Born 1953. Trustee Since March 2012. Principal Group; Assistant Controller of each of the investment Occupation(s) During the Past Five Years: Senior Vice companies served by The Vanguard Group (2001–2010). President and Chief Financial Officer at IBM (information technology services); Fiduciary Member of IBM’s Thomas J. Higgins Retirement Plan Committee. Born 1957. Chief Financial Officer Since September 2008. Principal Occupation(s) During the Past Five Scott C. Malpass Years: Principal of The Vanguard Group, Inc.; Chief Born 1962. Trustee Since March 2012. Principal Financial Officer of each of the investment companies Occupation(s) During the Past Five Years: Chief served by The Vanguard Group; Treasurer of each of Investment Officer and Vice President at the University the investment companies served by The Vanguard of Notre Dame; Assistant Professor of Finance at the Group (1998–2008). Mendoza College of Business at Notre Dame; Member of the Notre Dame 403(b) Investment Committee; Kathryn J. Hyatt Director of TIFF Advisory Services, Inc. (investment Born 1955. Treasurer Since November 2008. Principal advisor); Member of the Investment Advisory Occupation(s) During the Past Five Years: Principal of Committees of the Financial Industry Regulatory The Vanguard Group, Inc.; Treasurer of each of the Authority (FINRA) and of Major League Baseball. investment companies served by The Vanguard Group; Assistant Treasurer of each of the investment André F. Perold companies served by The Vanguard Group (1988–2008). Born 1952. Trustee Since December 2004. Principal Occupation(s) During the Past Five Years: George Heidi Stam Gund Professor of Finance and Banking at the Harvard Born 1956. Secretary Since July 2005. Principal Business School (retired 2011); Chief Investment Occupation(s) During the Past Five Years: Managing Officer and Managing Partner of HighVista Strategies Director of The Vanguard Group, Inc.; General Counsel LLC (private investment firm); Director of Rand of The Vanguard Group; Secretary of The Vanguard Merchant Bank; Overseer of the Museum of Fine Group and of each of the investment companies Arts Boston. served by The Vanguard Group; Director and Senior Vice President of Vanguard Marketing Corporation. Alfred M. Rankin, Jr. Born 1941. Trustee Since January 1993. Principal Vanguard Senior ManagementTeam Occupation(s) During the Past Five Years: Chairman, President, and Chief Executive Officer of NACCO Mortimer J. Buckley Chris D. McIsaac Industries, Inc. (housewares/lignite) and of Hyster-Yale Kathleen C. Gubanich Michael S. Miller Materials Handling, Inc. (forklift trucks); Director of Paul A. Heller James M. Norris the National Association of Manufacturers; Chairman Martha G. King Glenn W. Reed of the Board of University Hospitals of Cleveland; John T. Marcante Advisory Chairman of the Board of The Cleveland Museum of Art. Chairman Emeritus and Senior Advisor Peter F. Volanakis Born 1955. Trustee Since July 2009. Principal John J. Brennan Occupation(s) During the Past Five Years: President Chairman, 1996–2009 and Chief Operating Officer (retired 2010) of Corning Chief Executive Officer and President, 1996–2008 Incorporated (communications equipment); Director of SPX Corporation (multi-industry manufacturing); Founder Overseer of the Amos Tuck School of Business Administration at Dartmouth College; Advisor to the John C. Bogle Norris Cotton Cancer Center. Chairman and Chief Executive Officer, 1974–1996 1 Mr. McNabb is considered an “interested person,” as defined in the Investment Company Act of 1940, because he is an officer of the Vanguard funds. 2 December 2002 for Vanguard Equity Income Fund, Vanguard Growth Equity Fund, the Vanguard Municipal Bond Funds, and the Vanguard State Tax-Exempt Funds. P.O. Box 2600 Valley Forge, PA 19482-2600 Connect with Vanguard® > vanguard.com All rights in a FTSE index (the “Index”) vest in FTSE Fund Information > 800-662-7447 International Limited (“FTSE”). “FTSE®” is a trademark Direct Investor Account Services > 800-662-2739 of London Stock Exchange Group companies and is Institutional Investor Services > 800-523-1036 used by FTSE under licence. The Vanguard Fund(s) (the Text Telephone for People “Product”) has been developed solely by Vanguard. The With Hearing Impairment > 800-749-7273 Index is calculated by FTSE or its agent. FTSE and its licensors are not connected to and do not sponsor, This material may be used in conjunction advise, recommend, endorse or promote the Product with the offering of shares of any Vanguard and do not accept any liability whatsoever to any fund only if preceded or accompanied by person arising out of (a) the use of, reliance on or any the fund’s current prospectus. error in the Index or (b) investment in or operation of the Product. FTSE makes no claim, prediction, warranty All comparative mutual fund data are from Lipper Inc. or or representation either as to the results to be obtained Morningstar, Inc., unless otherwise noted. from the Product or the suitability of the Index for the purpose to which it is being put by Vanguard. You can obtain a free copy of Vanguard’s proxy voting guidelines by visiting vanguard.com/proxyreporting or by calling Vanguard at 800-662-2739. The guidelines are also available from the SEC’s website, sec.gov. In addition, you may obtain a free report on how your fund voted the proxies for securities it owned during the 12 months ended June 30. To get the report, visit either vanguard.com/proxyreporting or sec.gov. You can review and copy information about your fund at the SEC’s Public Reference Room in Washington, D.C. To find out more about this public service, call the SEC at 202-551-8090. Information about your fund is also available on the SEC’s website, and you can receive copies of this information, for a fee, by sending a request in either of two ways: via e-mail addressed to publicinfo@sec.gov or via regular mail addressed to the Public Reference Section, Securities and Exchange Commission, Washington, DC 20549-1520. © 2013 The Vanguard Group, Inc. All rights reserved. Vanguard Marketing Corporation, Distributor. Q722 062013 Semiannual Report | April 30, 2013 Vanguard Total World Stock Index Fund > For the six months ended April 30, 2013, Vanguard Total World Stock Index Fund’s Investor Shares returned 13.73%, slightly more than the average result of peer funds. > Developed markets delivered strong gains, while emerging markets posted more modest results. > Pacific region stocks outpaced the stocks of the United States and Europe. Contents Your Fund’s Total Returns. 1 Chairman’s Letter. 2 Fund Profile. 8 Performance Summary. 10 Financial Statements. 11 About Your Fund’s Expenses. 28 Trustees Approve Advisory Arrangement. 30 Glossary. 31 Please note: The opinions expressed in this report are just that—informed opinions. They should not be considered promises or advice. Also, please keep in mind that the information and opinions cover the period through the date on the front of this report. Of course, the risks of investing in your fund are spelled out in the prospectus. See the Glossary for definitions of investment terms used in this report. About the cover: Our cover photograph shows rigging on the HMS Surprise , a replica of an 18th-century Royal Navy frigate. It was featured in the 2003 movie Master and Commander: The Far Side of the World , which was based on Patrick O’Brian’s sea novels, set amid the Napoleonic Wars. Vanguard was named for another ship of that era, the HMS Vanguard , which was the flagship of British Admiral Horatio Nelson at the Battle of the Nile. Your Fund’s Total Returns Six Months Ended April 30, 2013 Total Returns Vanguard Total World Stock Index Fund Investor Shares 13.73% Institutional Shares 13.82 ETF Shares Market Price 14.04 Net Asset Value 13.80 FTSE Global All Cap Index 13.82 Global Funds Average 13.40 Global Funds Average: Derived from data provided by Lipper Inc. Institutional Shares are available to certain institutional investors who meet specific administrative, service, and account-size criteria. The Vanguard ETF® Shares shown are traded on the NYSE Arca exchange and are available only through brokers. The table provides ETF returns based on both the NYSE Arca market price and the net asset value for a share. U.S. Pat. No. 6,879,964 B2; 7,337,138; 7,720,749; 7,925,573; 8,090,646. For the ETF Shares, the market price is determined by the midpoint of the bid-offer spread as of the closing time of the New York Stock Exchange (generally 4 p.m., Eastern time). The net asset value is also determined as of the NYSE closing time. For more information about how the ETF Shares' market prices have compared with their net asset value, visit vanguard.com, select your ETF, and then select the Price and Performance tab. The ETF premium/discount analysis there shows the percentages of days on which the ETF Shares' market price was above or below the NAV. Your Fund’s Performance at a Glance October 31, 2012, Through April 30, 2013 Distributions Per Share Starting Ending Income Capital Share Price Share Price Dividends Gains Vanguard Total World Stock Index Fund Investor Shares $19.46 $21.84 $0.270 $0.000 Institutional Shares 97.56 109.44 1.485 0.000 ETF Shares 47.76 53.58 0.719 0.000 1 Chairman’s Letter Dear Shareholder, The world’s developed stock markets rallied in the six months ended April 30, 2013. Japanese stocks, in particular, seemed to spring back to life after years of lackluster returns. Emerging markets stocks produced more subdued results as many of the larger economies in that segment confronted inflationary pressures and weaker demand for energy and raw materials. Vanguard Total World Stock Index Fund’s Investor Shares returned 13.73% for the six months, in line with the fund’s target index, the FTSE Global All Cap Index. The fund’s return was slightly higher than the average return of competing global funds. Stock market rally persisted, U.S. bonds notched slight returns The Standard & Poor’s 500 Index closed April the same way it had March: by hitting an all-time high amid solid corporate earnings and encouraging economic data. Also following a productive path were international equities, which returned almost 13%. Despite the impressive results and relatively low volatility, potential pitfalls seemed to emerge at every turn. Investors continued to worry about economic growth in China and the United States. And the deadly Boston Marathon bombing on April 15 triggered market anxiety. 2 U.S. bonds, which sputtered for most of the half year, finished the period with a bit of a flourish. The broad U.S. taxable bond market returned 0.9% for the six months, with a boost from April’s 1.0% return. The yield of the 10-year U.S. Treasury note closed the period at 1.67%, a couple of ticks lower than its starting level of 1.69%, and lower still than the 1.85% it registered at the end of March. (Bond yields and prices move in opposite directions.) Municipal bonds returned closer to 2%, with more than half of the gains coming in April. The Federal Reserve’s target for short-term interest rates remained pegged between 0% and 0.25%, which kept a firm leash on returns from money market and savings accounts. In a statement issued May 1, the Fed said it would continue buying $85 billion a month in Treasury bonds and mortgage-backed securities until the job market improves substantially. Kenneth Volpert, head of our Taxable Bond Group, noted recently that the Fed’s extraordinary actions to stimulate economic growth may have, in effect, pulled what would have been future investment gains into the present. The trade-off, he said, is that once the Fed begins to unwind the stimulus, “future Market Barometer Total Returns Periods Ended April 30, 2013 Six One Five Years Months Year (Annualized) Stocks Russell 1000 Index (Large-caps) 15.05% 17.17% 5.49% Russell 2000 Index (Small-caps) 16.58 17.69 7.27 Russell 3000 Index (Broad U.S. market) 15.16 17.21 5.63 MSCI All Country World Index ex USA (International) 12.78 14.15 -0.84 Bonds Barclays U.S. Aggregate Bond Index (Broad taxable market) 0.90% 3.68% 5.72% Barclays Municipal Bond Index (Broad tax-exempt market) 1.78 5.19 6.09 Citigroup Three-Month U.S. Treasury Bill Index 0.05 0.08 0.28 CPI Consumer Price Index 0.52% 1.06% 1.60% 3 returns are likely to be lower than they otherwise would have been for both bonds and stocks.” Japanese, U.S. stocks topped developed markets’ results The Total World Stock Index Fund invests in close to 50 countries, including the United States, in developed and emerging markets. The U.S. stock market, representing about 46% of the fund’s assets on average, contributed most to the fund’s performance over the six months. Eight of the ten economic sectors in the United States produced double-digit gains, led by financial, consumer discretionary, and health care stocks. The nation’s largest banks and pharmaceutical companies performed particularly well. Improvements in the labor and housing markets helped boost consumer confidence and spending on discretionary products and services. U.S. stocks returned about 15% for the half year. European stocks, the index’s second-largest holding, turned in solid returns for the period. Their advance came even as the Eurozone economy continued to shrink and unemployment hit a record high. New points of concern included political uncertainty following elections in Italy and a banking crisis in Cyprus. Investors, however, seemed to take comfort from the European Central Bank’s firm commitment to backstop the sovereign debt of governments within the euro area. As a group, Expense Ratios Your Fund Compared With Its Peer Group Investor Institutional ETF Peer Group Shares Shares Shares Average Total World Stock Index Fund 0.35% 0.17% 0.19% 1.42% The fund expense ratios shown are from the prospectus dated February 28, 2013, and represent estimated costs for the current fiscal year. For the six months ended April 30, 2013, the fund’s annualized expense ratios were 0.31% for Investor Shares, 0.16% for Institutional Shares, and 0.18% for ETF Shares. The peer-group expense ratio is derived from data provided by Lipper Inc. and captures information through year-end 2012. Peer group: Global Funds. 4 developed markets in Europe returned more than 13%. Stock gains were fairly broad-based: Many of the larger economies in Europe posted double-digit gains for the period. Developed markets in the Pacific region, representing about 14% of the index’s assets, delivered the best results. A sharp rebound in Japanese stocks, which returned about 30% for the half year, accounted for much of the gain. A new government in Japan with a mandate to tackle the country’s decades-long economic stagnation and the Bank of Japan’s announcement of an unprecedented stimulus program injected investor optimism into the country’s stock market. Nine of ten sectors posted double-digit gains in Japan, led by financial institutions and automobile-related manufacturers. The Australian stock market, another heavyweight in the region, returned about 17%. Interest rate cuts by the Australian central bank boosted stocks of financial institutions, in particular, more than offsetting disappointing returns from mining companies suffering from weaker demand. Results for emerging markets countries were more modest at about 6%. While growth prospects led to significant stock gains for many developing markets in the first three months of the period, a deterioration in the outlook for some of the larger economies led to retrenchment later in the half year. Chinese stocks, the largest allocation in this market segment, returned about 3%. Sluggish growth and inflationary concerns weighed on the results of the so-called BRIC countries, Brazil, Russia, India, and China. Energy and materials stocks were among the hardest hit in these markets. As stock markets climb, the wisdom of rebalancing holds true More than four years have passed since the U.S. stock market began an impressive recovery from the depths of the 2008–2009 global financial crisis. The S&P 500 Index has gone from a low of 677 on March 9, 2009, to a close of 1,598 on April 30, 2013, a cumulative total return of 158%. International stock markets, while not back to peak levels, have also posted impressive rebounds. Such a strong recovery is, of course, a welcome development that few would have predicted four years ago. And investors with the discipline to maintain their stock allocation as part of a balanced, diversified portfolio have been able to more than recoup their crisis-era losses. Discipline is just as important in good times as it is in bad. At Vanguard, we have long counseled investors to “stay the course”—to maintain a long-term 5 commitment to a sensible portfolio. But staying the course doesn’t mean you should avoid taking action altogether. Over time, returns will shift the weighting of stocks and bonds in a portfolio, and its asset mix may become more aggressive than originally planned. To manage this risk, investors should periodically consider rebalancing, or adjusting their asset allocation to bring it back to its target. For example, you should consider rebalancing if you’ve established a 60%/40% stock/bond portfolio and you find that your target allocation is now off Investment insight The difference between U.S. and non-U.S. returns is still meaningful Stocks outside the United States have always performed differently than U.S. stocks. As the accompanying chart shows, the difference between the two groups has lessened in recent years, even as each group takes a turn outperforming the other. Despite the closer correlation recently, the returns of non-U.S. stocks remain different enough to offer a diversification benefit. That’s why we continue to suggest that investors consider allocating a portion of their stock assets to international markets, which collectively make up close to 55% of global market capitalization. Our research indicates that a 20% allocation to non-U.S. stocks may be a reasonable starting point for investors to consider in their stock portfolios. (For more insight, see our research paper Considerations for Investing in Non-U.S. Equities on vanguard.com/research.) Trailing 12-month return differential between U.S. and non-U.S. stocks Notes: U.S. equities are represented by the MSCI USA Index; international equities are represented by the MSCI World Index ex USA from 1982 through 1987 and the MSCI All Country World Index ex USA thereafter. Data through December 31, 2012. Sources: Vanguard, Thomson Reuters Datastream, and MSCI. 6 by 5 percentage points or more. (For more on this topic, see Best Practices for Portfolio Rebalancing, available at vanguard.com/research.) I realize it’s not easy to contemplate rebalancing when stocks have surged and expectations for bond returns are very modest. However, we believe that bonds will continue to play a valuable role in helping to smooth out stocks’ volatility. Without rebalancing, an investor could end up with a portfolio that’s very different—and potentially more risky—than he or she intended. As always, thank you for investing with Vanguard. Sincerely, F. William McNabb III Chairman and Chief Executive Officer May 16, 2013 7 Total World Stock Index Fund Fund Profile As of April 30, 2013 Share-Class Characteristics Investor Institutional ETF Shares Shares Shares Ticker Symbol VTWSX VTWIX VT Expense Ratio 1 0.35% 0.17% 0.19% Portfolio Characteristics FTSE Global All Cap Fund Index Number of Stocks 4,939 7,322 Median Market Cap $30.8B $30.6B Price/Earnings Ratio 17.6x 17.5x Price/Book Ratio 1.9x 1.9x Return on Equity 15.8% 15.6% Earnings Growth Rate 7.6% 7.7% Dividend Yield 2.5% 2.5% Turnover Rate (Annualized) 22% — Short-Term Reserves 0.1% — Sector Diversification (% of equity exposure) FTSE Global All Cap Fund Index Consumer Discretionary 11.6% 11.6% Consumer Staples 10.1 10.0 Energy 9.3 9.4 Financials 22.0 22.0 Health Care 9.6 9.6 Industrials 11.3 11.3 Information Technology 11.7 11.8 Materials 6.8 6.8 Telecommunication Services 3.9 3.9 Utilities 3.7 3.6 Volatility Measures Spliced Total World Stock Index R-Squared 0.99 Beta 1.01 These measures show the degree and timing of the fund’s fluctuations compared with the index over 36 months. Ten Largest Holdings (% of total net assets) Apple Inc. Computer Hardware 1.1% Exxon Mobil Corp. Integrated Oil & Gas 1.1 Microsoft Corp. Systems Software 0.7 Chevron Corp. Integrated Oil & Gas 0.6 Johnson & Johnson Pharmaceuticals 0.6 General Electric Co. Industrial Conglomerates 0.6 Nestle SA Packaged Foods & Meats 0.6 International Business IT Consulting & Machines Corp. Other Services 0.6 Royal Dutch Shell plc Integrated Oil & Gas 0.6 Google Inc. Internet Software & Services 0.6 Top Ten 7.1% The holdings listed exclude any temporary cash investments and equity index products. Allocation by Region (% of equity exposure) 1 The expense ratios shown are from the prospectus dated February 28, 2013, and represent estimated costs for the current fiscal year. For the six months ended April 30, 2013, the annualized expense ratios were 0.31% for Investor Shares, 0.16% for Institutional Shares, and 0.18% for ETF Shares. 8 Total World Stock Index Fund Market Diversification (% of equity exposure) FTSE Global All Cap Fund Index Europe United Kingdom 7.9% 7.9% France 3.1 3.0 Switzerland 3.1 3.1 Germany 2.9 2.9 Sweden 1.1 1.2 Spain 1.0 1.0 Other 3.7 4.0 Subtotal 22.8% 23.1% Pacific Japan 8.5% 8.5% Australia 3.4 3.4 South Korea 1.7 1.7 Hong Kong 1.2 1.4 Other 0.8 0.8 Subtotal 15.6% 15.8% Emerging Markets China 2.1% 2.0% Brazil 1.5 1.5 Taiwan 1.5 1.5 Other 5.2 5.3 Subtotal 10.3% 10.3% North America United States 47.3% 46.8% Canada 3.8 3.8 Subtotal 51.1% 50.6% Middle East 0.2% 0.2% 9 Total World Stock Index Fund Performance Summary All of the returns in this report represent past performance, which is not a guarantee of future results that may be achieved by the fund. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) Note, too, that both investment returns and principal value can fluctuate widely, so an investor’s shares, when sold, could be worth more or less than their original cost. The returns shown do not reflect taxes that a shareholder would pay on fund distributions or on the sale of fund shares. Fiscal-Year Total Returns (%): June 26, 2008, Through April 30, 2013 Average Annual Total Returns: Periods Ended March 31, 2013 This table presents returns through the latest calendar quarter—rather than through the end of the fiscal period. Securities and Exchange Commission rules require that we provide this information. Inception One Since Date Year Inception Investor Shares 6/26/2008 10.95% 3.10% Institutional Shares 10/9/2008 11.12 13.31 ETF Shares 6/24/2008 Market Price 11.18 2.98 Net Asset Value 11.09 2.95 See Financial Highlights for dividend and capital gains information. 10 Total World Stock Index Fund Financial Statements (unaudited) Statement of Net Assets—Investments Summary As of April 30, 2013 This Statement summarizes the fund’s holdings by asset type. Details are reported for each of the fund’s 50 largest individual holdings and for investments that, in total for any issuer, represent more than 1% of the fund’s net assets. The total value of smaller holdings is reported as a single amount within each category. The fund reports a complete list of its holdings in regulatory filings four times in each fiscal year, at the quarter-ends. For the second and fourth fiscal quarters, the complete listing of the fund’s holdings is available electronically on vanguard.com and on the Securities and Exchange Commission’s website (sec.gov), or you can have it mailed to you without charge by calling 800-662-7447. For the first and third fiscal quarters, the fund files the lists with the SEC on Form N-Q. Shareholders can look up the fund’s Forms N-Q on the SEC’s website. Forms N-Q may also be reviewed and copied at the SEC’s Public Reference Room (see the back cover of this report for further information). Market Percentage Value of Net Shares ($000) Assets Common Stocks Argentina † 61 0.0% Australia Commonwealth Bank of Australia 142,756 10,881 0.3% BHP Billiton Ltd. 287,136 9,653 0.3% Westpac Banking Corp. 273,674 9,601 0.3% Australia—Other † 82,309 2.5% 112,444 3.4% Austria † 4,017 0.1% Belgium † 13,834 0.4% Brazil † 50,000 1.5% Cambodia † 70 0.0% Canada Imperial Oil Ltd. 23,890 950 0.0% Canada—Other † 124,332 3.8% 125,282 3.8% Chile † 8,002 0.2% China China Construction Bank Corp. 6,380,060 5,355 0.2% China Mobile Ltd. 477,861 5,256 0.2% Industrial & Commercial Bank of China Ltd. 6,461,245 4,555 0.2% Bank of China Ltd. 6,649,800 3,116 0.1% CNOOC Ltd. 1,533,000 2,871 0.1% PetroChina Co. Ltd. 2,016,000 2,570 0.1% 11 Total World Stock Index Fund Market Percentage Value of Net Shares ($000) Assets China Petroleum & Chemical Corp. 1,975,319 2,180 0.1% China Life Insurance Co. Ltd. 746,000 2,063 0.1% China Shenhua Energy Co. Ltd. 378,500 1,342 0.1% China Overseas Land & Investment Ltd. 400,480 1,223 0.0% Agricultural Bank of China Ltd. 1,944,500 932 0.0% China Unicom Hong Kong Ltd. 611,574 882 0.0% China Telecom Corp. Ltd. 1,560,034 799 0.0% Kunlun Energy Co. Ltd. 280,000 549 0.0% China Resources Power Holdings Co. Ltd. 155,400 509 0.0% China Resources Land Ltd. 160,000 485 0.0% China CITIC Bank Corp. Ltd. 847,010 478 0.0% China Communications Construction Co. Ltd. 373,375 358 0.0% Dongfeng Motor Group Co. Ltd. 238,000 356 0.0% Beijing Capital International Airport Co. Ltd. 510,000 354 0.0% China Resources Enterprise Ltd. 100,000 343 0.0% China State Construction International Holdings Ltd. 218,000 318 0.0% Hangzhou Steam Turbine Co. Class B 192,557 309 0.0% China Merchants Holdings International Co. Ltd. 94,000 298 0.0% China Oilfield Services Ltd. 128,000 253 0.0% China Coal Energy Co. Ltd. 291,000 225 0.0% China Railway Construction Corp. Ltd. 182,626 185 0.0% China Longyuan Power Group Corp. 201,000 185 0.0% Sinopharm Group Co. Ltd. 60,800 181 0.0% China Resources Gas Group Ltd. 64,000 180 0.0% China Railway Group Ltd. 331,000 175 0.0% Guangzhou Automobile Group Co. Ltd. 209,857 174 0.0% China Communications Services Corp. Ltd. 234,000 171 0.0% Dah Chong Hong Holdings Ltd. 166,000 153 0.0% China Foods Ltd. 230,000 117 0.0% * China COSCO Holdings Co. Ltd. 276,500 117 0.0% ^ CITIC Pacific Ltd. 91,000 110 0.0% China BlueChemical Ltd. 176,000 108 0.0% Franshion Properties China Ltd. 294,000 100 0.0% Air China Ltd. 116,000 94 0.0% China Agri-Industries Holdings Ltd. 176,800 87 0.0% Zhuzhou CSR Times Electric Co. Ltd. 29,000 80 0.0% Shanghai Lujiazui Finance & Trade Zone Development Co. Ltd. Class B 58,237 80 0.0% Sinopec Shanghai Petrochemical Co. Ltd. 200,000 69 0.0% * China Taiping Insurance Holdings Co. Ltd. 38,800 66 0.0% CSR Corp. Ltd. 98,000 65 0.0% China Resources Cement Holdings Ltd. 106,000 61 0.0% China Southern Airlines Co. Ltd. 88,000 46 0.0% AviChina Industry & Technology Co. Ltd. 52,000 25 0.0% 1 China—Other † 29,183 0.9% 69,791 2.1% Colombia † 3,434 0.1% Czech Republic † 872 0.0% Denmark † 14,787 0.5% Egypt † 756 0.0% 12 Total World Stock Index Fund Market Percentage Value of Net Shares ($000) Assets Exchange-Traded Funds 2 Vanguard FTSE Emerging Markets ETF 20,417 894 0.0% Finland † 11,068 0.3% France Sanofi 99,325 10,739 0.3% Total SA 178,806 9,001 0.3% France—Other † 83,456 2.5% 103,196 3.1% Germany † 94,875 2.9% Greece † 1,794 0.1% Hong Kong BOC Hong Kong Holdings Ltd. 303,000 1,044 0.0% CITIC Telecom International Holdings Ltd. 220,000 80 0.0% Hong Kong—Other † 38,674 1.2% 39,798 1.2% Hungary † 1,167 0.0% 1 India † 29,854 0.9% Indonesia † 12,144 0.4% Ireland † 5,320 0.2% Israel † 7,939 0.2% Italy † 26,991 0.8% Japan Toyota Motor Corp. 236,130 13,704 0.4% Mitsubishi UFJ Financial Group Inc. 1,256,451 8,525 0.2% Japan—Other † 257,313 7.8% 279,542 8.4% Luxembourg † 469 0.0% 1 Malaysia † 15,590 0.5% Mexico † 19,381 0.6% Mongolia † 20 0.0% Morocco † 41 0.0% Netherlands † 29,353 0.9% New Zealand † 2,594 0.1% Norway † 11,774 0.4% 13 Total World Stock Index Fund Market Percentage Value of Net Shares ($000) Assets Peru † 1,330 0.0% Philippines † 6,140 0.2% Poland † 5,416 0.2% Portugal † 2,463 0.1% Russia † 19,662 0.6% Singapore † 23,316 0.7% South Africa † 27,439 0.8% South Korea 1 Samsung Electronics Co. Ltd. GDR 18,823 13,036 0.4% South Korea—Other † 42,999 1.3% 56,035 1.7% Spain † 33,075 1.0% Sweden † 37,896 1.1% Switzerland Nestle SA 287,721 20,518 0.6% Roche Holding AG 62,460 15,636 0.5% Novartis AG 207,181 15,337 0.5% Switzerland—Other † 51,253 1.5% 102,744 3.1% Taiwan † 48,593 1.5% Thailand † 12,252 0.4% Turkey † 8,522 0.3% United Arab Emirates † 1,324 0.0% United Kingdom HSBC Holdings plc 1,638,550 17,946 0.5% Vodafone Group plc 4,396,696 13,416 0.4% BP plc 1,691,663 12,258 0.4% Royal Dutch Shell plc Class A 332,953 11,336 0.3% GlaxoSmithKline plc 437,761 11,295 0.3% British American Tobacco plc 171,666 9,516 0.3% Royal Dutch Shell plc Class B 231,115 8,107 0.3% United Kingdom—Other † 173,632 5.3% 257,506 7.8% United States Apple Inc. 83,372 36,913 1.1% Exxon Mobil Corp. 398,269 35,442 1.1% Microsoft Corp. 670,519 22,194 0.7% Chevron Corp. 172,836 21,088 0.6% Johnson & Johnson 243,301 20,737 0.6% 14 Total World Stock Index Fund Market Percentage Value of Net Shares ($000) Assets General Electric Co. 921,008 20,529 0.6% International Business Machines Corp. 98,942 20,040 0.6% * Google Inc. Class A 23,557 19,424 0.6% Procter & Gamble Co. 243,386 18,685 0.6% Pfizer Inc. 639,234 18,583 0.6% AT&T Inc. 488,640 18,304 0.5% Wells Fargo & Co. 468,608 17,798 0.5% JPMorgan Chase & Co. 338,272 16,579 0.5% Coca-Cola Co. 382,254 16,181 0.5% Philip Morris International Inc. 146,523 14,006 0.4% Verizon Communications Inc. 250,704 13,515 0.4% Merck & Co. Inc. 267,707 12,582 0.4% Citigroup Inc. 260,220 12,142 0.4% Bank of America Corp. 954,510 11,750 0.4% Wal-Mart Stores Inc. 150,710 11,713 0.4% PepsiCo Inc. 138,909 11,456 0.3% Intel Corp. 437,898 10,488 0.3% Oracle Corp. 319,938 10,488 0.3% Walt Disney Co. 161,281 10,135 0.3% Cisco Systems Inc. 470,789 9,849 0.3% Home Depot Inc. 133,730 9,809 0.3% * Berkshire Hathaway Inc. Class B 91,454 9,723 0.3% QUALCOMM Inc. 152,319 9,386 0.3% McDonald’s Corp. 88,989 9,089 0.3% Schlumberger Ltd. 116,254 8,653 0.3% * Amazon.com Inc. 32,618 8,279 0.2% Visa Inc. Class A 47,395 7,984 0.2% United States—Other † 1,050,082 31.7% 1,543,653 46.6% Total Common Stocks (Cost $2,763,030) 99.2% 3 Coupon Temporary Cash Investments Money Market Fund Vanguard Market Liquidity Fund 0.142% 76,121,932 76,122 2.3% 6 U.S. Government and Agency Obligations † 0.1% Total Temporary Cash Investments (Cost $78,071) 2.4% 3 Total Investments (Cost $2,841,101) 101.6% Other Assets and Liabilities Other Assets 13,343 0.4% Liabilities 5 (65,640) (2.0%) (1.6%) Net Assets 100.0% 15 Total World Stock Index Fund At April 30, 2013, net assets consisted of: Amount ($000) Paid-in Capital 2,835,414 Undistributed Net Investment Income 9,261 Accumulated Net Realized Losses (56,476) Unrealized Appreciation (Depreciation) Investment Securities 521,490 Futures Contracts 522 Forward Currency Contracts 73 Foreign Currencies 10 Net Assets Investor Shares—Net Assets Applicable to 22,694,587 outstanding $.001 par value shares of beneficial interest (unlimited authorization) Net Asset Value Per Share—Investor Shares Institutional Shares—Net Assets Applicable to 5,034,064 outstanding $.001 par value shares of beneficial interest (unlimited authorization) Net Asset Value Per Share—Institutional Shares ETF Shares—Net Assets Applicable to 42,246,097 outstanding $.001 par value shares of beneficial interest (unlimited authorization) Net Asset Value Per Share—ETF Shares See Note A in Notes to Financial Statements. * Non-income-producing security. ^ Part of security position is on loan to broker-dealers. The total value of securities on loan is $57,130,000. † Represents the aggregate value, by category, of securities that are not among the 50 largest holdings and, in total for any issuer, represent 1% or less of net assets. 1 Certain of the fund’s securities are exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be sold in transactions exempt from registration, normally to qualified institutional buyers. At April 30, 2013, the aggregate value of these securities was $14,155,000, representing 0.4% of net assets. 2 Considered an affiliated company of the fund as the issuer is another member of The Vanguard Group. 3 The fund invests a portion of its cash reserves in equity markets through the use of index futures contracts. After giving effect to futures investments, the fund’s effective common stock and temporary cash investment positions represent 99.7% and 1.9%, respectively, of net assets. 4 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 5 Includes $59,467,000 of collateral received for securities on loan. 6 Securities with a value of $1,449,000 have been segregated as initial margin for open futures contracts. GDR—Global Depositary Receipt. See accompanying Notes, which are an integral part of the Financial Statements. 16 Total World Stock Index Fund Statement of Operations Six Months Ended April 30, 2013 ($000) Investment Income Income Dividends 34,925 Interest 2 23 Security Lending 335 Total Income 35,283 Expenses The Vanguard Group—Note B Investment Advisory Services 109 Management and Administrative—Investor Shares 568 Management and Administrative—Institutional Shares 237 Management and Administrative—ETF Shares 1,301 Marketing and Distribution—Investor Shares 49 Marketing and Distribution—Institutional Shares 48 Marketing and Distribution—ETF Shares 223 Custodian Fees 88 Shareholders’ Reports—Investor Shares 4 Shareholders’ Reports—Institutional Shares — Shareholders’ Reports—ETF Shares 22 Trustees’ Fees and Expenses 2 Total Expenses 2,651 Net Investment Income Realized Net Gain (Loss) Investment Securities Sold 2 27,066 Futures Contracts 930 Foreign Currencies and Forward Currency Contracts (421) Realized Net Gain (Loss) Change in Unrealized Appreciation (Depreciation) Investment Securities 288,900 Futures Contracts 914 Foreign Currencies and Forward Currency Contracts 203 Change in Unrealized Appreciation (Depreciation) Net Increase (Decrease) in Net Assets Resulting from Operations 1 Dividends are net of foreign withholding taxes of $1,716,000. 2 Dividend income, interest income, and realized net gain (loss) from affiliated companies of the fund were $15,000, $22,000, and $175,000, respectively. See accompanying Notes, which are an integral part of the Financial Statements. 17 Total World Stock Index Fund Statement of Changes in Net Assets Six Months Ended Year Ended April 30, October 31, 2013 2012 ($000) ($000) Increase (Decrease) in Net Assets Operations Net Investment Income 32,632 45,340 Realized Net Gain (Loss) 27,575 (27,876) Change in Unrealized Appreciation (Depreciation) 290,017 147,177 Net Increase (Decrease) in Net Assets Resulting from Operations 350,224 164,641 Distributions Net Investment Income Investor Shares (5,497) (9,909) Institutional Shares (5,214) (8,061) ETF Shares (25,232) (40,931) Realized Capital Gain Investor Shares — — Institutional Shares — — ETF Shares — — Total Distributions (35,943) (58,901) Capital Share Transactions Investor Shares 81,542 58,255 Institutional Shares 178,646 117,214 ETF Shares 583,077 423,617 Net Increase (Decrease) from Capital Share Transactions 843,265 599,086 Total Increase (Decrease) 1,157,546 704,826 Net Assets Beginning of Period End of Period 1 1 Net Assets—End of Period includes undistributed net investment income of $9,261,000 and $12,313,000. See accompanying Notes, which are an integral part of the Financial Statements. 18 Total World Stock Index Fund Financial Highlights Investor Shares Six Months June 26, Ended 2008 1 to For a Share Outstanding April 30, Year Ended October 31, Oct. 31, Throughout Each Period 2013 2012 2011 2010 2009 2008 Net Asset Value, Beginning of Period Investment Operations Net Investment Income . 228 . 399 . 380 . 359 2 .328 2 .160 2 Net Realized and Unrealized Gain (Loss) on Investments 3 2.422 1.263 (.480) 2.076 2.698 (6.450) Total from Investment Operations 2.650 1.662 (.100) 2.435 3.026 (6.290) Distributions Dividends from Net Investment Income (. 270) (. 602) (. 350) (. 245) (. 076) — Distributions from Realized Capital Gains — Total Distributions (. 270) (. 602) (. 350) (. 245) (. 076) — Net Asset Value, End of Period Total Return 4 13.73% 9.29% -0.61% 14.73% 22.25% -31.45% Ratios/Supplemental Data Net Assets, End of Period (Millions) $496 $364 $286 $255 $131 $41 Ratio of Total Expenses to Average Net Assets 0.31% 0.35% 0.40% 0.45% 0.50% 0.46% 5 Ratio of Net Investment Income to Average Net Assets 2.34% 2.44% 2.30% 2.03% 2.28% 2.32% 5 Portfolio Turnover Rate 6 22% 16% 10% 7% 18% 5% The expense ratio, net income ratio, and turnover rate for the current period have been annualized. 1 Inception. 2 Calculated based on average shares outstanding. 3 Includes increases from purchase and redemption fees of $.00, $.00, $.01, $.01, $.01, and $.01. Purchase and redemption fees were eliminated effective February 29, 2012, and May 23, 2012, respectively. 4 Total returns do not include transaction or account service fees that may have applied in the periods shown. Fund prospectuses provide information about any applicable transaction and account service fees. 5 Annualized. 6 Excludes the value of portfolio securities received or delivered as a result of in-kind purchases or redemptions of the fund’s capital shares, including ETF Creation Units. See accompanying Notes, which are an integral part of the Financial Statements. 19 Total World Stock Index Fund Financial Highlights Institutional Shares Six Months Oct. 9, Ended 2008 1 to For a Share Outstanding April 30, Year Ended October 31, Oct. 31, Throughout Each Period 2013 2012 2011 2010 2009 2008 Net Asset Value, Beginning of Period Investment Operations Net Investment Income 1.207 2.167 2.124 1.893 2 1.884 2 .124 2 Net Realized and Unrealized Gain (Loss) on Investments 3 12.158 6.336 (2.459) 10.538 13.457 1.696 Total from Investment Operations 13.365 8.503 (. 335) 12.431 15.341 1.820 Distributions Dividends from Net Investment Income (1.485) (3.303) (1.925) (1.351) (. 431) — Distributions from Realized Capital Gains — Total Distributions (1.485) (3.303) (1.925) (1.351) (. 431) — Net Asset Value, End of Period Total Return 4 13.82% 9.50% -0.44% 15.01% 22.55% 2.72% Ratios/Supplemental Data Net Assets, End of Period (Millions) $551 $325 $191 $48 $17 $7 Ratio of Total Expenses to Average Net Assets 0.16% 0.17% 0.20% 0.23% 0.25% 0.20% 5 Ratio of Net Investment Income to Average Net Assets 2.49% 2.62% 2.50% 2.25% 2.53% 2.58% 5 Portfolio Turnover Rate 6 22% 16% 10% 7% 18% 5% The expense ratio, net income ratio, and turnover rate for the current period have been annualized. 1 Inception. 2 Calculated based on average shares outstanding. 3 Includes increases from purchase and redemption fees of $.00, $.00, $.03, $.03, $.05, and $.01. Purchase and redemption fees were eliminated effective February 29, 2012, and May 23, 2012, respectively. 4 Total returns do not include transaction fees that may have applied in the periods shown. Fund prospectuses provide information about any applicable transaction fees. 5 Annualized. 6 Excludes the value of portfolio securities received or delivered as a result of in-kind purchases or redemptions of the fund’s capital shares, including ETF Creation Units. See accompanying Notes, which are an integral part of the Financial Statements. 20 Total World Stock Index Fund Financial Highlights ETF Shares Six Months June 24, Ended 2008 1 to For a Share Outstanding April 30, Year Ended October 31, Oct. 31, Throughout Each Period 2013 2012 2011 2010 2009 2008 Net Asset Value, Beginning of Period Investment Operations Net Investment Income . 587 1.056 1.020 . 964 2 .871 2 .340 2 Net Realized and Unrealized Gain (Loss) on Investments 3 5.952 3.096 (1.192) 5.118 6.622 (16.490) Total from Investment Operations 6.539 4.152 (.172) 6.082 7.493 (16.150) Distributions Dividends from Net Investment Income (.719) (1.602) (. 918) (. 662) (. 203) — Distributions from Realized Capital Gains — Total Distributions (.719) (1.602) (. 918) (. 662) (. 203) — Net Asset Value, End of Period Total Return 13.80% 9.47% -0.46% 15.00% 22.49% -32.47% Ratios/Supplemental Data Net Assets, End of Period (Millions) $2,264 $1,463 $971 $733 $499 $114 Ratio of Total Expenses to Average Net Assets 0.18% 0.19% 0.22% 0.25% 0.30% 0.29% 4 Ratio of Net Investment Income to Average Net Assets 2.47% 2.60% 2.48% 2.23% 2.48% 2.49% 4 Portfolio Turnover Rate 5 22% 16% 10% 7% 18% 5% The expense ratio, net income ratio, and turnover rate for the current period have been annualized. 1 Inception. 2 Calculated based on average shares outstanding. 3 Includes increases from purchase and redemption fees of $.00, $.00, $.03, $.02, $.02, and $.01. Purchase and redemption fees were eliminated effective February 29, 2012, and May 23, 2012, respectively. 4 Annualized. 5 Excludes the value of portfolio securities received or delivered as a result of in-kind purchases or redemptions of the fund’s capital shares, including ETF Creation Units. See accompanying Notes, which are an integral part of the Financial Statements. 21 Total World Stock Index Fund Notes to Financial Statements Vanguard Total World Stock Index Fund is registered under the Investment Company Act of 1940 as an open-end investment company, or mutual fund. The fund invests in securities of foreign issuers, which may subject it to investment risks not normally associated with investing in securities of U.S. corporations. The fund offers three classes of shares: Investor Shares, Institutional Shares, and ETF Shares. Investor Shares are available to any investor who meets the fund’s minimum purchase requirements. Institutional Shares are designed for investors who meet certain administrative, service, and account-size criteria. ETF Shares are listed for trading on NYSE Arca; they can be purchased and sold through a broker. A. The following significant accounting policies conform to generally accepted accounting principles for U.S. mutual funds. The fund consistently follows such policies in preparing its financial statements. 1. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been affected by events occurring before the fund’s pricing time but after the close of the securities’ primary markets, are valued at their fair values calculated according to procedures adopted by the board of trustees. These procedures include obtaining quotations from an independent pricing service, monitoring news to identify significant market- or security-specific events, and evaluating changes in the values of foreign market proxies (for example, ADRs, futures contracts, or exchange-traded funds), between the time the foreign markets close and the fund’s pricing time. When fair-value pricing is employed, the prices of securities used by a fund to calculate its net asset value may differ from quoted or published prices for the same securities. Investments in Vanguard Market Liquidity Fund are valued at that fund’s net asset value. Temporary cash investments acquired over 60 days to maturity are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Other temporary cash investments are valued at amortized cost, which approximates market value. 2. Foreign Currency: Securities and other assets and liabilities denominated in foreign currencies are translated into U.S. dollars using exchange rates obtained from an independent third party as of the fund’s pricing time on the valuation date. Realized gains (losses) and unrealized appreciation (depreciation) on investment securities include the effects of changes in exchange rates since the securities were purchased, combined with the effects of changes in security prices. Fluctuations in the value of other assets and liabilities resulting from changes in exchange rates are recorded as unrealized foreign currency gains (losses) until the assets or liabilities are settled in cash, at which time they are recorded as realized foreign currency gains (losses). 3. Futures and Forward Currency Contracts: The fund uses index futures contracts to a limited extent, with the objectives of maintaining full exposure to the stock market, enhancing returns, maintaining liquidity, and minimizing transaction costs. The fund may purchase futures contracts to immediately invest incoming cash in the market, or sell futures in response to cash outflows, thereby simulating a fully invested position in the underlying index while maintaining a cash balance for liquidity. The fund may seek to enhance returns by using futures contracts instead of the underlying securities when futures are believed to be priced more attractively than the underlying securities. The primary risks associated with the use of futures contracts are imperfect correlation between changes in market values of stocks held by the fund and the prices of futures contracts, and the possibility of an illiquid market. 22 Total World Stock Index Fund The fund also enters into forward currency contracts to provide the appropriate currency exposure related to any open futures contracts. The fund’s risks in using these contracts include movement in the values of the foreign currencies relative to the U.S. dollar and the ability of the counterparties to fulfill their obligations under the contracts. The fund attempts to mitigate this risk by, among other things, performing a credit analysis of counterparties, monitoring exposure to counterparties, and requiring counterparties to post collateral to secure such exposure. The forward currency contracts contain provisions whereby a counterparty may terminate open contracts if the fund’s net assets decline below a certain level, triggering a payment by the fund if the fund is in a net liability position at the time of the termination. The payment amount would be reduced by any collateral the fund has posted. Any assets posted as collateral for open contracts are noted in the Statement of Net Assets. The value of collateral received or posted is compared daily to the value of the forward currency contracts exposure with each counterparty, and any difference, if in excess of a specified minimum transfer amount, is adjusted and settled within two business days. Futures contracts are valued at their quoted daily settlement prices. Forward currency contracts are valued at their quoted daily prices obtained from an independent third party, adjusted for currency risk based on the expiration date of each contract. The aggregate principal amounts of the contracts are not recorded in the Statement of Net Assets. Fluctuations in the value of the contracts are recorded in the Statement of Net Assets as an asset (liability) and in the Statement of Operations as unrealized appreciation (depreciation) until the contracts are closed, when they are recorded as realized gains (losses) on futures or forward currency contracts. During the six months ended April 30, 2013, the fund’s average investments in long and short futures contracts represented less than 1% of net assets based on quarterly average aggregate settlement values. The fund’s average investment in forward currency contracts represented less than 1% of net assets, based on quarterly average notional amounts. 4. Federal Income Taxes: The fund intends to continue to qualify as a regulated investment company and distribute all of its taxable income. Management has analyzed the fund’s tax positions taken for all open federal income tax years (October 31, 2009–2012), and for the period ended April 30, 2013, and has concluded that no provision for federal income tax is required in the fund’s financial statements. 5. Distributions: Distributions to shareholders are recorded on the ex-dividend date. 6. Security Lending: The fund may lend its securities to qualified institutional borrowers to earn additional income. Security loans are required to be secured at all times by collateral at least equal to the market value of securities loaned. Daily market fluctuations could cause the value of loaned securities to be more or less than the value of the collateral received. When this occurs, the collateral is adjusted and settled on the next business day. The fund invests cash collateral received in Vanguard Market Liquidity Fund, and records a liability for the return of the collateral, during the period the securities are on loan. Security lending income represents fees charged to borrowers plus income earned on investing cash collateral, less expenses associated with the loan. 7. Other: Dividend income is recorded on the ex-dividend date. Interest income includes income distributions received from Vanguard Market Liquidity Fund and is accrued daily. Security transactions are accounted for on the date securities are bought or sold. Costs used to determine realized gains (losses) on the sale of investment securities are those of the specific securities sold. Each class of shares has equal rights as to assets and earnings, except that each class separately bears certain class-specific expenses related to maintenance of shareholder accounts (included in Management and Administrative expenses) and shareholder reporting. Marketing and distribution 23 Total World Stock Index Fund expenses are allocated to each class of shares based on a method approved by the board of trustees. Income, other non-class-specific expenses, and gains and losses on investments are allocated to each class of shares based on its relative net assets. B. The Vanguard Group furnishes at cost investment advisory, corporate management, administrative, marketing, and distribution services. The costs of such services are allocated to the fund under methods approved by the board of trustees. The fund has committed to provide up to 0.40% of its net assets in capital contributions to Vanguard. At April 30, 2013, the fund had contributed capital of $383,000 to Vanguard (included in Other Assets), representing 0.01% of the fund’s net assets and 0.15% of Vanguard’s capitalization. The fund’s trustees and officers are also directors and officers of Vanguard. C. Various inputs may be used to determine the value of the fund’s investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1 —Quoted prices in active markets for identical securities. Level 2 —Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 —Significant unobservable inputs (including the fund’s own assumptions used to determine the fair value of investments). The following table summarizes the market value of the fund’s investments as of April 30, 2013, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) Common Stocks—U.S. 1,543,653 — — Common Stocks—International 218,485 1,522,177 205 Temporary Cash Investments 76,122 1,949 — Futures Contracts—Assets 1 42 — — Futures Contracts—Liabilities 1 (14) — — Forward Currency Contracts—Assets — 103 — Forward Currency Contracts—Liabilities — (30) — Total 1,838,288 1,524,199 205 1 Represents variation margin on the last day of the reporting period. D. At April 30, 2013, the fair values of derivatives were reflected in the Statement of Net Assets as follows: Foreign Equity Exchange Contracts Contracts Total Statement of Net Assets Caption ($000) ($000) ($000) Other Assets 42 103 145 Liabilities (14) (30) (44) 24 Total World Stock Index Fund Realized net gain (loss) and the change in unrealized appreciation (depreciation) on derivatives for the six months ended April 30, 2013, were: Foreign Equity Exchange Contracts Contracts Total Realized Net Gain (Loss) on Derivatives ($000) ($000) ($000) Futures Contracts 930 — 930 Forward Currency Contracts — (249) (249) Realized Net Gain (Loss) on Derivatives 930 (249) 681 Change in Unrealized Appreciation (Depreciation) on Derivatives Futures Contracts 914 — 914 Forward Currency Contracts — 158 158 Change in Unrealized Appreciation (Depreciation) on Derivatives 914 158 1,072 At April 30, 2013, the aggregate settlement value of open futures contracts and the related unrealized appreciation (depreciation) were: ($000) Aggregate Number of Settlement Unrealized Long (Short) Value Appreciation Futures Contracts Expiration Contracts Long (Short) (Depreciation) E-mini S&P 500 Index June 2013 74 5,891 161 S&P 500 Index June 2013 6 2,388 67 E-mini S&P Mid-Cap 400 Index June 2013 20 2,315 59 Dow Jones EURO STOXX 50 Index June 2013 62 2,182 28 FTSE 100 Index June 2013 20 1,987 (10) Topix Index June 2013 14 1,677 217 Unrealized appreciation (depreciation) on open E-mini S&P 500 Index, S&P 500 Index, E-mini S&P Mid-Cap 400 Index, Dow Jones EURO STOXX 50 Index, and FTSE 100 Index futures contracts is required to be treated as realized gain (loss) for tax purposes. 25 Total World Stock Index Fund At April 30, 2013, the fund had open forward currency contracts to receive and deliver currencies as follows. Unrealized appreciation (depreciation) on open forward currency contracts is treated as realized gain (loss) for tax purposes. Unrealized Contract Appreciation Settlement Contract Amount (000) (Depreciation) Counterparty Date Receive Deliver ($000) UBS AG 6/26/2013 EUR 1,647 USD 2,141 31 UBS AG 6/26/2013 GBP 1,286 USD 1,930 72 UBS AG 6/18/2013 JPY 143,910 USD 1,507 (30) EUR—Euro. GBP—British pound. JPY—Japanese yen. USD—U.S. dollar. E. Distributions are determined on a tax basis and may differ from net investment income and realized capital gains for financial reporting purposes. Differences may be permanent or temporary. Permanent differences are reclassified among capital accounts in the financial statements to reflect their tax character. Temporary differences arise when certain items of income, expense, gain, or loss are recognized in different periods for financial statement and tax purposes; these differences will reverse at some time in the future. Differences in classification may also result from the treatment of short-term gains as ordinary income for tax purposes. During the six months ended April 30, 2013, the fund realized net foreign currency losses of $172,000, which decreased distributable net income for tax purposes; accordingly, such losses have been reclassified from accumulated net realized losses to undistributed net investment income. Certain of the fund’s investments are in securities considered to be “passive foreign investment companies,” for which any unrealized appreciation and/or realized gains are required to be included in distributable net income for tax purposes. During the six months ended April 30, 2013, the fund realized gains on the sale of passive foreign investment companies of $431,000, which have been included in current and prior periods’ taxable income; accordingly, such gains have been reclassified from accumulated net realized losses to undistributed net investment income. Passive foreign investment companies held at April 30, 2013, had unrealized appreciation of $3,271,000 as of October 31, 2012, the most recent mark-to-market date for tax purposes. This amount has been distributed and is reflected in the balance of undistributed net investment income. During the six months ended April 30, 2013, the fund realized $19,136,000 of net capital gains resulting from in-kind redemptions—in which shareholders exchanged fund shares for securities held by the fund rather than for cash. Because such gains are not taxable to the fund, and are not distributed to shareholders, they have been reclassified from accumulated net realized losses to paid-in capital. The fund’s tax-basis capital gains and losses are determined only at the end of each fiscal year. For tax purposes, at October 31, 2012, the fund had available capital losses totaling $65,056,000 to offset future net capital gains. Of this amount, $24,146,000 is subject to expiration dates; $572,000 may be 26 Total World Stock Index Fund used to offset future net capital gains through October 31, 2016, $7,777,000 through October 31, 2017, $1,086,000 through October 31, 2018, and $14,711,000 through October 31, 2019. Capital losses of $40,910,000 realized beginning in fiscal 2012 may be carried forward indefinitely under the Regulated Investment Company Modernization Act of 2010, but must be used before any expiring loss carryforwards. The fund will use these capital losses to offset net taxable capital gains, if any, realized during the year ending October 31, 2013; should the fund realize net capital losses for the year, the losses will be added to the loss carryforward balance above. At April 30, 2013, the cost of investment securities for tax purposes was $2,844,372,000. Net unrealized appreciation of investment securities for tax purposes was $518,219,000, consisting of unrealized gains of $616,326,000 on securities that had risen in value since their purchase and $98,107,000 in unrealized losses on securities that had fallen in value since their purchase. F. During the six months ended April 30, 2013, the fund purchased $1,190,650,000 of investment securities and sold $352,690,000 of investment securities, other than temporary cash investments. Purchases and sales include $630,917,000 and $49,570,000, respectively, in connection with in-kind purchases and redemptions of the fund’s capital shares. G. Capital share transactions for each class of shares were: Six Months Ended Year Ended April 30, 2013 October 31, 2012 Amount Shares Amount Shares ($000) (000) ($000) (000) Investor Shares Issued 1 129,580 6,305 126,855 6,823 Issued in Lieu of Cash Distributions 5,148 254 9,219 504 Redeemed 2 (53,186) (2,590) (77,819) (4,151) Net Increase (Decrease)—Investor Shares 81,542 3,969 58,255 3,176 Institutional Shares Issued 1 204,485 1,952 162,632 1,759 Issued in Lieu of Cash Distributions 4,723 46 7,814 85 Redeemed 2 (30,562) (299) (53,232) (580) Net Increase (Decrease)—Institutional Shares 178,646 1,699 117,214 1,264 ETF Shares Issued 1 632,753 12,617 452,279 9,760 Issued in Lieu of Cash Distributions — Redeemed 2 (49,676) (1,000) (28,662) (600) Net Increase (Decrease)—ETF Shares 583,077 11,617 423,617 9,160 1 Includes purchase fees for fiscal 2012 of $46,000 (fund totals). Effective February, 29, 2012, the purchase fee was eliminated. 2 Net of redemption fees for fiscal 2012 of $28,000 (fund totals). Effective May 23, 2012, redemption fees were eliminated. H. In preparing the financial statements as of April 30, 2013, management considered the impact of subsequent events for potential recognition or disclosure in these financial statements. 27 About Your Fund’s Expenses As a shareholder of the fund, you incur ongoing costs, which include costs for portfolio management, administrative services, and shareholder reports (like this one), among others. Operating expenses, which are deducted from a fund’s gross income, directly reduce the investment return of the fund. A fund’s expenses are expressed as a percentage of its average net assets. This figure is known as the expense ratio. The following examples are intended to help you understand the ongoing costs (in dollars) of investing in your fund and to compare these costs with those of other mutual funds. The examples are based on an investment of $1,000 made at the beginning of the period shown and held for the entire period. The accompanying table illustrates your fund’s costs in two ways: • Based on actual fund return. This section helps you to estimate the actual expenses that you paid over the period. The ”Ending Account Value“ shown is derived from the fund‘s actual return, and the third column shows the dollar amount that would have been paid by an investor who started with $1,000 in the fund. You may use the information here, together with the amount you invested, to estimate the expenses that you paid over the period. To do so, simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number given for your fund under the heading ”Expenses Paid During Period.“ • Based on hypothetical 5% yearly return. This section is intended to help you compare your fund‘s costs with those of other mutual funds. It assumes that the fund had a yearly return of 5% before expenses, but that the expense ratio is unchanged. In this case—because the return used is not the fund’s actual return—the results do not apply to your investment. The example is useful in making comparisons because the Securities and Exchange Commission requires all mutual funds to calculate expenses based on a 5% return. You can assess your fund’s costs by comparing this hypothetical example with the hypothetical examples that appear in shareholder reports of other funds. Note that the expenses shown in the table are meant to highlight and help you compare ongoing costs only and do not reflect transaction costs incurred by the fund for buying and selling securities. Further, the expenses do not include any purchase, redemption, or account service fees described in the fund prospectus. If such fees were applied to your account, your costs would be higher. Your fund does not carry a “sales load.” The calculations assume no shares were bought or sold during the period. Your actual costs may have been higher or lower, depending on the amount of your investment and the timing of any purchases or redemptions. You can find more information about the fund’s expenses, including annual expense ratios, in the Financial Statements section of this report. For additional information on operating expenses and other shareholder costs, please refer to your fund’s current prospectus. 28 Six Months Ended April 30, 2013 Beginning Ending Expenses Account Value Account Value Paid During Total World Stock Index Fund 10/31/2012 4/30/2013 Period Based on Actual Fund Return Investor Shares $1,000.00 $1,137.28 $1.64 Institutional Shares 1,000.00 1,138.21 0.85 ETF Shares 1,000.00 1,138.02 0.95 Based on Hypothetical 5% Yearly Return Investor Shares $1,000.00 $1,023.26 $1.56 Institutional Shares 1,000.00 1,024.00 0.80 ETF Shares 1,000.00 1,023.90 0.90 The calculations are based on expenses incurred in the most recent six-month period. The fund’s annualized six-month expense ratios for that period are 0.31% for Investor Shares, 0.16% for Institutional Shares, and 0.18% for ETF Shares. The dollar amounts shown as “Expenses Paid” are equal to the annualized expense ratio multiplied by the average account value over the period, multiplied by the number of days in the most recent six-month period, then divided by the number of days in the most recent 12-month period. 29 Trustees Approve Advisory Arrangement The board of trustees of Vanguard Total World Stock Index Fund has renewed the fund’s investment advisory arrangement with The Vanguard Group, Inc. (Vanguard). Vanguard—through its Equity Investment Group—serves as the investment advisor for the fund. The board determined that continuing the fund’s internalized management structure was in the best interests of the fund and its shareholders. The board based its decision upon an evaluation of the advisor’s investment staff, portfolio management process, and performance. The trustees considered the factors discussed below, among others. However, no single factor determined whether the board approved the arrangement. Rather, it was the totality of the circumstances that drove the board’s decision. Nature, extent, and quality of services The board considered the quality of the fund’s investment management services since the fund’s inception in 2008, and took into account the organizational depth and stability of the advisor. The board noted that Vanguard has been managing investments for more than three decades. The Equity Investment Group adheres to a sound, disciplined investment management process; the team has considerable experience, stability, and depth. The board concluded that Vanguard’s experience, stability, depth, and performance, among other factors, warranted continuation of the advisory arrangement. Investment performance The board considered the fund’s performance since its inception, including any periods of outperformance or underperformance relative to a target index and peer group. The board concluded that the performance was such that the advisory arrangement should continue. Information about the fund’s most recent performance can be found in the Performance Summary section of this report. Cost The board concluded that the fund’s expense ratio was well below the average expense ratio charged by funds in its peer group and that the fund’s advisory fee rate was also well below its peer-group average. Information about the fund’s expenses appears in the About Your Fund’s Expenses section of this report as well as in the Financial Statements section. The board does not conduct a profitability analysis of Vanguard, because of Vanguard’s unique “at-cost” structure. Unlike most other mutual fund management companies, Vanguard is owned by the funds it oversees, and produces “profits” only in the form of reduced expenses for fund shareholders. The benefit of economies of scale The board concluded that the fund’s at-cost arrangement with Vanguard ensures that the fund will realize economies of scale as it grows, with the cost to shareholders declining as the fund’s assets increase. The board will consider whether to renew the advisory arrangement again after a one-year period. 30 Glossary Beta. A measure of the magnitude of a fund’s past share-price fluctuations in relation to the ups and downs of a given market index. The index is assigned a beta of 1.00. Compared with a given index, a fund with a beta of 1.20 typically would have seen its share price rise or fall by 12% when the index rose or fell by 10%. For this report, beta is based on returns over the past 36 months for both the fund and the index. Note that a fund’s beta should be reviewed in conjunction with its R-squared (see definition). The lower the R-squared, the less correlation there is between the fund and the index, and the less reliable beta is as an indicator of volatility. Dividend Yield. Dividend income earned by stocks, expressed as a percentage of the aggregate market value (or of net asset value, for a fund). The yield is determined by dividing the amount of the annual dividends by the aggregate value (or net asset value) at the end of the period. For a fund, the dividend yield is based solely on stock holdings and does not include any income produced by other investments. Earnings Growth Rate. The average annual rate of growth in earnings over the past five years for the stocks now in a fund. Equity Exposure. A measure that reflects a fund’s investments in stocks and stock futures. Any holdings in short-term reserves are excluded. Expense Ratio. A fund’s total annual operating expenses expressed as a percentage of the fund’s average net assets. The expense ratio includes management and administrative expenses, but does not include the transaction costs of buying and selling portfolio securities. Inception Date. The date on which the assets of a fund (or one of its share classes) are first invested in accordance with the fund’s investment objective. For funds with a subscription period, the inception date is the day after that period ends. Investment performance is measured from the inception date. Median Market Cap. An indicator of the size of companies in which a fund invests; the midpoint of market capitalization (market price x shares outstanding) of a fund’s stocks, weighted by the proportion of the fund’s assets invested in each stock. Stocks representing half of the fund’s assets have market capitalizations above the median, and the rest are below it. Price/Book Ratio. The share price of a stock divided by its net worth, or book value, per share. For a fund, the weighted average price/book ratio of the stocks it holds. Price/Earnings Ratio. The ratio of a stock’s current price to its per-share earnings over the past year. For a fund, the weighted average P/E of the stocks it holds. P/E is an indicator of market expectations about corporate prospects; the higher the P/E, the greater the expectations for a company’s future growth. R-Squared. A measure of how much of a fund’s past returns can be explained by the returns from the market in general, as measured by a given index. If a fund’s total returns were precisely synchronized with an index’s returns, its R-squared would be 1.00. If the fund’s returns bore no relationship to the index’s returns, its R-squared would be 0. For this report, R-squared is based on returns over the past 36 months for both the fund and the index. 31 Return on Equity. The annual average rate of return generated by a company during the past five years for each dollar of shareholder’s equity (net income divided by shareholder’s equity). For a fund, the weighted average return on equity for the companies whose stocks it holds. Short-Term Reserves. The percentage of a fund invested in highly liquid, short-term securities that can be readily converted to cash. Turnover Rate. An indication of the fund’s trading activity. Funds with high turnover rates incur higher transaction costs and may be more likely to distribute capital gains (which may be taxable to investors). The turnover rate excludes in-kind transactions, which have minimal impact on costs. Benchmark Information Spliced Total World Stock Index: Consists of the FTSE All-World Index through December 18, 2011, and the FTSE Global All Cap Index thereafter. 32 This page intentionally left blank. This page intentionally left blank. This page intentionally left blank. The People Who Govern Your Fund The trustees of your mutual fund are there to see that the fund is operated and managed in your best interests since, as a shareholder, you are a part owner of the fund. Your fund’s trustees also serve on the board of directors of The Vanguard Group, Inc., which is owned by the Vanguard funds and provides services to them on an at-cost basis. A majority of Vanguard’s board members are independent, meaning that they have no affiliation with Vanguard or the funds they oversee, apart from the sizable personal investments they have made as private individuals. The independent board members have distinguished backgrounds in business, academia, and public service. Each of the trustees and executive officers oversees 180 Vanguard funds. The following table provides information for each trustee and executive officer of the fund. More information about the trustees is in the Statement of Additional Information , which can be obtained, without charge, by contacting Vanguard at 800-662-7447, or online at vanguard.com. InterestedTrustee 1 and Delphi Automotive LLP (automotive components); Senior Advisor at New Mountain Capital; Trustee of F. William McNabb III The Conference Board. Born 1957. Trustee Since July 2009. Chairman of the Board. Principal Occupation(s) During the Past Five Amy Gutmann Years: Chairman of the Board of The Vanguard Group, Born 1949. Trustee Since June 2006. Principal Inc., and of each of the investment companies served Occupation(s) During the Past Five Years: President by The Vanguard Group, since January 2010; Director of the University of Pennsylvania; Christopher H. of The Vanguard Group since 2008; Chief Executive Browne Distinguished Professor of Political Science Officer and President of The Vanguard Group and of in the School of Arts and Sciences with secondary each of the investment companies served by The appointments at the Annenberg School for Vanguard Group since 2008; Director of Vanguard Communication and the Graduate School of Education Marketing Corporation; Managing Director of The of the University of Pennsylvania; Member of the Vanguard Group (1995–2008). National Commission on the Humanities and Social Sciences; Trustee of Carnegie Corporation of New IndependentTrustees York and of the National Constitution Center; Chair of the U. S. Presidential Commission for the Study Emerson U. Fullwood of Bioethical Issues. Born 1948. Trustee Since January 2008. Principal Occupation(s) During the Past Five Years: Executive JoAnn Heffernan Heisen Chief Staff and Marketing Officer for North America Born 1950. Trustee Since July 1998. Principal and Corporate Vice President (retired 2008) of Xerox Occupation(s) During the Past Five Years: Corporate Corporation (document management products and Vice President and Chief Global Diversity Officer services); Executive in Residence and 2010 (retired 2008) and Member of the Executive Distinguished Minett Professor at the Rochester Committee (1997–2008) of Johnson & Johnson Institute of Technology; Director of SPX Corporation (pharmaceuticals/medical devices/consumer (multi-industry manufacturing), the United Way of products); Director of Skytop Lodge Corporation Rochester, Amerigroup Corporation (managed health (hotels), the University Medical Center at Princeton, care), the University of Rochester Medical Center, the Robert Wood Johnson Foundation, and the Center Monroe Community College Foundation, and North for Talent Innovation; Member of the Advisory Board Carolina A&T University. of the Maxwell School of Citizenship and Public Affairs at Syracuse University. Rajiv L. Gupta Born 1945. Trustee Since December 2001. 2 F. Joseph Loughrey Principal Occupation(s) During the Past Five Years: Born 1949. Trustee Since October 2009. Principal Chairman and Chief Executive Officer (retired 2009) Occupation(s) During the Past Five Years: President and President (2006–2008) of Rohm and Haas Co. and Chief Operating Officer (retired 2009) of Cummins (chemicals); Director of Tyco International, Ltd. Inc. (industrial machinery); Chairman of the Board of (diversified manufacturing and services), Hewlett- Hillenbrand, Inc. (specialized consumer services); Packard Co. (electronic computer manufacturing), Director of SKF AB (industrial machinery), the Lumina Foundation for Education, and Oxfam America; Executive Officers Chairman of the Advisory Council for the College of Arts and Letters and Member of the Advisory Board to Glenn Booraem the Kellogg Institute for International Studies at the Born 1967. Controller Since July 2010. Principal University of Notre Dame. Occupation(s) During the Past Five Years: Principal of The Vanguard Group, Inc.; Controller of each of Mark Loughridge the investment companies served by The Vanguard Born 1953. Trustee Since March 2012. Principal Group; Assistant Controller of each of the investment Occupation(s) During the Past Five Years: Senior Vice companies served by The Vanguard Group (2001–2010). President and Chief Financial Officer at IBM (information technology services); Fiduciary Member of IBM’s Thomas J. Higgins Retirement Plan Committee. Born 1957. Chief Financial Officer Since September 2008. Principal Occupation(s) During the Past Five Scott C. Malpass Years: Principal of The Vanguard Group, Inc.; Chief Born 1962. Trustee Since March 2012. Principal Financial Officer of each of the investment companies Occupation(s) During the Past Five Years: Chief served by The Vanguard Group; Treasurer of each of Investment Officer and Vice President at the University the investment companies served by The Vanguard of Notre Dame; Assistant Professor of Finance at the Group (1998–2008). Mendoza College of Business at Notre Dame; Member of the Notre Dame 403(b) Investment Committee; Kathryn J. Hyatt Director of TIFF Advisory Services, Inc. (investment Born 1955. Treasurer Since November 2008. Principal advisor); Member of the Investment Advisory Occupation(s) During the Past Five Years: Principal of Committees of the Financial Industry Regulatory The Vanguard Group, Inc.; Treasurer of each of the Authority (FINRA) and of Major League Baseball. investment companies served by The Vanguard Group; Assistant Treasurer of each of the investment André F. Perold companies served by The Vanguard Group (1988–2008). Born 1952. Trustee Since December 2004. Principal Occupation(s) During the Past Five Years: George Heidi Stam Gund Professor of Finance and Banking at the Harvard Born 1956. Secretary Since July 2005. Principal Business School (retired 2011); Chief Investment Occupation(s) During the Past Five Years: Managing Officer and Managing Partner of HighVista Strategies Director of The Vanguard Group, Inc.; General Counsel LLC (private investment firm); Director of Rand of The Vanguard Group; Secretary of The Vanguard Merchant Bank; Overseer of the Museum of Fine Group and of each of the investment companies Arts Boston. served by The Vanguard Group; Director and Senior Vice President of Vanguard Marketing Corporation. Alfred M. Rankin, Jr. Born 1941. Trustee Since January 1993. Principal Vanguard Senior ManagementTeam Occupation(s) During the Past Five Years: Chairman, President, and Chief Executive Officer of NACCO Mortimer J. Buckley Chris D. McIsaac Industries, Inc. (housewares/lignite) and of Hyster-Yale Kathleen C. Gubanich Michael S. Miller Materials Handling, Inc. (forklift trucks); Director of Paul A. Heller James M. Norris the National Association of Manufacturers; Chairman Martha G. King Glenn W. Reed of the Board of University Hospitals of Cleveland; John T. Marcante Advisory Chairman of the Board of The Cleveland Museum of Art. Chairman Emeritus and Senior Advisor Peter F. Volanakis John J. Brennan Born 1955. Trustee Since July 2009. Principal Chairman, 1996–2009 Occupation(s) During the Past Five Years: President Chief Executive Officer and President, 1996–2008 and Chief Operating Officer (retired 2010) of Corning Incorporated (communications equipment); Director of SPX Corporation (multi-industry manufacturing); Founder Overseer of the Amos Tuck School of Business Administration at Dartmouth College; Advisor to the John C. Bogle Norris Cotton Cancer Center. Chairman and Chief Executive Officer, 1974–1996 1 Mr. McNabb is considered an “interested person,” as defined in the Investment Company Act of 1940, because he is an officer of the Vanguard funds. 2 December 2002 for Vanguard Equity Income Fund, Vanguard Growth Equity Fund, the Vanguard Municipal Bond Funds, and the Vanguard State Tax-Exempt Funds. P.O. Box 2600 Valley Forge, PA 19482-2600 Connect with Vanguard® > vanguard.com All rights in a FTSE index (the “Index”) vest in FTSE Fund Information > 800-662-7447 International Limited (“FTSE”). “FTSE®” is a trademark Direct Investor Account Services > 800-662-2739 of London Stock Exchange Group companies and is Institutional Investor Services > 800-523-1036 used by FTSE under licence. The Vanguard Fund(s) (the Text Telephone for People “Product”) has been developed solely by Vanguard. The With Hearing Impairment > 800-749-7273 Index is calculated by FTSE or its agent. FTSE and its licensors are not connected to and do not sponsor, This material may be used in conjunction advise, recommend, endorse or promote the Product with the offering of shares of any Vanguard and do not accept any liability whatsoever to any fund only if preceded or accompanied by person arising out of (a) the use of, reliance on or any the fund’s current prospectus. error in the Index or (b) investment in or operation of the Product. FTSE makes no claim, prediction, warranty All comparative mutual fund data are from Lipper Inc. or or representation either as to the results to be obtained Morningstar, Inc., unless otherwise noted. from the Product or the suitability of the Index for the purpose to which it is being put by Vanguard. You can obtain a free copy of Vanguard’s proxy voting guidelines by visiting vanguard.com/proxyreporting or by calling Vanguard at 800-662-2739. The guidelines are also available from the SEC’s website, sec.gov. In addition, you may obtain a free report on how your fund voted the proxies for securities it owned during the 12 months ended June 30. To get the report, visit either vanguard.com/proxyreporting or sec.gov. You can review and copy information about your fund at the SEC’s Public Reference Room in Washington, D.C. To find out more about this public service, call the SEC at 202-551-8090. Information about your fund is also available on the SEC’s website, and you can receive copies of this information, for a fee, by sending a request in either of two ways: via e-mail addressed to publicinfo@sec.gov or via regular mail addressed to the Public Reference Section, Securities and Exchange Commission, Washington, DC 20549-1520. © 2013 The Vanguard Group, Inc. All rights reserved. Vanguard Marketing Corporation, Distributor. Q6282 062013 Semiannual Report | April 30, 2013 Vanguard FTSE International Index Funds Vanguard FTSE All-World ex-US Index Fund Vanguard FTSE All-World ex-US Small-Cap Index Fund > For the six months ended April 30, 2013, Vanguard FTSE All-World ex-US Index Fund and Vanguard FTSE All-World ex-US Small-Cap Index Fund each returned slightly less than 13% for all share classes. > Both funds closely tracked their benchmark indexes but trailed the average return of peer funds. > Developed markets outperformed emerging markets, with stocks from the Pacific region providing the highest returns. Contents Your Fund’s Total Returns. 1 Chairman’s Letter. 2 FTSE All-World ex-US Index Fund. 9 FTSE All-World ex-US Small-Cap Index Fund. 32 About Your Fund’s Expenses. 49 Trustees Approve Advisory Arrangements. 51 Glossary. 52 Please note: The opinions expressed in this report are just that—informed opinions. They should not be considered promises or advice. Also, please keep in mind that the information and opinions cover the period through the date on the front of this report. Of course, the risks of investing in your fund are spelled out in the prospectus. See the Glossary for definitions of investment terms used in this report. About the cover: Our cover photograph shows rigging on the HMS Surprise , a replica of an 18th-century Royal Navy frigate. It was featured in the 2003 movie Master and Commander: The Far Side of the World , which was based on Patrick O’Brian’s sea novels, set amid the Napoleonic Wars. Vanguard was named for another ship of that era, the HMS Vanguard , which was the flagship of British Admiral Horatio Nelson at the Battle of the Nile. Your Fund’s Total Returns Six Months Ended April 30, 2013 Total Returns Vanguard FTSE All-World ex-US Index Fund Investor Shares 12.71% Admiral™ Shares 12.79 Institutional Shares 12.81 Institutional Plus Shares 12.82 ETF Shares Market Price 12.75 Net Asset Value 12.78 FTSE All-World ex US Index 12.91 International Funds Average 13.59 International Funds Average: Derived from data provided by Lipper Inc. Vanguard FTSE All-World ex-US Small-Cap Index Fund Investor Shares 12.71% Institutional Shares 12.84 ETF Shares Market Price 13.07 Net Asset Value 12.82 FTSE Global Small Cap ex US Index 12.83 International Small-Cap Funds Average 16.23 International Small-Cap Funds Average: Derived from data provided by Lipper Inc. Admiral Shares carry lower expenses and are available to investors who meet certain account-balance requirements. Institutional Shares and Institutional Plus Shares are available to certain institutional investors who meet specific administrative, service, and account-size criteria. The Vanguard ETF® Shares shown are traded on the NYSE Arca exchange and are available only through brokers. The table provides ETF returns based on both the NYSE Arca market price and the net asset value for a share. U.S. Pat. No. 6,879,964 B2; 7,337,138; 7,720,749; 7,925,573; 8,090,646. For the ETF Shares, the market price is determined by the midpoint of the bid-offer spread as of the closing time of the New York Stock Exchange (generally 4 p.m., Eastern time). The net asset value is also determined as of the NYSE closing time. For more information about how the ETF Shares' market prices have compared with their net asset value, visit vanguard.com, select your ETF, and then select the Price and Performance tab. The ETF premium/discount analysis there shows the percentages of days on which the ETF Shares' market price was above or below the NAV. Index returns are adjusted for withholding taxes applicable to U.S.-based mutual funds organized as Delaware statutory trusts. 1 Chairman’s Letter Dear Shareholder, Although international stock markets certainly weren’t immune to volatility over the six months ended April 30, 2013, their performance was smoother than it had been in recent years. Apart from short rough patches related to political issues in Europe and economic concerns in emerging markets, the journey was largely free of jolts, and it ended with double-digit returns. Both Vanguard FTSE All-World ex-US Index Fund and Vanguard FTSE All-World ex-US Small-Cap Index Fund returned slightly less than 13%. Both funds closely tracked their benchmark indexes but lagged the average returns of their respective peer groups, which include actively managed and indexed international funds. The global stock rally persisted, but not without challenges In aggregate, stocks worldwide recorded gains in five of the six months ended April 30. The performance of the two FTSE funds reflects the overall strength of international markets, although there was considerable variation among regions. U.S. equities finished the half year with a return of about 15%. The S&P 500 Index closed April the same way it had March: at an all-time high amid solid corporate earnings and encouraging economic data. 2 Despite the impressive results and relatively low volatility, the period had its share of potential pitfalls. Investors continued to worry about the pace of growth in China and the United States. And the deadly Boston Marathon bombing on April 15 triggered market anxiety. Bonds notched a slight return as yields remained low Bonds, after sputtering for most of the half year, finished it with a bit of a flourish. The broad U.S. taxable bond market returned 0.9% for the six months, following a 1.0% boost in April. The yield of the 10-year U.S. Treasury note closed the period at 1.67%, a couple of ticks below its starting level of 1.69% and lower still than the 1.85% it registered at the end of March. (Bond yields and prices move in opposite directions.) Municipal bonds delivered a return closer to 2%, with more than half the gain coming in April. The Federal Reserve’s target for short-term interest rates remained pegged between 0% and 0.25%, which kept a firm leash on returns from money market and savings accounts. In a statement issued May 1, the Fed said it would continue buying $85 billion a month in U.S. Treasury bonds and mortgage-backed securities until the job market improves substantially. Market Barometer Total Returns Periods Ended April 30, 2013 Six One Five Years Months Year (Annualized) Stocks Russell 1000 Index (Large-caps) 15.05% 17.17% 5.49% Russell 2000 Index (Small-caps) 16.58 17.69 7.27 Russell 3000 Index (Broad U.S. market) 15.16 17.21 5.63 MSCI All Country World Index ex USA (International) 12.78 14.15 -0.84 Bonds Barclays U.S. Aggregate Bond Index (Broad taxable market) 0.90% 3.68% 5.72% Barclays Municipal Bond Index (Broad tax-exempt market) 1.78 5.19 6.09 Citigroup Three-Month U.S. Treasury Bill Index 0.05 0.08 0.28 CPI Consumer Price Index 0.52% 1.06% 1.60% 3 Kenneth Volpert, head of our Taxable Bond Group, noted recently that the Fed’s extraordinary actions to stimulate growth may have, in effect, pulled what would have been future investment gains into the present. The trade-off, he said, is that once the Fed begins to unwind the stimulus, “future returns are likely to be lower than they otherwise would have been for both bonds and stocks.” A stock surge in Japan raised returns for both funds Large-capitalization stocks pulled up alongside their smaller-cap cousins over the recent period after lagging for several years. Small-cap companies often lead markets when an economy emerges from a recession, as their nimbler operations translate to superior growth rates. But the improved conditions eventually serve large companies, too, as they benefit from their more formidable resources and diversity of business lines. Strength in the Japanese market helped developed Pacific markets, which compose large chunks of both FTSE funds, to deliver big contributions to their six-month returns. As represented in the FTSE All-World ex-US Index Fund, developed Pacific markets rose about 24%, compared with about 13% for European markets. Expense Ratios Your Fund Compared With Its Peer Group Peer Investor Admiral Institutional Institutional ETF Group Shares Shares Shares Plus Shares Shares Average FTSE All-World ex-US Index Fund 0.30% 0.15% 0.12% 0.10% 0.15% 1.33% FTSE All-World ex-US Small-Cap Index Fund 0.45 — 0.24 — 0.25 1.55 The fund expense ratios shown are from the prospectus dated February 28, 2013, and represent estimated costs for the current fiscal year. For the six months ended April 30, 2013, the funds’ annualized expense ratios were: for the FTSE All-World ex-US Index Fund, 0.30% for Investor Shares, 0.15% for Admiral Shares, 0.12% for Institutional Shares, 0.10% for Institutional Plus Shares, and 0.15% for ETF Shares; and for the FTSE All-World ex-US Small-Cap Index Fund, 0.41% for Investor Shares, 0.20% for Institutional Shares, and 0.21% for ETF Shares. The peer-group expense ratios are derived from data provided by Lipper Inc. and capture information through year-end 2012. Peer groups: For the FTSE All-World ex-US Index Fund, International Funds; and for the FTSE All-World ex-US Small-Cap Index Fund, International Small-Cap Funds. 4 These two groups made similar contributions to the fund’s performance and accounted for close to 90% of its return. The fund’s emerging-market holdings returned about 5%, and its Canadian stocks rose about 1%. In the Small-Cap fund, holdings in developed Pacific markets advanced about 17%, and European stocks rose more than 16%. Almost half of the fund’s performance was tied to Europe, the region with the largest percentage of assets in the portfolio. The fund’s emerging market holdings returned almost 13%, and its North American stocks about 1%. In Japan, investors responded enthusiastically to the new prime minister’s aggressive actions to ignite the nation’s economy and counteract deflation. Japanese stocks advanced more than 30% in the FTSE All-World ex-US Index Fund and about 26% in the FTSE All-World ex-US Small-Cap Index Fund. The strength was broad-based, with financial firms and industrial corporations among the top performers in both funds. Japan’s automobile makers were particularly notable contributors in the FTSE All-World ex-US Index Fund. Aggressive monetary easing by the Bank of Japan caused the yen to weaken against other major currencies, making Japanese products less expensive overseas and increasing earnings abroad when they are converted into yen. In Europe, most markets have strengthened since last summer when the European Central Bank committed to preserve the euro. Meaningful gains came from the region’s largest market, the United Kingdom, where financial firms, airlines, homebuilders, and industrial corporations were among the top performers. Swiss pharmaceuticals performed notably in the FTSE All-World ex-US Index Fund, and German media companies did especially well in the FTSE All-World ex-US Small-Cap Index Fund. Among emerging markets, Taiwan was a bright spot, producing double-digit returns for both funds. Much of the gain came from technology firms, although most sectors showed signs of strength. Taiwan’s trade agreement with China continues to lift exports. Stocks in China itself returned about 18% in the FTSE All-World ex-US Small-Cap Index Fund but only about 3% in the FTSE All-World ex-US Index Fund. The wisdom of rebalancing holds true as stocks climb More than four years have passed since the U.S. stock markets began an impressive recovery from the depths of the 2008–2009 global financial crisis. The S&P 500 Index has risen from a low of 677 on March 9, 2009, to a close of 1,598 on April 30, 2013, a cumulative total return of 158% through the end of April. International stock markets, while not back to peak levels, have also rebounded strikingly. 5 Such a strong recovery is, of course, a welcome development that few would have predicted four years ago. And investors with the discipline to maintain their stock allocation as part of a balanced, diversified portfolio have been able to more than recoup their crisis-era losses. Discipline is just as important in good times as in bad. At Vanguard, we have long counseled investors to “stay the course”—to maintain a long-term commitment to a sensible portfolio. But staying the course doesn’t mean you should avoid taking action altogether. Investment insight The difference between U.S. and non-U.S. returns is still meaningful Stocks outside the United States have always performed differently than U.S. stocks. As the accompanying chart shows, the difference between the two groups has lessened in recent years, even as each group takes a turn outperforming the other. Despite the closer correlation recently, the returns of non-U.S. stocks remain different enough to offer a diversification benefit. That’s why we continue to suggest that investors consider allocating a portion of their stock assets to international markets, which collectively make up close to 55% of global market capitalization. Our research indicates that a 20% allocation to non-U.S. stocks may be a reasonable starting point for investors to consider in their stock portfolios. (For more insight, see our research paper Considerations for Investing in Non-U.S. Equities at vanguard.com/research.) Trailing 12-month return differential between U.S. and non-U.S. stocks Notes: U.S. equities are represented by the MSCI USA Index; international equities are represented by the MSCI World Index ex USA from 1982 through 1987 and the MSCI All Country World Index ex USA thereafter. Data through December 31, 2012. Sources: Vanguard, Thomson Reuters Datastream, and MSCI. 6 Over time, returns will shift the weighting of stocks and bonds in a portfolio, and its asset mix may become more aggressive than originally planned. To manage this risk, investors should periodically consider rebalancing, or adjusting their asset allocation to bring it back to its target. For example, you should consider rebalancing if you’ve established a 60%/40% stock/bond portfolio and you find that your target allocation is now off by 5 percentage points or more. (For more on this topic, see Best Practices for Portfolio Rebalancing , available at vanguard.com/research.) I realize that it’s not easy to contemplate rebalancing when stocks have surged and expectations for bond returns are very modest. However, we believe that bonds will continue to play a valuable role in helping to smooth out stocks’ volatility. Without rebalancing, an investor could end up with a portfolio that’s very different from—and potentially riskier than—what he or she intended. As always, thank you for investing with Vanguard. Sincerely, F. William McNabb III Chairman and Chief Executive Officer May 16, 2013 7 Your Fund’s Performance at a Glance October 31, 2012, Through April 30, 2013 Distributions Per Share Starting Ending Income Capital Share Price Share Price Dividends Gains Vanguard FTSE All-World ex-US Index Fund Investor Shares $17.03 $18.94 $0.240 $0.000 Admiral Shares 26.86 29.84 0.429 0.000 Institutional Shares 85.14 94.60 1.363 0.000 Institutional Plus Shares 90.17 100.18 1.461 0.000 ETF Shares 43.21 48.01 0.683 0.000 Vanguard FTSE All-World ex-US Small-Cap Index Fund Investor Shares $33.21 $36.67 $0.704 $0.000 Institutional Shares 166.39 183.80 3.663 0.000 ETF Shares 87.11 96.18 1.950 0.000 8 FTSE All-World ex-US Index Fund Fund Profile As of April 30, 2013 Share-Class Characteristics Investor Admiral Institutional Institutional Shares Shares Shares Plus Shares ETF Shares Ticker Symbol VFWIX VFWAX VFWSX VFWPX VEU Expense Ratio 1 0.30% 0.15% 0.12% 0.10% 0.15% Portfolio Characteristics FTSE All-World ex US Fund Index Number of Stocks 2,355 2,259 Median Market Cap $29.9B $30.0B Price/Earnings Ratio 17.0x 16.7x Price/Book Ratio 1.6x 1.6x Return on Equity 15.0% 15.0% Earnings Growth Rate 5.6% 5.8% Dividend Yield 2.9% 3.0% Turnover Rate (Annualized) 12% — Short-Term Reserves 0.0% — Sector Diversification (% of equity exposure) FTSE All-World Fund ex US Index Consumer Discretionary 10.0% 10.0% Consumer Staples 10.9 10.8 Energy 9.2 9.2 Financials 26.9 26.8 Health Care 7.6 7.7 Industrials 11.1 11.1 Information Technology 6.2 6.2 Materials 9.3 9.4 Telecommunication Services 5.3 5.3 Utilities 3.5 3.5 Volatility Measures FTSE All-World ex US Index R-Squared 0.99 Beta 1.01 These measures show the degree and timing of the fund’s fluctuations compared with the index over 36 months. Ten Largest Holdings (% of total net assets) Nestle SA Packaged Foods & Meats 1.3% Royal Dutch Shell plc Integrated Oil & Gas 1.2 HSBC Holdings plc Diversified Banks 1.1 Roche Holding AG Pharmaceuticals 1.0 Novartis AG Pharmaceuticals 1.0 BHP Billiton Ltd. Diversified Metals & Mining 0.9 Toyota Motor Corp. Automobile Manufacturers 0.9 Vodafone Group plc Wireless Telecommunication Services 0.9 Samsung Electronics Co. Ltd. GDR Semiconductors 0.8 BP plc Integrated Oil & Gas 0.8 Top Ten 9.9% The holdings listed exclude any temporary cash investments and equity index products. Allocation by Region (% of equity exposure) 1 The expense ratios shown are from the prospectus dated February 28, 2013, and represent estimated costs for the current fiscal year. For the six months ended April 30, 2013, the annualized expense ratios were 0.30% for Investor Shares, 0.15% for Admiral Shares, 0.12% for Institutional Shares, 0.10% for Institutional Plus Shares, and 0.15% for ETF Shares. 9 FTSE All-World ex-US Index Fund Market Diversification (% of equity exposure) FTSE All-World ex US Fund Index Europe United Kingdom 14.7% 14.8% France 6.3 6.3 Switzerland 6.2 6.2 Germany 5.6 5.7 Sweden 2.2 2.2 Spain 2.0 2.0 Netherlands 1.7 1.7 Italy 1.5 1.5 Other 3.2 3.1 Subtotal 43.4% 43.5% Pacific Japan 16.5% 16.5% Australia 6.6 6.6 South Korea 3.1 3.1 Hong Kong 2.5 2.7 Singapore 1.3 1.3 Other 0.1 0.1 Subtotal 30.1% 30.3% Emerging Markets China 4.0% 3.8% Brazil 2.9 2.9 Taiwan 2.4 2.4 India 1.7 1.7 South Africa 1.7 1.7 Russia 1.3 1.3 Mexico 1.2 1.1 Other 4.3 4.4 Subtotal 19.5% 19.3% North America Canada 6.4% 6.5% Middle East 0.6% 0.4% 10 FTSE All-World ex-US Index Fund Performance Summary All of the returns in this report represent past performance, which is not a guarantee of future results that may be achieved by the fund. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) Note, too, that both investment returns and principal value can fluctuate widely, so an investor’s shares, when sold, could be worth more or less than their original cost. The returns shown do not reflect taxes that a shareholder would pay on fund distributions or on the sale of fund shares. Fiscal-Year Total Returns (%): March 8, 2007, Through April 30, 2013 Average Annual Total Returns: Periods Ended March 31, 2013 This table presents returns through the latest calendar quarter—rather than through the end of the fiscal period. Securities and Exchange Commission rules require that we provide this information. Inception One Five Since Date Year Years Inception Investor Shares 3/8/2007 8.19% -0.37% 0.67% Admiral Shares 9/27/2011 8.30 — 14.80 Institutional Shares 4/30/2007 8.31 -0.16 -0.29 Institutional Plus Shares 12/16/2010 8.34 — 2.69 ETF Shares 3/2/2007 Market Price 8.29 -0.30 1.16 Net Asset Value 8.30 -0.23 1.14 See Financial Highlights for dividend and capital gains information. 11 FTSE All-World ex-US Index Fund Financial Statements (unaudited) Statement of Net Assets—Investments Summary As of April 30, 2013 This Statement summarizes the fund’s holdings by asset type. Details are reported for each of the fund’s 50 largest individual holdings and for investments that, in total for any issuer, represent more than 1% of the fund’s net assets. The total value of smaller holdings is reported as a single amount within each category. The fund reports a complete list of its holdings in regulatory filings four times in each fiscal year, at the quarter-ends. For the second and fourth fiscal quarters, the complete listing of the fund’s holdings is available electronically on vanguard.com and on the Securities and Exchange Commission’s website (sec.gov), or you can have it mailed to you without charge by calling 800-662-7447. For the first and third fiscal quarters, the fund files the lists with the SEC on Form N-Q. Shareholders can look up the fund’s Forms N-Q on the SEC’s website. Forms N-Q may also be reviewed and copied at the SEC’s Public Reference Room (see the back cover of this report for further information). Market Percentage Value of Net Shares ($000) Assets Common Stocks Australia Commonwealth Bank of Australia 1,609,311 122,664 0.7% Westpac Banking Corp. 3,080,262 108,057 0.6% BHP Billiton Ltd. 3,209,444 107,899 0.6% Australia & New Zealand Banking Group Ltd. 2,716,205 89,764 0.5% National Australia Bank Ltd. 2,297,424 81,072 0.5% Australia—Other † 650,536 3.7% 1,159,992 6.6% Austria † 37,243 0.2% Belgium ^ Anheuser-Busch InBev NV 790,270 75,922 0.4% Belgium—Other † 59,674 0.4% 135,596 0.8% Brazil † 514,495 2.9% Canada Royal Bank of Canada 1,424,890 85,964 0.5% Toronto-Dominion Bank 901,892 73,937 0.4% Bank of Nova Scotia 1,168,434 67,372 0.4% Canada—Other † 904,658 5.1% 1,131,931 6.4% Chile † 75,872 0.4% China China Construction Bank Corp. 71,456,277 59,974 0.4% China Mobile Ltd. 5,158,704 56,739 0.3% Industrial & Commercial Bank of China Ltd. 71,371,500 50,310 0.3% Bank of China Ltd. 74,565,541 34,937 0.2% 12 FTSE All-World ex-US Index Fund Market Percentage Value of Net Shares ($000) Assets CNOOC Ltd. 15,930,536 29,839 0.2% PetroChina Co. Ltd. 21,004,000 26,772 0.2% China Petroleum & Chemical Corp. 19,530,000 21,553 0.1% China Life Insurance Co. Ltd. 7,413,000 20,504 0.1% China Overseas Land & Investment Ltd. 3,879,760 11,846 0.1% China Shenhua Energy Co. Ltd. 3,301,500 11,707 0.1% Agricultural Bank of China Ltd. 22,050,715 10,567 0.1% China Telecom Corp. Ltd. 15,548,000 7,966 0.1% China Unicom Hong Kong Ltd. 4,492,123 6,477 0.1% China Resources Power Holdings Co. Ltd. 1,856,400 6,078 0.1% Kunlun Energy Co. Ltd. 3,028,000 5,934 0.0% China Resources Land Ltd. 1,866,883 5,658 0.0% China Communications Construction Co. Ltd. 4,586,000 4,402 0.0% China Resources Enterprise Ltd. 1,252,000 4,298 0.0% China CITIC Bank Corp. Ltd. 7,549,843 4,260 0.0% China Merchants Holdings International Co. Ltd. 1,302,893 4,133 0.0% Dongfeng Motor Group Co. Ltd. 2,392,000 3,574 0.0% China Coal Energy Co. Ltd. 4,071,000 3,143 0.0% China Oilfield Services Ltd. 1,434,000 2,835 0.0% China Railway Group Ltd. 4,744,000 2,504 0.0% China Longyuan Power Group Corp. 2,383,000 2,189 0.0% China State Construction International Holdings Ltd. 1,480,000 2,159 0.0% Sinopharm Group Co. Ltd. 682,800 2,035 0.0% China Railway Construction Corp. Ltd. 1,976,574 1,998 0.0% Air China Ltd. 2,426,000 1,967 0.0% China Resources Gas Group Ltd. 628,000 1,763 0.0% Guangzhou Automobile Group Co. Ltd. 2,069,558 1,711 0.0% ^ CITIC Pacific Ltd. 1,205,000 1,461 0.0% China Communications Services Corp. Ltd. 1,814,800 1,330 0.0% Zhuzhou CSR Times Electric Co. Ltd. 479,000 1,328 0.0% * China Taiping Insurance Holdings Co. Ltd. 728,000 1,242 0.0% ^ CSR Corp. Ltd. 1,740,000 1,149 0.0% Franshion Properties China Ltd. 3,168,000 1,082 0.0% China Southern Airlines Co. Ltd. 1,995,000 1,052 0.0% Beijing Capital International Airport Co. Ltd. 1,466,000 1,018 0.0% China Resources Cement Holdings Ltd. 1,744,000 1,007 0.0% China Agri-Industries Holdings Ltd. 1,999,200 983 0.0% ^,* China COSCO Holdings Co. Ltd. 2,245,800 952 0.0% China BlueChemical Ltd. 1,536,000 938 0.0% Sinopec Shanghai Petrochemical Co. Ltd. 2,106,000 726 0.0% Shanghai Lujiazui Finance & Trade Zone Development Co. Ltd. Class B 472,990 650 0.0% * China Eastern Airlines Corp. Ltd. 1,440,000 579 0.0% ^,* Angang Steel Co. Ltd. 876,000 518 0.0% China Travel International Inv HK 2,418,000 493 0.0% China Foods Ltd. 934,000 477 0.0% ^,* Metallurgical Corp. of China Ltd. 2,208,000 451 0.0% China Merchants Property Development Co. Ltd. Class B 144,550 448 0.0% ^ Dongfang Electric Corp. Ltd. 274,000 386 0.0% Sinofert Holdings Ltd. 1,623,153 353 0.0% Harbin Electric Co. Ltd. 432,000 332 0.0% Sinotrans Ltd. 1,258,000 270 0.0% * CITIC Resources Holdings Ltd. 1,886,690 239 0.0% 1 China—Other † 277,213 1.6% 706,509 4.0% 13 FTSE All-World ex-US Index Fund Market Percentage Value of Net Shares ($000) Assets Colombia † 39,216 0.2% Czech Republic † 10,091 0.1% Denmark Novo Nordisk A/S Class B 394,709 69,479 0.4% Denmark—Other † 75,389 0.4% 144,868 0.8% Egypt † 6,642 0.0% Exchange-Traded Funds 2 Vanguard FTSE Emerging Markets ETF 588,466 25,751 0.1% Finland † 88,921 0.5% France Sanofi 1,132,443 122,435 0.7% Total SA 2,031,546 102,262 0.6% BNP Paribas SA 976,686 54,458 0.3% France—Other † 834,070 4.7% 1,113,225 6.3% Germany ^ Bayer AG 827,014 86,461 0.5% ^ BASF SE 923,204 86,424 0.5% Siemens AG 823,545 86,050 0.5% SAP AG 893,874 71,261 0.4% Allianz SE 455,335 67,353 0.4% Daimler AG 995,569 55,199 0.3% Germany—Other † 537,832 3.0% 990,580 5.6% Greece † 5,035 0.0% Hong Kong AIA Group Ltd. 11,933,481 53,086 0.3% Hang Seng Bank Ltd. 746,300 12,501 0.1% BOC Hong Kong Holdings Ltd. 3,569,882 12,302 0.1% Hong Kong—Other † 347,035 1.9% 424,924 2.4% Hungary † 11,950 0.1% India Nestle India Ltd. 23,723 2,195 0.0% 1 India—Other † 304,512 1.7% 306,707 1.7% Indonesia † 116,399 0.7% Ireland † 41,991 0.2% 14 FTSE All-World ex-US Index Fund Market Percentage Value of Net Shares ($000) Assets Israel Osem Investments Ltd. 40,567 821 0.0% Israel—Other † 68,537 0.4% 69,358 0.4% Italy Eni SPA 2,440,452 58,245 0.3% Italy—Other † 208,695 1.2% 266,940 1.5% Japan Toyota Motor Corp. 2,649,349 153,763 0.9% Mitsubishi UFJ Financial Group Inc. 14,149,707 96,004 0.5% Honda Motor Co. Ltd. 1,793,546 71,567 0.4% Sumitomo Mitsui Financial Group Inc. 1,355,814 64,086 0.4% Mizuho Financial Group Inc. 23,929,891 52,657 0.3% Chugai Pharmaceutical Co. Ltd. 224,300 5,584 0.0% Japan—Other † 2,458,557 13.9% 2,902,218 16.4% Luxembourg † 4,229 0.0% 1 Malaysia † 154,731 0.9% Mexico † 205,318 1.2% Mongolia † 263 0.0% Morocco † 766 0.0% Netherlands Unilever NV 1,536,118 65,456 0.4% Netherlands—Other † 226,079 1.3% 291,535 1.7% New Zealand † 19,744 0.1% Norway † 102,280 0.6% Peru † 13,717 0.1% Philippines † 53,772 0.3% Poland † 50,828 0.3% Portugal † 22,557 0.1% 1 Russia † 223,698 1.3% Singapore ^ Cosco Corp. Singapore Ltd. 692,000 493 0.0% Singapore—Other † 221,800 1.3% 222,293 1.3% South Africa † 295,679 1.7% 15 FTSE All-World ex-US Index Fund Market Percentage Value of Net Shares ($000) Assets South Korea 1 Samsung Electronics Co. Ltd. GDR 190,497 131,935 0.7% South Korea—Other † 415,948 2.4% 547,883 3.1% Spain * Banco Santander SA 10,365,345 74,854 0.4% Telefonica SA 3,942,695 57,730 0.4% Spain—Other † 214,766 1.2% 347,350 2.0% Sweden † 382,448 2.2% Switzerland Nestle SA 3,225,064 229,987 1.3% Roche Holding AG 702,659 175,904 1.0% Novartis AG 2,328,896 172,403 1.0% UBS AG 3,526,473 62,907 0.3% Switzerland—Other † 459,563 2.6% 1,100,764 6.2% Taiwan Taiwan Semiconductor Manufacturing Co. Ltd. ADR 4,272,328 81,516 0.4% Taiwan—Other † 346,940 2.0% 428,456 2.4% Thailand † 109,428 0.6% Turkey † 82,023 0.5% United Arab Emirates † 13,086 0.1% United Kingdom HSBC Holdings plc 18,403,911 201,563 1.2% Vodafone Group plc 49,352,029 150,590 0.9% BP plc 19,037,816 137,953 0.8% Royal Dutch Shell plc Class A 3,738,457 127,279 0.7% GlaxoSmithKline plc 4,926,032 127,101 0.7% British American Tobacco plc 1,943,853 107,760 0.6% Royal Dutch Shell plc Class B 2,612,963 91,657 0.5% Diageo plc 2,518,928 76,923 0.4% AstraZeneca plc 1,247,559 64,776 0.4% BHP Billiton plc 2,112,254 59,425 0.4% Barclays plc 12,861,726 57,396 0.3% Rio Tinto plc 1,247,701 57,295 0.3% BG Group plc 3,369,504 56,883 0.3% United Kingdom—Other † 1,275,969 7.2% 2,592,570 14.7% Total Common Stocks (Cost $15,575,203) 99.7% 3 16 FTSE All-World ex-US Index Fund Market Percentage Value of Net Coupon Shares ($000) Assets Temporary Cash Investments Money Market Fund 4,5 Vanguard Market Liquidity Fund 0.142% 851,784,743 851,785 4.8% 6 U.S. Government and Agency Obligations † 4,498 0.0% Total Temporary Cash Investments (Cost $856,284) 4.8% 3 Total Investments (Cost $16,431,487) 104.5% Other Assets and Liabilities Other Assets 97,900 0.6% Liabilities 5 (900,542) (5.1%) (4.5%) Net Assets 100.0% At April 30, 2013, net assets consisted of: Amount ($000) Paid-in Capital 16,213,234 Undistributed Net Investment Income 87,071 Accumulated Net Realized Losses (674,870) Unrealized Appreciation (Depreciation) Investment Securities 2,016,668 Futures Contracts 2,633 Forward Currency Contracts 522 Foreign Currencies 255 Net Assets Investor Shares—Net Assets Applicable to 31,300,771 outstanding $.001 par value shares of beneficial interest (unlimited authorization) Net Asset Value Per Share—Investor Shares Admiral Shares—Net Assets Applicable to 53,142,611 outstanding $.001 par value shares of beneficial interest (unlimited authorization) Net Asset Value Per Share—Admiral Shares Institutional Shares—Net Assets Applicable to 46,162,044 outstanding $.001 par value shares of beneficial interest (unlimited authorization) Net Asset Value Per Share—Institutional Shares 17 FTSE All-World ex-US Index Fund Amount ($000) Institutional Plus Shares—Net Assets Applicable to 14,617,015 outstanding $.001 par value shares of beneficial interest (unlimited authorization) Net Asset Value Per Share—Institutional Plus Shares ETF Shares—Net Assets Applicable to 200,708,428 outstanding $.001 par value shares of beneficial interest (unlimited authorization) Net Asset Value Per Share—ETF Shares See Note A in Notes to Financial Statements. ^ Part of security position is on loan to broker-dealers. The total value of securities on loan is $773,433,000. * Non-income-producing security. † Represents the aggregate value, by category, of securities that are not among the 50 largest holdings and, in total for any issuer, represent 1% or less of net assets. 1 Certain of the fund’s securities are exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be sold in transactions exempt from registration, normally to qualified institutional buyers. At April 30, 2013, the aggregate value of these securities was $149,915,000, representing 0.8% of net assets. 2 Considered an affiliated company of the fund as the issuer is another member of The Vanguard Group. 3 The fund invests a portion of its cash reserves in equity markets through the use of index futures contracts. After giving effect to futures investments, the fund’s effective common stock and temporary cash investment positions represent 100.0% and 4.5%, respectively, of net assets. 4 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 5 Includes $805,238,000 of collateral received for securities on loan. 6 Securities with a value of $3,298,000 have been segregated as initial margin for open futures contracts. ADR—American Depositary Receipt. GDR—Global Depositary Receipt. See accompanying Notes, which are an integral part of the Financial Statements. 18 FTSE All-World ex-US Index Fund Statement of Operations Six Months Ended April 30, 2013 ($000) Investment Income Income Dividends 230,204 Interest 2 41 Security Lending 3,597 Total Income 233,842 Expenses The Vanguard Group—Note B Investment Advisory Services 531 Management and Administrative—Investor Shares 664 Management and Administrative—Admiral Shares 660 Management and Administrative—Institutional Shares 1,302 Management and Administrative—Institutional Plus Shares 348 Management and Administrative—ETF Shares 4,338 Marketing and Distribution—Investor Shares 77 Marketing and Distribution—Admiral Shares 115 Marketing and Distribution—Institutional Shares 522 Marketing and Distribution—Institutional Plus Shares 139 Marketing and Distribution—ETF Shares 921 Custodian Fees 1,620 Shareholders’ Reports—Investor Shares 9 Shareholders’ Reports—Admiral Shares 94 Shareholders’ Reports—Institutional Shares — Shareholders’ Reports—Institutional Plus Shares 3 Shareholders’ Reports—ETF Shares 18 Trustees’ Fees and Expenses 10 Total Expenses 11,371 Net Investment Income Realized Net Gain (Loss) Investment Securities Sold 2 (227,223) Futures Contracts 2,460 Foreign Currencies and Forward Currency Contracts (4,194) Realized Net Gain (Loss) Change in Unrealized Appreciation (Depreciation) Investment Securities 1,902,720 Futures Contracts 2,688 Foreign Currencies and Forward Currency Contracts 1,348 Change in Unrealized Appreciation (Depreciation) Net Increase (Decrease) in Net Assets Resulting from Operations 1 Dividends are net of foreign withholding taxes of $18,335,000. 2 Dividend income, interest income, and realized net gain (loss) from affiliated companies of the fund were $150,000, $39,000, and ($17,000), respectively. See accompanying Notes, which are an integral part of the Financial Statements. 19 FTSE All-World ex-US Index Fund Statement of Changes in Net Assets Six Months Ended Year Ended April 30, October 31, 2013 2012 ($000) ($000) Increase (Decrease) in Net Assets Operations Net Investment Income 222,471 420,371 Realized Net Gain (Loss) (228,957) (111,705) Change in Unrealized Appreciation (Depreciation) 1,906,756 390,254 Net Increase (Decrease) in Net Assets Resulting from Operations 1,900,270 698,920 Distributions Net Investment Income Investor Shares (7,211) (26,795) Admiral Shares (21,015) (50,819) Institutional Shares (59,463) (191,489) Institutional Plus Shares (20,613) (44,765) ETF Shares (127,076) (334,236) Realized Capital Gain Investor Shares — — Admiral Shares — — Institutional Shares — — Institutional Plus Shares — — ETF Shares — — Total Distributions (235,378) (648,104) Capital Share Transactions Investor Shares (8,579) (761,661) Admiral Shares 202,728 1,042,558 Institutional Shares 264,498 (288,518) Institutional Plus Shares 46,821 687,665 ETF Shares 1,339,377 1,079,220 Net Increase (Decrease) from Capital Share Transactions 1,844,845 1,759,264 Total Increase (Decrease) 3,509,737 1,810,080 Net Assets Beginning of Period End of Period 1 1 Net Assets—End of Period includes undistributed net investment income of $87,071,000 and $102,240,000. See accompanying Notes, which are an integral part of the Financial Statements. 20 FTSE All-World ex-US Index Fund Financial Highlights Investor Shares Six Months Ended For a Share Outstanding April 30, Year Ended October 31, Throughout Each Period 2013 2012 2011 2010 2009 2008 Net Asset Value, Beginning of Period Investment Operations Net Investment Income . 227 . 448 . 512 . 418 1 .378 1 .637 1 Net Realized and Unrealized Gain (Loss) on Investments 1.923 . 397 (1.608) 1.853 3.622 (12.592) Total from Investment Operations 2.150 . 845 (1.096) 2.271 4.000 (11.955) Distributions Dividends from Net Investment Income (. 240) (.765) (. 384) (. 321) (. 290) (.185) Distributions from Realized Capital Gains — Total Distributions (. 240) (.765) (. 384) (. 321) (. 290) (.185) Net Asset Value, End of Period Total Return 2 12.71% 5.30% -6.11% 13.94% 32.19% -48.32% Ratios/Supplemental Data Net Assets, End of Period (Millions) $593 $543 $1,330 $1,458 $748 $296 Ratio of Total Expenses to Average Net Assets 0.30% 0.30% 0.35% 0.35% 0.40% 0.35% Ratio of Net Investment Income to Average Net Assets 2.65% 3.13% 2.87% 2.45% 2.75% 3.24% Portfolio Turnover Rate 3 12% 6% 6% 6% 9% 7% The expense ratio, net income ratio, and turnover rate for the current period have been annualized. 1 Calculated based on average shares outstanding. 2 Total returns do not include transaction or account service fees that may have applied in the periods shown. Fund prospectuses provide information about any applicable transaction and account service fees. 3 Excludes the value of portfolio securities received or delivered as a result of in-kind purchases or redemptions of the fund’s capital shares, including ETF Creation Units. See accompanying Notes, which are an integral part of the Financial Statements. 21 FTSE All-World ex-US Index Fund Financial Highlights Admiral Shares Six Months Year Sept. 27, Ended Ended 2011 1 to April 30, Oct. 31, Oct. 31, For a Share Outstanding Throughout Each Period 2013 2012 2011 Net Asset Value, Beginning of Period Investment Operations Net Investment Income . 382 . 818 . 082 Net Realized and Unrealized Gain (Loss) on Investments 3.027 . 543 1.778 Total from Investment Operations 3.409 1.361 1.860 Distributions Dividends from Net Investment Income (. 429) (1.361) — Distributions from Realized Capital Gains — — — Total Distributions (. 429) (1.361) — Net Asset Value, End of Period Total Return 2 12.79% 5.46% 7.44% Ratios/Supplemental Data Net Assets, End of Period (Millions) $1,586 $1,235 $152 Ratio of Total Expenses to Average Net Assets 0.15% 0.15% 0.18% 3 Ratio of Net Investment Income to Average Net Assets 2.80% 3.28% 3.04% 3 Portfolio Turnover Rate 4 12% 6% 6% The expense ratio, net income ratio, and turnover rate for the current period have been annualized. 1 Inception. 2 Total returns do not include transaction or account service fees that may have applied in the periods shown. Fund prospectuses provide information about any applicable transaction and account service fees. 3 Annualized. 4 Excludes the value of portfolio securities received or delivered as a result of in-kind purchases or redemptions of the fund’s capital shares, including ETF Creation Units. See accompanying Notes, which are an integral part of the Financial Statements. 22 FTSE All-World ex-US Index Fund Financial Highlights Institutional Shares Six Months Ended For a Share Outstanding April 30, Year Ended October 31, Throughout Each Period 2013 2012 2011 2010 2009 2008 Net Asset Value, Beginning of Period Investment Operations Net Investment Income 1.222 2.628 2.785 2.226 1 2.101 1 3.323 1 Net Realized and Unrealized Gain (Loss) on Investments 9.601 1.735 (8.113) 9.322 18.142 (62.979) Total from Investment Operations 10.823 4.363 (5.328) 11.548 20.243 (59.656) Distributions Dividends from Net Investment Income (1.363) (4.323) (2.072) (1.758) (1.593) (1.044) Distributions from Realized Capital Gains — Total Distributions (1.363) (4.323) (2.072) (1.758) (1.593) (1.044) Net Asset Value, End of Period Total Return 2 12.81% 5.51% -5.94% 14.15% 32.56% -48.18% Ratios/Supplemental Data Net Assets, End of Period (Millions) $4,367 $3,684 $3,975 $4,146 $1,608 $448 Ratio of Total Expenses to Average Net Assets 0.12% 0.12% 0.13% 0.15% 0.15% 0.10% Ratio of Net Investment Income to Average Net Assets 2.83% 3.31% 3.09% 2.65% 3.00% 3.49% Portfolio Turnover Rate 3 12% 6% 6% 6% 9% 7% The expense ratio, net income ratio, and turnover rate for the current period have been annualized. 1 Calculated based on average shares outstanding. 2 Total returns do not include transaction fees that may have applied in the periods shown. Fund prospectuses provide information about any applicable transaction fees. 3 Excludes the value of portfolio securities received or delivered as a result of in-kind purchases or redemptions of the fund’s capital shares, including ETF Creation Units. See accompanying Notes, which are an integral part of the Financial Statements. 23 FTSE All-World ex-US Index Fund Financial Highlights Institutional Plus Shares Six Months Year Dec. 16, Ended Ended 2010 1 to April 30, Oct. 31, Oct. 31, For a Share Outstanding Throughout Each Period 2013 2012 2011 Net Asset Value, Beginning of Period Investment Operations Net Investment Income 1.302 2.809 2.794 Net Realized and Unrealized Gain (Loss) on Investments 10.169 1.829 (9.947) Total from Investment Operations 11.471 4.638 (7.153) Distributions Dividends from Net Investment Income (1.461) (4.618) (2.177) Distributions from Realized Capital Gains — — — Total Distributions (1.461) (4.618) (2.177) Net Asset Value, End of Period Total Return 2 12.82% 5.54% -7.36% Ratios/Supplemental Data Net Assets, End of Period (Millions) $1,464 $1,274 $566 Ratio of Total Expenses to Average Net Assets 0.10% 0.10% 0.10% 3 Ratio of Net Investment Income to Average Net Assets 2.85% 3.33% 3.12% 3 Portfolio Turnover Rate 4 12% 6% 6% The expense ratio, net income ratio, and turnover rate for the current period have been annualized. 1 Inception. 2 Total returns do not include transaction fees that may have applied in the periods shown. Fund prospectuses provide information about any applicable transaction fees. 3 Annualized. 4 Excludes the value of portfolio securities received or delivered as a result of in-kind purchases or redemptions of the fund’s capital shares, including ETF Creation Units. See accompanying Notes, which are an integral part of the Financial Statements. 24 FTSE All-World ex-US Index Fund Financial Highlights ETF Shares Six Months Ended For a Share Outstanding April 30, Year Ended October 31, Throughout Each Period 2013 2012 2011 2010 2009 2008 Net Asset Value, Beginning of Period Investment Operations Net Investment Income . 614 1.324 1.390 1.118 1 1.011 1 1.705 1 Net Realized and Unrealized Gain (Loss) on Investments 4.869 . 884 (4.121) 4.715 9.224 (32.015) Total from Investment Operations 5.483 2.208 (2.731) 5.833 10.235 (30.310) Distributions Dividends from Net Investment Income (. 683) (2.168) (1.019) (. 863) (.785) (. 510) Distributions from Realized Capital Gains — Total Distributions (. 683) (2.168) (1.019) (. 863) (.785) (. 510) Net Asset Value, End of Period Total Return 12.78% 5.51% -5.99% 14.07% 32.41% -48.23% Ratios/Supplemental Data Net Assets, End of Period (Millions) $9,636 $7,400 $6,301 $6,272 $4,366 $1,701 Ratio of Total Expenses to Average Net Assets 0.15% 0.15% 0.18% 0.22% 0.25% 0.20% Ratio of Net Investment Income to Average Net Assets 2.80% 3.28% 3.04% 2.58% 2.90% 3.39% Portfolio Turnover Rate 2 12% 6% 6% 6% 9% 7% The expense ratio, net income ratio, and turnover rate for the current period have been annualized. 1 Calculated based on average shares outstanding. 2 Excludes the value of portfolio securities received or delivered as a result of in-kind purchases or redemptions of the fund’s capital shares, including ETF Creation Units. See accompanying Notes, which are an integral part of the Financial Statements. 25 FTSE All-World ex-US Index Fund Notes to Financial Statements Vanguard FTSE All-World ex-US Index Fund is registered under the Investment Company Act of 1940 as an open-end investment company, or mutual fund. The fund invests in securities of foreign issuers, which may subject it to investment risks not normally associated with investing in securities of U.S. corporations. The fund offers five classes of shares: Investor Shares, Admiral Shares, Institutional Shares, Institutional Plus Shares, and ETF Shares. Investor Shares are available to any investor who meets the fund’s minimum purchase requirements. Admiral Shares, Institutional Shares, and Institutional Plus Shares are designed for investors who meet certain administrative, service, and account-size criteria. ETF Shares are listed for trading on NYSE Arca; they can be purchased and sold through a broker. A. The following significant accounting policies conform to generally accepted accounting principles for U.S. mutual funds. The fund consistently follows such policies in preparing its financial statements. 1. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been affected by events occurring before the fund’s pricing time but after the close of the securities’ primary markets, are valued at their fair values calculated according to procedures adopted by the board of trustees. These procedures include obtaining quotations from an independent pricing service, monitoring news to identify significant market- or security-specific events, and evaluating changes in the values of foreign market proxies (for example, ADRs, futures contracts, or exchange-traded funds), between the time the foreign markets close and the fund’s pricing time. When fair-value pricing is employed, the prices of securities used by a fund to calculate its net asset value may differ from quoted or published prices for the same securities. Investments in Vanguard Market Liquidity Fund are valued at that fund’s net asset value. Temporary cash investments acquired over 60 days to maturity are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Other temporary cash investments are valued at amortized cost, which approximates market value. 2. Foreign Currency: Securities and other assets and liabilities denominated in foreign currencies are translated into U.S. dollars using exchange rates obtained from an independent third party as of the fund’s pricing time on the valuation date. Realized gains (losses) and unrealized appreciation (depreciation) on investment securities include the effects of changes in exchange rates since the securities were purchased, combined with the effects of changes in security prices. Fluctuations in the value of other assets and liabilities resulting from changes in exchange rates are recorded as unrealized foreign currency gains (losses) until the assets or liabilities are settled in cash, at which time they are recorded as realized foreign currency gains (losses). 3. Futures and Forward Currency Contracts: The fund uses index futures contracts to a limited extent, with the objectives of maintaining full exposure to the stock market, enhancing returns, maintaining liquidity, and minimizing transaction costs. The fund may purchase futures contracts to immediately invest incoming cash in the market, or sell futures in response to cash outflows, thereby simulating a fully invested position in the underlying index while maintaining a cash balance for liquidity. The fund may seek to enhance returns by using futures contracts instead of the underlying securities when futures are believed to be priced more attractively than the underlying securities. The primary risks 26 FTSE All-World ex-US Index Fund associated with the use of futures contracts are imperfect correlation between changes in market values of stocks held by the fund and the prices of futures contracts, and the possibility of an illiquid market. The fund also enters into forward currency contracts to provide the appropriate currency exposure related to any open futures contracts. The fund’s risks in using these contracts include movement in the values of the foreign currencies relative to the U.S. dollar and the ability of the counterparties to fulfill their obligations under the contracts. The fund attempts to mitigate this risk by, among other things, performing a credit analysis of counterparties, monitoring exposure to counterparties, and requiring counterparties to post collateral to secure such exposure. The forward currency contracts contain provisions whereby a counterparty may terminate open contracts if the fund’s net assets decline below a certain level, triggering a payment by the fund if the fund is in a net liability position at the time of the termination. The payment amount would be reduced by any collateral the fund has posted. Any assets posted as collateral for open contracts are noted in the Statement of Net Assets. The value of collateral received or posted is compared daily to the value of the forward currency contracts exposure with each counterparty, and any difference, if in excess of a specified minimum transfer amount, is adjusted and settled within two business days. Futures contracts are valued at their quoted daily settlement prices. Forward currency contracts are valued at their quoted daily prices obtained from an independent third party, adjusted for currency risk based on the expiration date of each contract. The aggregate principal amounts of the contracts are not recorded in the Statement of Net Assets. Fluctuations in the value of the contracts are recorded in the Statement of Net Assets as an asset (liability) and in the Statement of Operations as unrealized appreciation (depreciation) until the contracts are closed, when they are recorded as realized gains (losses) on futures or forward currency contracts. During the six months ended April 30, 2013, the fund’s average investments in long and short futures contracts represented less than 1% and 0% of net assets, respectively, based on quarterly average aggregate settlement values. The fund’s average investment in forward currency contracts represented less than 1% of net assets, based on quarterly average notional amounts. 4. Federal Income Taxes: The fund intends to continue to qualify as a regulated investment company and distribute all of its taxable income. Management has analyzed the fund’s tax positions taken for all open federal income tax years (October 31, 2009–2012), and for the period ended April 30, 2013, and has concluded that no provision for federal income tax is required in the fund’s financial statements. 5. Distributions: Distributions to shareholders are recorded on the ex-dividend date. 6. Security Lending: The fund may lend its securities to qualified institutional borrowers to earn additional income. Security loans are required to be secured at all times by collateral at least equal to the market value of securities loaned. Daily market fluctuations could cause the value of loaned securities to be more or less than the value of the collateral received. When this occurs, the collateral is adjusted and settled on the next business day. The fund invests cash collateral received in Vanguard Market Liquidity Fund, and records a liability for the return of the collateral, during the period the securities are on loan. Security lending income represents fees charged to borrowers plus income earned on investing cash collateral, less expenses associated with the loan. 7. Other: Dividend income is recorded on the ex-dividend date. Interest income includes income distributions received from Vanguard Market Liquidity Fund and is accrued daily. Security transactions are accounted for on the date securities are bought or sold. Costs used to determine realized gains (losses) on the sale of investment securities are those of the specific securities sold. 27 FTSE All-World ex-US Index Fund Each class of shares has equal rights as to assets and earnings, except that each class separately bears certain class-specific expenses related to maintenance of shareholder accounts (included in Management and Administrative expenses) and shareholder reporting. Marketing and distribution expenses are allocated to each class of shares based on a method approved by the board of trustees. Income, other non-class-specific expenses, and gains and losses on investments are allocated to each class of shares based on its relative net assets. B. The Vanguard Group furnishes at cost investment advisory, corporate management, administrative, marketing, and distribution services. The costs of such services are allocated to the fund under methods approved by the board of trustees. The fund has committed to provide up to 0.40% of its net assets in capital contributions to Vanguard. At April 30, 2013, the fund had contributed capital of $2,104,000 to Vanguard (included in Other Assets), representing 0.01% of the fund’s net assets and 0.84% of Vanguard’s capitalization. The fund’s trustees and officers are also directors and officers of Vanguard. C. Various inputs may be used to determine the value of the fund’s investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1 —Quoted prices in active markets for identical securities. Level 2 —Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 — Significant unobservable inputs (including the fund’s own assumptions used to determine the fair value of investments). The following table summarizes the market value of the fund’s investments as of April 30, 2013, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) Common Stocks—North and South America 2,006,301 — — Common Stocks—Other 266,273 15,318,230 1,068 Temporary Cash Investments 851,785 4,498 — Futures Contracts—Liabilities 1 (65) — — Forward Currency Contracts—Assets — 937 — Forward Currency Contracts—Liabilities — (415) — Total 3,124,294 15,323,250 1,068 1 Represents variation margin on the last day of the reporting period. D. At April 30, 2013, the fair values of derivatives were reflected in the Statement of Net Assets as follows: Foreign Equity Exchange Contracts Contracts Total Statement of Net Assets Caption ($000) ($000) ($000) Other Assets — 937 937 Liabilities (65) (415) (480) 28 FTSE All-World ex-US Index Fund Realized net gain (loss) and the change in unrealized appreciation (depreciation) on derivatives for the six months ended April 30, 2013, were: Foreign Equity Exchange Contracts Contracts Total Realized Net Gain (Loss) on Derivatives ($000) ($000) ($000) Futures Contracts 2,460 — 2,460 Forward Currency Contracts — (1,488) (1,488) Realized Net Gain (Loss) on Derivatives 2,460 (1,488) 972 Change in Unrealized Appreciation (Depreciation) on Derivatives Futures Contracts 2,688 — 2,688 Forward Currency Contracts — 596 596 Change in Unrealized Appreciation (Depreciation) on Derivatives 2,688 596 3,284 At April 30, 2013, the aggregate settlement value of open futures contracts and the related unrealized appreciation (depreciation) were: ($000) Aggregate Number of Settlement Unrealized Long (Short) Value Appreciation Futures Contracts Expiration Contracts Long (Short) (Depreciation) FTSE 100 Index June 2013 198 19,672 121 Dow Jones EURO STOXX 50 Index June 2013 515 18,122 696 Topix Index June 2013 110 13,178 1,489 S&P ASX 200 Index June 2013 63 8,450 327 Unrealized appreciation (depreciation) on open FTSE 100 Index and Dow Jones EURO STOXX 50 Index futures contracts is required to be treated as realized gain (loss) for tax purposes. At April 30, 2013, the fund had open forward currency contracts to receive and deliver currencies as follows. Unrealized appreciation (depreciation) on open forward currency contracts is treated as realized gain (loss) for tax purposes. 29 FTSE All-World ex-US Index Fund Unrealized Contract Appreciation Settlement Contract Amount (000) (Depreciation) Counterparty Date Receive Deliver ($000) UBS AG 6/26/13 GBP 12,700 USD 19,260 498 UBS AG 6/26/13 EUR 13,427 USD 17,356 353 UBS AG 6/18/13 JPY 728,718 USD 7,851 (368) UBS AG 6/25/13 AUD 5,456 USD 5,687 (47) UBS AG 6/18/13 JPY 349,680 USD 3,525 66 UBS AG 6/25/13 AUD 2,464 USD 2,526 20 AUD—Australian dollar. EUR—Euro. GBP—British pound. JPY—Japanese yen. USD—U.S. dollar. E. Distributions are determined on a tax basis and may differ from net investment income and realized capital gains for financial reporting purposes. Differences may be permanent or temporary. Permanent differences are reclassified among capital accounts in the financial statements to reflect their tax character. Temporary differences arise when certain items of income, expense, gain, or loss are recognized in different periods for financial statement and tax purposes; these differences will reverse at some time in the future. Differences in classification may also result from the treatment of short-term gains as ordinary income for tax purposes. During the six months ended April 30, 2013, the fund realized net foreign currency losses of $2,706,000, which decreased distributable net income for tax purposes; accordingly, such losses have been reclassified from accumulated net realized losses to undistributed net investment income. Certain of the fund’s investments are in securities considered to be “passive foreign investment companies,” for which any unrealized appreciation and/or realized gains are required to be included in distributable net income for tax purposes. During the six months ended April 30, 2013, the fund realized gains on the sale of passive foreign investment companies of $444,000, which have been included in current and prior periods’ taxable income; accordingly, such gains have been reclassified from accumulated net realized losses to undistributed net investment income. Passive foreign investment companies held at April 30, 2013, had unrealized appreciation of $26,677,000 as of October 31, 2012, the most recent mark-to-market date for tax purposes. This amount has been distributed and is reflected in the balance of undistributed net investment income. The fund’s tax-basis capital gains and losses are determined only at the end of each fiscal year. For tax purposes, at October 31, 2012, the fund had available capital losses totaling $445,007,000 to offset future net capital gains. Of this amount $281,206,000 is subject to expiration dates; $1,431,000 may be used to offset future net capital gains through October 31, 2015, $29,919,000 through October 31, 2016, $138,066,000 through October 31, 2017, $32,560,000 through October 31, 2018, and $79,230,000 through October 31, 2019. Capital losses of $163,801,000 realized beginning in fiscal 2012 may be carried forward indefinitely under the Regulated Investment Company Modernization Act of 2010, but must be used before any expiring loss carryforwards. The fund will use these capital losses to offset net taxable capital gains, if any, realized during the year ending October 31, 2013; should the fund realize net capital losses for the year, the losses will be added to the loss carryforward balance above. 30 FTSE All-World ex-US Index Fund At April 30, 2013, the cost of investment securities for tax purposes was $16,458,164,000. Net unrealized appreciation of investment securities for tax purposes was $1,989,991,000, consisting of unrealized gains of $3,427,954,000 on securities that had risen in value since their purchase and $1,437,963,000 in unrealized losses on securities that had fallen in value since their purchase. F. During the six months ended April 30, 2013, the fund purchased $2,757,181,000 of investment securities and sold $992,571,000 of investment securities, other than temporary cash investments. Purchases and sales include $1,335,525,000 and $0, respectively, in connection with in-kind purchases and redemptions of the fund’s capital shares. G. Capital share transactions for each class of shares were: Six Months Ended Year Ended April 30, 2013 October 31, 2012 Amount Shares Amount Shares ($000) (000) ($000) (000) Investor Shares Issued 84,096 4,671 175,184 10,565 Issued in Lieu of Cash Distributions 7,016 392 25,449 1,587 Redeemed 1 (99,691) (5,673) (962,294) (58,735) Net Increase (Decrease)—Investor Shares (8,579) (610) (761,661) (46,583) Admiral Shares Issued 320,487 11,345 1,206,952 46,680 Issued in Lieu of Cash Distributions 16,810 597 40,215 1,580 Redeemed 1 (134,569) (4,753) (204,609) (7,981) Net Increase (Decrease)—Admiral Shares 202,728 7,189 1,042,558 40,279 Institutional Shares Issued 544,267 6,018 845,324 10,262 Issued in Lieu of Cash Distributions 53,676 601 170,478 2,132 Redeemed 1 (333,445) (3,721) (1,304,320) (15,844) Net Increase (Decrease) —Institutional Shares 264,498 2,898 (288,518) (3,450) Institutional Plus Shares Issued 102,855 1,073 748,998 8,528 Issued in Lieu of Cash Distributions 20,614 218 37,707 438 Redeemed 1 (76,648) (803) (99,040) (1,121) Net Increase (Decrease) —Institutional Plus Shares 46,821 488 687,665 7,845 ETF Shares Issued 1,339,377 29,434 1,079,220 25,325 Issued in Lieu of Cash Distributions — Redeemed 1 — Net Increase (Decrease) —ETF Shares 1,339,377 29,434 1,079,220 25,325 1 Net of redemption fees for fiscal 2012 of $59,000 (fund total). Effective May 23, 2012, the redemption fee was eliminated. H. In preparing the financial statements as of April 30, 2013, management considered the impact of subsequent events for potential recognition or disclosure in these financial statements. 31 FTSE All-World ex-US Small-Cap Index Fund Fund Profile As of April 30, 2013 Share-Class Characteristics Investor Institutional ETF Shares Shares Shares Ticker Symbol VFSVX VFSNX VSS Expense Ratio 1 0.45% 0.24% 0.25% Portfolio Characteristics FTSE Global Small Cap ex US Fund Index Number of Stocks 3,180 3,120 Median Market Cap $1.5B $1.5B Price/Earnings Ratio 21.7x 21.8x Price/Book Ratio 1.5x 1.5x Return on Equity 11.0% 11.1% Earnings Growth Rate 7.9% 7.8% Dividend Yield 2.6% 2.6% Turnover Rate (Annualized) 35% — Short-Term Reserves 0.1% — Sector Diversification (% of equity exposure) FTSE Global Small Cap Fund ex US Index Consumer Discretionary 17.7% 17.6% Consumer Staples 5.7 5.7 Energy 7.5 7.7 Financials 20.1 20.0 Health Care 5.7 5.7 Industrials 19.0 18.9 Information Technology 9.7 9.7 Materials 10.3 10.3 Telecommunication Services 1.2 1.3 Utilities 3.1 3.1 Volatility Measures FTSE Global Small Cap ex US Index R-Squared 0.99 Beta 1.01 These measures show the degree and timing of the fund’s fluctuations compared with the index over 36 months. Ten Largest Holdings (% of total net assets) Tourmaline Oil Corp. Oil & Gas Exploration & Production 0.3% Travis Perkins plc Trading Companies & Distributors 0.3 Persimmon plc Homebuilding 0.3 Emera Inc. Electric 0.3 Mondi plc Paper Products 0.3 Gildan Activewear Inc. Apparel, Accessories & Luxury Goods 0.3 Atco Ltd. Multi-Utilities 0.3 Keyera Corp. Oil & Gas Refining & Marketing 0.3 Baytex Energy Corp. Oil & Gas Exploration & Production 0.3 Dollarama Inc. General Merchandise Stores 0.2 Top Ten 2.9% The holdings listed exclude any temporary cash investments and equity index products. Allocation by Region (% of equity exposure) 1 The expense ratios shown are from the prospectus dated February 28, 2013, and represent estimated costs for the current fiscal year. For the six months ended April 30, 2013, the annualized expense ratios were 0.41% for Investor Shares, 0.20% for Institutional Shares, and 0.21% for ETF Shares. 32 FTSE All-World ex-US Small-Cap Index Fund Market Diversification (% of equity exposure) FTSE Global Small Cap ex US Fund Index Europe United Kingdom 15.3% 15.6% Germany 3.7 3.6 Switzerland 2.9 2.9 Sweden 2.3 2.3 France 2.3 2.2 Italy 2.0 2.0 Finland 1.8 1.8 Norway 1.6 1.6 Netherlands 1.4 1.4 Spain 1.3 1.2 Belgium 1.1 1.1 Denmark 1.0 1.0 Ireland 1.0 0.9 Other 1.5 1.5 Subtotal 39.2% 39.1% Pacific Japan 12.3% 12.2% Australia 5.3 5.3 South Korea 4.0 3.9 Singapore 1.9 1.9 Hong Kong 1.0 1.5 Other 0.5 0.5 Subtotal 25.0% 25.3% Emerging Markets Taiwan 6.2% 6.3% China 3.7 3.2 Brazil 2.3 2.4 India 1.6 1.6 Thailand 1.4 1.4 Malaysia 1.2 1.2 Indonesia 1.1 1.1 Other 4.4 4.6 Subtotal 21.9% 21.8% North America Canada 13.6% 13.5% Middle East 0.3% 0.3% 33 FTSE All-World ex-US Small-Cap Index Fund Performance Summary All of the returns in this report represent past performance, which is not a guarantee of future results that may be achieved by the fund. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) Note, too, that both investment returns and principal value can fluctuate widely, so an investor’s shares, when sold, could be worth more or less than their original cost. The returns shown do not reflect taxes that a shareholder would pay on fund distributions or on the sale of fund shares. Fiscal-Year Total Returns (%): April 2, 2009, Through April 30, 2013 Average Annual Total Returns: Periods Ended March 31, 2013 This table presents returns through the latest calendar quarter—rather than through the end of the fiscal period. Securities and Exchange Commission rules require that we provide this information. Inception One Since Date Year Inception Investor Shares 4/2/2009 9.07% 18.70% Fee-Adjusted Returns 8.00 18.42 Institutional Shares 4/2/2009 9.30 18.99 Fee-Adjusted Returns 8.23 18.70 ETF Shares 4/2/2009 Market Price 9.41 19.12 Net Asset Value 9.28 18.95 Vanguard fund returns are adjusted to reflect the 0.50% fee on purchases and redemptions as of October 31, 2012. The fee does not apply to the ETF Shares. The Fiscal-Year Total Returns chart is not adjusted for fees. See Financial Highlights for dividend and capital gains information. 34 FTSE All-World ex-US Small-Cap Index Fund Financial Statements (unaudited) Statement of Net Assets—Investments Summary As of April 30, 2013 This Statement summarizes the fund’s holdings by asset type. Details are reported for each of the fund’s 50 largest individual holdings and for investments that, in total for any issuer, represent more than 1% of the fund’s net assets. The total value of smaller holdings is reported as a single amount within each category. The fund reports a complete list of its holdings in regulatory filings four times in each fiscal year, at the quarter-ends. For the second and fourth fiscal quarters, the complete listing of the fund’s holdings is available electronically on vanguard.com and on the Securities and Exchange Commission’s website (sec.gov), or you can have it mailed to you without charge by calling 800-662-7447. For the first and third fiscal quarters, the fund files the lists with the SEC on Form N-Q. Shareholders can look up the fund’s Forms N-Q on the SEC’s website. Forms N-Q may also be reviewed and copied at the SEC’s Public Reference Room (see the back cover of this report for further information). Market Percentage Value of Net Shares ($000) Assets Common Stocks Australia Seek Ltd. 298,392 3,462 0.2% Australia—Other † 87,298 5.1% 90,760 5.3% 1 Austria † 10,505 0.6% Belgium † 18,104 1.1% Brazil † 40,175 2.3% Cambodia † 785 0.0% Canada * Tourmaline Oil Corp. 140,830 5,587 0.3% ^ Emera Inc. 118,733 4,349 0.3% Gildan Activewear Inc. 107,486 4,322 0.3% Atco Ltd. 45,046 4,314 0.3% Keyera Corp. 68,799 4,297 0.3% Baytex Energy Corp. 108,477 4,287 0.2% Dollarama Inc. 58,089 4,255 0.2% Onex Corp. 82,507 4,115 0.2% Vermilion Energy Inc. 79,376 4,073 0.2% AltaGas Ltd. 103,255 3,848 0.2% Methanex Corp. 84,577 3,585 0.2% * New Gold Inc. 422,746 3,391 0.2% * Open Text Corp. 51,461 3,363 0.2% Peyto Exploration & Development Corp. 114,711 3,302 0.2% Industrial Alliance Insurance & Financial Services Inc. 87,079 3,217 0.2% Gibson Energy Inc. 106,755 2,782 0.2% H&R REIT 111,437 2,738 0.2% Canada—Other † 166,446 9.7% 232,271 13.6% 35 FTSE All-World ex-US Small-Cap Index Fund Market Percentage Value of Net Shares ($000) Assets Chile † 12,067 0.7% China † 62,626 3.7% Colombia † 960 0.1% Denmark GN Store Nord A/S 173,417 3,172 0.2% Denmark—Other † 14,429 0.8% 17,601 1.0% Egypt † 1,214 0.1% Finland Pohjola Bank plc Class A 167,522 2,852 0.2% Elisa Oyj 148,801 2,823 0.2% Finland—Other † 24,489 1.4% 30,164 1.8% France † 38,749 2.3% Germany Symrise AG 98,984 4,231 0.2% ProSiebenSat.1 Media AG Prior Pfd. 77,104 2,943 0.2% Germany—Other † 55,258 3.2% 62,432 3.6% Greece † 10,283 0.6% Hong Kong † 16,988 1.0% Hungary † 347 0.0% India † 27,455 1.6% Indonesia † 18,364 1.1% Ireland Paddy Power plc 32,998 2,780 0.2% Ireland—Other † 14,701 0.8% 17,481 1.0% Israel † 5,354 0.3% Italy † 35,001 2.0% Japan † 209,533 12.3% Malaysia † 20,573 1.2% Mexico † 16,219 0.9% 36 FTSE All-World ex-US Small-Cap Index Fund Market Percentage Value of Net Shares ($000) Assets Netherlands Delta Lloyd NV 155,656 2,993 0.2% Nutreco NV 31,149 2,962 0.2% Netherlands—Other † 18,312 1.0% 24,267 1.4% New Zealand † 7,894 0.5% Norway TGS Nopec Geophysical Co. ASA 92,916 3,341 0.2% Petroleum Geo-Services ASA 193,506 2,843 0.2% Norway—Other † 20,670 1.2% 26,854 1.6% Philippines † 13,453 0.8% Poland † 8,598 0.5% Portugal † 5,292 0.3% Russia † 1,420 0.1% 1 Singapore † 32,843 1.9% South Africa † 8,204 0.5% South Korea † 67,748 4.0% Spain † 21,409 1.2% Sweden Trelleborg AB Class B 217,251 3,235 0.2% Sweden—Other † 35,716 2.1% 38,951 2.3% Switzerland * Dufry AG 23,432 3,122 0.2% Galenica AG 4,355 2,860 0.2% Switzerland—Other † 43,478 2.5% 49,460 2.9% Taiwan † 106,649 6.2% Thailand † 24,017 1.4% Turkey † 12,591 0.7% United Kingdom Travis Perkins plc 217,456 4,852 0.3% Persimmon plc 269,884 4,534 0.3% Mondi plc 326,824 4,343 0.2% * Barratt Developments plc 869,762 4,210 0.2% Taylor Wimpey plc 2,881,204 4,169 0.2% Ashtead Group plc 448,015 4,097 0.2% Berkeley Group Holdings plc 110,069 3,569 0.2% 37 FTSE All-World ex-US Small-Cap Index Fund Market Percentage Value of Net Shares ($000) Assets Pennon Group plc 330,504 3,520 0.2% Rotork plc 76,539 3,463 0.2% Spectris plc 104,141 3,419 0.2% Inchcape plc 413,503 3,224 0.2% Provident Financial plc 126,371 3,203 0.2% DS Smith plc 855,515 3,108 0.2% Derwent London plc 85,291 3,060 0.2% Spirax-Sarco Engineering plc 74,876 3,059 0.2% Amlin plc 438,575 2,893 0.2% Capital & Counties Properties plc 597,536 2,861 0.2% Hiscox Ltd. 323,551 2,820 0.2% * Premier Oil plc 468,147 2,717 0.2% United Kingdom—Other † 197,059 11.5% 264,180 15.5% Total Common Stocks (Cost $1,534,872) 100.0% Coupon Temporary Cash Investments Money Market Fund 2,3 Vanguard Market Liquidity Fund 0.142% 81,657,147 81,657 4.8% U.S. Government and Agency Obligations † 0.1% Total Temporary Cash Investments (Cost $82,657) 4.9% Total Investments (Cost $1,617,529) 104.9% Other Assets and Liabilities Other Assets 9,987 0.6% Liabilities 3 (93,250) (5.5%) (4.9%) Net Assets 100.0% 38 FTSE All-World ex-US Small-Cap Index Fund At April 30, 2013, net assets consisted of: Amount ($000) Paid-in Capital 1,545,159 Undistributed Net Investment Income 172 Accumulated Net Realized Losses (11,147) Unrealized Appreciation (Depreciation) Investment Securities 174,969 Foreign Currencies 82 Net Assets Investor Shares—Net Assets Applicable to 7,736,418 outstanding $.001 par value shares of beneficial interest (unlimited authorization) Net Asset Value Per Share—Investor Shares Institutional Shares—Net Assets Applicable to 90,660 outstanding $.001 par value shares of beneficial interest (unlimited authorization) Net Asset Value Per Share—Institutional Shares ETF Shares—Net Assets Applicable to 14,647,971 outstanding $.001 par value shares of beneficial interest (unlimited authorization) Net Asset Value Per Share—ETF Shares See Note A in Notes to Financial Statements. ^ Part of security position is on loan to broker-dealers. The total value of securities on loan is $77,136,000. * Non-income-producing security. † Represents the aggregate value, by category, of securities that are not among the 50 largest holdings and, in total for any issuer, represent 1% or less of net assets. 1 Certain of the fund’s securities are exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be sold in transactions exempt from registration, normally to qualified institutional buyers. At April 30, 2013, the aggregate value of these securities was $1,025,000, representing 0.1% of net assets. 2 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 3 Includes $81,657,000 of collateral received for securities on loan. REIT—Real Estate Investment Trust. See accompanying Notes, which are an integral part of the Financial Statements. 39 FTSE All-World ex-US Small-Cap Index Fund Statement of Operations Six Months Ended April 30, 2013 ($000) Investment Income Income Dividends 1 18,152 Interest 2 5 Security Lending 940 Total Income 19,097 Expenses The Vanguard Group—Note B Investment Advisory Services 74 Management and Administrative—Investor Shares 430 Management and Administrative—Institutional Shares 11 Management and Administrative—ETF Shares 792 Marketing and Distribution—Investor Shares 25 Marketing and Distribution—Institutional Shares 1 Marketing and Distribution—ETF Shares 150 Custodian Fees 290 Shareholders’ Reports—Investor Shares 1 Shareholders’ Reports—Institutional Shares — Shareholders’ Reports—ETF Shares 5 Trustees’ Fees and Expenses 1 Total Expenses 1,780 Net Investment Income Realized Net Gain (Loss) Investment Securities Sold 31,705 Futures Contracts (216) Foreign Currencies (193) Realized Net Gain (Loss) Change in Unrealized Appreciation (Depreciation) Investment Securities 125,672 Foreign Currencies 93 Change in Unrealized Appreciation (Depreciation) Net Increase (Decrease) in Net Assets Resulting from Operations 1 Dividends are net of foreign withholding taxes of $1,565,000. 2 Interest income from an affiliated company of the fund was $5,000. See accompanying Notes, which are an integral part of the Financial Statements. 40 FTSE All-World ex-US Small-Cap Index Fund Statement of Changes in Net Assets Six Months Ended Year Ended April 30, October 31, 2013 2012 ($000) ($000) Increase (Decrease) in Net Assets Operations Net Investment Income 17,317 31,429 Realized Net Gain (Loss) 31,296 (30,375) Change in Unrealized Appreciation (Depreciation) 125,765 52,268 Net Increase (Decrease) in Net Assets Resulting from Operations 174,378 53,322 Distributions Net Investment Income Investor Shares (4,960) (7,199) Institutional Shares (325) (1,166) ETF Shares (24,072) (34,718) Realized Capital Gain Investor Shares — — Institutional Shares — — ETF Shares — — Total Distributions (29,357) (43,083) Capital Share Transactions Investor Shares 26,273 25,300 Institutional Shares 332 (18,363) ETF Shares 250,522 125,656 Net Increase (Decrease) from Capital Share Transactions 277,127 132,593 Total Increase (Decrease) 422,148 142,832 Net Assets Beginning of Period End of Period 1 1 Net Assets—End of Period includes undistributed net investment income of $172,000 and $9,709,000. See accompanying Notes, which are an integral part of the Financial Statements. 41 FTSE All-World ex-US Small-Cap Index Fund Financial Highlights Investor Shares Six Months March 19, Ended 2009 1 to April 30, Year Ended October 31, Oct. 31, For a Share Outstanding Throughout Each Period 2013 2012 2011 2010 2009 Net Asset Value, Beginning of Period Investment Operations Net Investment Income . 407 .798 . 854 . 603 2 .257 2 Net Realized and Unrealized Gain (Loss) on Investments 3 3.757 .649 (3.231) 6.430 9.573 Total from Investment Operations 4.164 1.447 (2.377) 7.033 9.830 Distributions Dividends from Net Investment Income (.704) (1.127) (.782) (. 314) — Distributions from Realized Capital Gains — — (. 291) (. 209) — Total Distributions (.704) (1.127) (1.073) (. 523) — Net Asset Value, End of Period Total Return 4 12.71% 4.77% -6.85% 23.90% 49.15% Ratios/Supplemental Data Net Assets, End of Period (Millions) $284 $232 $204 $170 $62 Ratio of Total Expenses to Average Net Assets 0.41% 0.45% 0.50% 0.55% 0.78% 5 Ratio of Net Investment Income to Average Net Assets 2.19% 2.54% 2.35% 1.89% 1.49% 5 Portfolio Turnover Rate 6 35% 18% 37% 19% 19% The expense ratio, net income ratio, and turnover rate for the current period have been annualized. 1 Subscription period for the fund was March 19, 2009, to April 2, 2009, during which time all assets were held in money market instruments. Performance measurement began April 2, 2009, at a net asset value of $20.00. 2 Calculated based on average shares outstanding. 3 Includes increases from purchase and redemption fees of $.01, $.03, $.06, $.05, and $.04. 4 Total returns do not include transaction or account service fees that may have applied in the periods shown. Fund prospectuses provide information about any applicable transaction and account service fees. 5 Annualized. 6 Excludes the value of portfolio securities received or delivered as a result of in-kind purchases or redemptions of the fund’s capital shares, including ETF Creation Units. See accompanying Notes, which are an integral part of the Financial Statements. 42 FTSE All-World ex-US Small-Cap Index Fund Financial Highlights Institutional Shares Six Months April 2, Ended 2009 1 to April 30, Year Ended October 31, Oct. 31, For a Share Outstanding Throughout Each Period 2013 2012 2011 2010 2009 Net Asset Value, Beginning of Period Investment Operations Net Investment Income 2.213 4.244 4.892 3.284 2 1.625 2 Net Realized and Unrealized Gain (Loss) on Investments 3 18.860 3.315 (16.420) 32.377 47.775 Total from Investment Operations 21.073 7.559 (11.528) 35.661 49.400 Distributions Dividends from Net Investment Income (3.663) (6.399) (4.143) (1.655) — Distributions from Realized Capital Gains — — (1.459) (1.046) — Total Distributions (3.663) (6.399) (5.602) (2.701) — Net Asset Value, End of Period Total Return 4 12.84% 5.00% -6.64% 24.21% 49.40% Ratios/Supplemental Data Net Assets, End of Period (Millions) $17 $15 $35 $9 $7 Ratio of Total Expenses to Average Net Assets 0.20% 0.24% 0.25% 0.30% 0.52% 5 Ratio of Net Investment Income to Average Net Assets 2.40% 2.75% 2.60% 2.14% 1.75% 5 Portfolio Turnover Rate 6 35% 18% 37% 19% 19% The expense ratio, net income ratio, and turnover rate for the current period have been annualized. 1 Inception. 2 Calculated based on average shares outstanding. 3 Includes increases from purchase and redemption fees of $.04, $.20, $.18, $.32, and $.27. 4 Total returns do not include transaction fees that may have applied in the periods shown. Fund prospectuses provide information about any applicable transaction fees. 5 Annualized. 6 Excludes the value of portfolio securities received or delivered as a result of in-kind purchases or redemptions of the fund’s capital shares, including ETF Creation Units. See accompanying Notes, which are an integral part of the Financial Statements. 43 FTSE All-World ex-US Small-Cap Index Fund Financial Highlights ETF Shares Six Months April 2, Ended 2009 1 to April 30, Year Ended October 31, Oct. 31, For a Share Outstanding Throughout Each Period 2013 2012 2011 2010 2009 Net Asset Value, Beginning of Period Investment Operations Net Investment Income 1.158 2.252 2.450 1.750 2 .714 2 Net Realized and Unrealized Gain (Loss) on Investments 3 9.862 1.707 (8.505) 16.884 25.136 Total from Investment Operations 11.020 3.959 (6.055) 18.634 25.850 Distributions Dividends from Net Investment Income (1.950) (3.229) (2.182) (. 917) — Distributions from Realized Capital Gains — — (.763) (. 547) — Total Distributions (1.950) (3.229) (2.945) (1.464) — Net Asset Value, End of Period Total Return 12.82% 4.99% -6.67% 24.17% 49.37% Ratios/Supplemental Data Net Assets, End of Period (Millions) $1,409 $1,040 $906 $626 $283 Ratio of Total Expenses to Average Net Assets 0.21% 0.25% 0.28% 0.33% 0.55% 4 Ratio of Net Investment Income to Average Net Assets 2.39% 2.74% 2.57% 2.11% 1.72% 4 Portfolio Turnover Rate 5 35% 18% 37% 19% 19% The expense ratio, net income ratio, and turnover rate for the current period have been annualized. 1 Inception. 2 Calculated based on average shares outstanding. 3 Includes increases from purchase and redemption fees of $.02, $.07, $.13, $.14, and $.07. 4 Annualized. 5 Excludes the value of portfolio securities received or delivered as a result of in-kind purchases or redemptions of the fund’s capital shares, including ETF Creation Units. See accompanying Notes, which are an integral part of the Financial Statements. 44 FTSE All-World ex-US Small-Cap Index Fund Notes to Financial Statements Vanguard FTSE All-World ex-US Small-Cap Index Fund is registered under the Investment Company Act of 1940 as an open-end investment company, or mutual fund. The fund invests in securities of foreign issuers, which may subject it to investment risks not normally associated with investing in securities of U.S. corporations. The fund offers three classes of shares: Investor Shares, Institutional Shares, and ETF Shares. Investor Shares are available to any investor who meets the fund’s minimum purchase requirements. Institutional Shares are designed for investors who meet certain administrative, service, and account-size criteria. ETF Shares are listed for trading on NYSE Arca; they can be purchased and sold through a broker. A. The following significant accounting policies conform to generally accepted accounting principles for U.S. mutual funds. The fund consistently follows such policies in preparing its financial statements. 1. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been affected by events occurring before the fund’s pricing time but after the close of the securities’ primary markets, are valued at their fair values calculated according to procedures adopted by the board of trustees. These procedures include obtaining quotations from an independent pricing service, monitoring news to identify significant market- or security-specific events, and evaluating changes in the values of foreign market proxies (for example, ADRs, futures contracts, or exchange-traded funds), between the time the foreign markets close and the fund’s pricing time. When fair-value pricing is employed, the prices of securities used by a fund to calculate its net asset value may differ from quoted or published prices for the same securities. Investments in Vanguard Market Liquidity Fund are valued at that fund’s net asset value. Temporary cash investments acquired over 60 days to maturity are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Other temporary cash investments are valued at amortized cost, which approximates market value. 2. Foreign Currency: Securities and other assets and liabilities denominated in foreign currencies are translated into U.S. dollars using exchange rates obtained from an independent third party as of the fund’s pricing time on the valuation date. Realized gains (losses) and unrealized appreciation (depreciation) on investment securities include the effects of changes in exchange rates since the securities were purchased, combined with the effects of changes in security prices. Fluctuations in the value of other assets and liabilities resulting from changes in exchange rates are recorded as unrealized foreign currency gains (losses) until the assets or liabilities are settled in cash, at which time they are recorded as realized foreign currency gains (losses). 3. Futures Contracts: The fund uses index futures contracts to a limited extent, with the objectives of maintaining full exposure to the stock market, enhancing returns, maintaining liquidity, and minimizing transaction costs. The fund may purchase futures contracts to immediately invest incoming cash in the market, or sell futures in response to cash outflows, thereby simulating a fully invested position in the underlying index while maintaining a cash balance for liquidity. The fund may seek to enhance returns by using futures contracts instead of the underlying securities when futures are believed to be priced more attractively than the underlying securities. The primary risks associated with the use of futures contracts are imperfect correlation between changes in market values of stocks held by the fund and the prices of futures contracts, and the possibility of an illiquid market. 45 FTSE All-World ex-US Small-Cap Index Fund Futures contracts are valued at their quoted daily settlement prices. The aggregate principal amounts of the contracts are not recorded in the Statement of Net Assets. Fluctuations in the value of the contracts are recorded in the Statement of Net Assets as an asset (liability) and in the Statement of Operations as unrealized appreciation (depreciation) until the contracts are closed, when they are recorded as realized futures gains (losses). During the six months ended April 30, 2013, the fund’s average investments in long and short futures contracts represented less than 1% and 0% of net assets, respectively, based on quarterly average aggregate settlement values. The fund had no open futures contracts at April 30, 2013. 4. Federal Income Taxes: The fund intends to continue to qualify as a regulated investment company and distribute all of its taxable income. Management has analyzed the fund’s tax positions taken for all open federal income tax years (October 31, 2009–2012), and for the period ended April 30, 2013, and has concluded that no provision for federal income tax is required in the fund’s financial statements. 5. Distributions: Distributions to shareholders are recorded on the ex-dividend date. 6. Security Lending: The fund may lend its securities to qualified institutional borrowers to earn additional income. Security loans are required to be secured at all times by collateral at least equal to the market value of securities loaned. Daily market fluctuations could cause the value of loaned securities to be more or less than the value of the collateral received. When this occurs, the collateral is adjusted and settled on the next business day. The fund invests cash collateral received in Vanguard Market Liquidity Fund, and records a liability for the return of the collateral, during the period the securities are on loan. Security lending income represents fees charged to borrowers plus income earned on investing cash collateral, less expenses associated with the loan. 7. Other: Dividend income is recorded on the ex-dividend date. Interest income includes income distributions received from Vanguard Market Liquidity Fund and is accrued daily. Security transactions are accounted for on the date securities are bought or sold. Costs used to determine realized gains (losses) on the sale of investment securities are those of the specific securities sold. Fees assessed on capital share transactions are credited to paid-in capital. Each class of shares has equal rights as to assets and earnings, except that each class separately bears certain class-specific expenses related to maintenance of shareholder accounts (included in Management and Administrative expenses) and shareholder reporting. Marketing and distribution expenses are allocated to each class of shares based on a method approved by the board of trustees. Income, other non-class-specific expenses, and gains and losses on investments are allocated to each class of shares based on its relative net assets. B. The Vanguard Group furnishes at cost investment advisory, corporate management, administrative, marketing, and distribution services. The costs of such services are allocated to the fund under methods approved by the board of trustees. The fund has committed to provide up to 0.40% of its net assets in capital contributions to Vanguard. At April 30, 2013, the fund had contributed capital of $204,000 to Vanguard (included in Other Assets), representing 0.01% of the fund’s net assets and 0.08% of Vanguard’s capitalization. The fund’s trustees and officers are also directors and officers of Vanguard. C. Various inputs may be used to determine the value of the fund’s investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. 46 FTSE All-World ex-US Small-Cap Index Fund Level 1 —Quoted prices in active markets for identical securities. Level 2 —Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 —Significant unobservable inputs (including the fund’s own assumptions used to determine the fair value of investments). The following table summarizes the market value of the fund’s investments as of April 30, 2013, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) Common Stocks—North and South America 301,690 — 3 Common Stocks—Other — 1,407,131 1,017 Temporary Cash Investments 81,657 1,000 — Total 383,347 1,408,131 1,020 D. Distributions are determined on a tax basis and may differ from net investment income and realized capital gains for financial reporting purposes. Differences may be permanent or temporary. Permanent differences are reclassified among capital accounts in the financial statements to reflect their tax character. Temporary differences arise when certain items of income, expense, gain, or loss are recognized in different periods for financial statement and tax purposes; these differences will reverse at some time in the future. Differences in classification may also result from the treatment of short-term gains as ordinary income for tax purposes. During the six months ended April 30, 2013, the fund realized net foreign currency losses of $193,000, which decreased distributable net income for tax purposes; accordingly, such losses have been reclassified from accumulated net realized losses to undistributed net investment income. Certain of the fund’s investments are in securities considered to be “passive foreign investment companies,” for which any unrealized appreciation and/or realized gains are required to be included in distributable net income for tax purposes. During the six months ended April 30, 2013, the fund realized gains on the sale of passive foreign investment companies of $2,696,000, which have been included in current and prior periods’ taxable income; accordingly, such gains have been reclassified from accumulated net realized losses to undistributed net investment income. Passive foreign investment companies held at April 30, 2013, had unrealized appreciation of $11,641,000 as of October 31, 2012, the most recent mark-to-market date for tax purposes. This amount has been distributed and is reflected in the balance of undistributed net investment income. The fund’s tax-basis capital gains and losses are determined only at the end of each fiscal year. For tax purposes, at October 31, 2012, the fund had available capital losses totaling $39,583,000 to offset future net capital gains. Of this amount, $8,715,000 is subject to expiration on October 31, 2019. Capital losses of $30,868,000 realized beginning in fiscal 2012 may be carried forward indefinitely under the Regulated Investment Company Modernization Act of 2010, but must be used before any expiring loss carryforwards. The fund will use these capital losses to offset net taxable capital gains, if any, realized during the year ending October 31, 2013; should the fund realize net capital losses for the year, the losses will be added to the loss carryforward balance above. 47 FTSE All-World ex-US Small-Cap Index Fund At April 30, 2013, the cost of investment securities for tax purposes was $1,629,170,000. Net unrealized appreciation of investment securities for tax purposes was $163,328,000, consisting of unrealized gains of $322,532,000 on securities that had risen in value since their purchase and $159,204,000 in unrealized losses on securities that had fallen in value since their purchase. E. During the six months ended April 30, 2013, the fund purchased $526,551,000 of investment securities and sold $259,346,000 of investment securities, other than temporary cash investments. Purchases and sales include $208,160,000 and $0, respectively, in connection with in-kind purchases and redemptions of the fund’s capital shares. F. Capital share transactions for each class of shares were: Six Months Ended Year Ended April 30, 2013 October 31, 2012 Amount Shares Amount Shares ($000) (000) ($000) (000) Investor Shares Issued 1 43,703 1,248 70,079 2,201 Issued in Lieu of Cash Distributions 4,384 129 6,336 209 Redeemed 2 (21,814) (628) (51,115) (1,620) Net Increase (Decrease)—Investor Shares 26,273 749 25,300 790 Institutional Shares Issued 1 7 — — — Issued in Lieu of Cash Distributions 325 2 1,040 7 Redeemed 2 — — (19,403) (128) Net Increase (Decrease)—Institutional Shares 332 2 (18,363) (121) ETF Shares Issued 1 250,522 2,706 125,656 1,456 Issued in Lieu of Cash Distributions — Redeemed 2 — Net Increase (Decrease)—ETF Shares 250,522 2,706 125,656 1,456 1 Includes purchase fees for fiscal 2013 and 2012 of $217,000 and $586,000, respectively (fund totals). 2 Net of redemption fees for fiscal 2013 and 2012 of $104,000 and $419,000, respectively (fund totals). G. In preparing the financial statements as of April 30, 2013, management considered the impact of subsequent events for potential recognition or disclosure in these financial statements. 48 About Your Fund’s Expenses As a shareholder of the fund, you incur ongoing costs, which include costs for portfolio management, administrative services, and shareholder reports (like this one), among others. Operating expenses, which are deducted from a fund’s gross income, directly reduce the investment return of the fund. A fund’s expenses are expressed as a percentage of its average net assets. This figure is known as the expense ratio. The following examples are intended to help you understand the ongoing costs (in dollars) of investing in your fund and to compare these costs with those of other mutual funds. The examples are based on an investment of $1,000 made at the beginning of the period shown and held for the entire period. The accompanying table illustrates your fund’s costs in two ways: • Based on actual fund return. This section helps you to estimate the actual expenses that you paid over the period. The ”Ending Account Value“ shown is derived from the fund‘s actual return, and the third column shows the dollar amount that would have been paid by an investor who started with $1,000 in the fund. You may use the information here, together with the amount you invested, to estimate the expenses that you paid over the period. To do so, simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number given for your fund under the heading ”Expenses Paid During Period.“ • Based on hypothetical 5% yearly return. This section is intended to help you compare your fund‘s costs with those of other mutual funds. It assumes that the fund had a yearly return of 5% before expenses, but that the expense ratio is unchanged. In this case—because the return used is not the fund’s actual return—the results do not apply to your investment. The example is useful in making comparisons because the Securities and Exchange Commission requires all mutual funds to calculate expenses based on a 5% return. You can assess your fund’s costs by comparing this hypothetical example with the hypothetical examples that appear in shareholder reports of other funds. Note that the expenses shown in the table are meant to highlight and help you compare ongoing costs only and do not reflect transaction costs incurred by the fund for buying and selling securities. Further, the expenses do not include any purchase, redemption, or account service fees described in the fund prospectus. If such fees were applied to your account, your costs would be higher. Your fund does not carry a “sales load.” The calculations assume no shares were bought or sold during the period. Your actual costs may have been higher or lower, depending on the amount of your investment and the timing of any purchases or redemptions. You can find more information about the fund’s expenses, including annual expense ratios, in the Financial Statements section of this report. For additional information on operating expenses and other shareholder costs, please refer to your fund’s current prospectus. 49 Six Months Ended April 30, 2013 Beginning Ending Expenses Account Value Account Value Paid During 10/31/2012 4/30/2013 Period Based on Actual Fund Return FTSE All-World ex-US Index Fund Investor Shares $1,000.00 $1,127.11 $1.58 Admiral Shares 1,000.00 1,127.91 0.79 Institutional Shares 1,000.00 1,128.11 0.63 Institutional Plus Shares 1,000.00 1,128.22 0.53 ETF Shares 1,000.00 1,127.76 0.79 FTSE All-World ex-US Small-Cap Index Fund Investor Shares $1,000.00 $1,127.06 $2.16 Institutional Shares 1,000.00 1,128.41 1.06 ETF Shares 1,000.00 1,128.17 1.11 Based on Hypothetical 5% Yearly Return FTSE All-World ex-US Index Fund Investor Shares $1,000.00 $1,023.31 $1.51 Admiral Shares 1,000.00 1,024.05 0.75 Institutional Shares 1,000.00 1,024.20 0.60 Institutional Plus Shares 1,000.00 1,024.30 0.50 ETF Shares 1,000.00 1,024.05 0.75 FTSE All-World ex-US Small-Cap Index Fund Investor Shares $1,000.00 $1,022.76 $2.06 Institutional Shares 1,000.00 1,023.80 1.00 ETF Shares 1,000.00 1,023.75 1.05 The calculations are based on expenses incurred in the most recent six-month period. The funds’ annualized six-month expense ratios for that period are: for the FTSE All-World ex-US Index Fund, 0.30% for Investor Shares, 0.15% for Admiral Shares, 0.12% for Institutional Shares, 0.10% for Institutional Plus Shares, and 0.15% for ETF Shares; and for the FTSE All-World ex-US Small-Cap Index Fund, 0.41% for Investor Shares, 0.20% for Institutional Shares, and 0.21% for ETF Shares. The dollar amounts shown as “Expenses Paid” are equal to the annualized expense ratio multiplied by the average account value over the period, multiplied by the number of days in the most recent six-month period, then divided by the number of days in the most recent 12-month period. 50 Trustees Approve Advisory Arrangements The board of trustees of Vanguard FTSE All-World ex-US and FTSE All-World ex-US Small-Cap Index Funds has renewed the funds’ investment advisory arrangements with The Vanguard Group, Inc. (Vanguard). Vanguard—through its Equity Investment Group—serves as the investment advisor for each of the funds. The board determined that continuing the funds’ internalized management structure was in the best interests of the funds and their shareholders. The board based its decision upon an evaluation of the advisor’s investment staff, portfolio management process, and performance. The trustees considered the factors discussed below, among others. However, no single factor determined whether the board approved the arrangements. Rather, it was the totality of the circumstances that drove the board’s decision. Nature, extent, and quality of services The board considered the quality of the investment management services provided to the FTSE All-World ex-US Index Fund since its inception in 2007 and to the FTSE All-World ex-US Small-Cap Index Fund since its inception in 2009, and took into account the organizational depth and stability of the advisor. The board noted that Vanguard has been managing investments for more than three decades. The Equity Investment Group adheres to a sound, disciplined investment management process; the team has considerable experience, stability, and depth. The board concluded that Vanguard’s experience, stability, depth, and performance, among other factors, warranted continuation of the advisory arrangements. Investment performance The board considered each fund’s performance since its inception, including any periods of outper formance or underperformance relative to a target index and peer group. The board concluded that the performance was such that the advisory arrangement should continue. Information about the funds’ most recent performance can be found in the Performance Summary sections of this report. Cost The board concluded that each fund’s expense ratio was well below the average expense ratio charged by funds in its peer group and that each fund’s advisory fee rate was also well below its peer-group average. Information about the funds’ expenses appears in the About Your Fund’s Expenses section of this report as well as in the Financial Statements sections. The board does not conduct a profitability analysis of Vanguard because of Vanguard’s unique “at-cost” structure. Unlike most other mutual fund management companies, Vanguard is owned by the funds it oversees, and produces “profits” only in the form of reduced expenses for fund shareholders. The benefit of economies of scale The board concluded that the funds’ at-cost arrangements with Vanguard ensure that the funds will realize economies of scale as they grow, with the cost to shareholders declining as fund assets increase. The board will consider whether to renew the advisory arrangements after a one-year period. 51 Glossary Beta. A measure of the magnitude of a fund’s past share-price fluctuations in relation to the ups and downs of a given market index. The index is assigned a beta of 1.00. Compared with a given index, a fund with a beta of 1.20 typically would have seen its share price rise or fall by 12% when the index rose or fell by 10%. For this report, beta is based on returns over the past 36 months for both the fund and the index. Note that a fund’s beta should be reviewed in conjunction with its R-squared (see definition). The lower the R-squared, the less correlation there is between the fund and the index, and the less reliable beta is as an indicator of volatility. Dividend Yield. Dividend income earned by stocks, expressed as a percentage of the aggregate market value (or of net asset value, for a fund). The yield is determined by dividing the amount of the annual dividends by the aggregate value (or net asset value) at the end of the period. For a fund, the dividend yield is based solely on stock holdings and does not include any income produced by other investments. Earnings Growth Rate. The average annual rate of growth in earnings over the past five years for the stocks now in a fund. Equity Exposure. A measure that reflects a fund’s investments in stocks and stock futures. Any holdings in short-term reserves are excluded. Expense Ratio. A fund’s total annual operating expenses expressed as a percentage of the fund’s average net assets. The expense ratio includes management and administrative expenses, but does not include the transaction costs of buying and selling portfolio securities. Inception Date. The date on which the assets of a fund (or one of its share classes) are first invested in accordance with the fund’s investment objective. For funds with a subscription period, the inception date is the day after that period ends. Investment performance is measured from the inception date. Median Market Cap. An indicator of the size of companies in which a fund invests; the midpoint of market capitalization (market price x shares outstanding) of a fund’s stocks, weighted by the proportion of the fund’s assets invested in each stock. Stocks representing half of the fund’s assets have market capitalizations above the median, and the rest are below it. Price/Book Ratio. The share price of a stock divided by its net worth, or book value, per share. For a fund, the weighted average price/book ratio of the stocks it holds. Price/Earnings Ratio. The ratio of a stock’s current price to its per-share earnings over the past year. For a fund, the weighted average P/E of the stocks it holds. P/E is an indicator of market expectations about corporate prospects; the higher the P/E, the greater the expectations for a company’s future growth. R-Squared. A measure of how much of a fund’s past returns can be explained by the returns from the market in general, as measured by a given index. If a fund’s total returns were precisely synchronized with an index’s returns, its R-squared would be 1.00. If the fund’s returns bore no relationship to the index’s returns, its R-squared would be 0. For this report, R-squared is based on returns over the past 36 months for both the fund and the index. 52 Return on Equity. The annual average rate of return generated by a company during the past five years for each dollar of shareholder’s equity (net income divided by shareholder’s equity). For a fund, the weighted average return on equity for the companies whose stocks it holds. Short-Term Reserves. The percentage of a fund invested in highly liquid, short-term securities that can be readily converted to cash. Turnover Rate. An indication of the fund’s trading activity. Funds with high turnover rates incur higher transaction costs and may be more likely to distribute capital gains (which may be taxable to investors). The turnover rate excludes in-kind transactions, which have minimal impact on costs. 53 This page intentionally left blank. This page intentionally left blank. The People Who Govern Your Fund The trustees of your mutual fund are there to see that the fund is operated and managed in your best interests since, as a shareholder, you are a part owner of the fund. Your fund’s trustees also serve on the board of directors of The Vanguard Group, Inc., which is owned by the Vanguard funds and provides services to them on an at-cost basis. A majority of Vanguard’s board members are independent, meaning that they have no affiliation with Vanguard or the funds they oversee, apart from the sizable personal investments they have made as private individuals. The independent board members have distinguished backgrounds in business, academia, and public service. Each of the trustees and executive officers oversees 180 Vanguard funds. The following table provides information for each trustee and executive officer of the fund. More information about the trustees is in the Statement of Additional Information , which can be obtained, without charge, by contacting Vanguard at 800-662-7447, or online at vanguard.com. InterestedTrustee 1 and Delphi Automotive LLP (automotive components); Senior Advisor at New Mountain Capital; Trustee of F. William McNabb III The Conference Board. Born 1957. Trustee Since July 2009. Chairman of the Board. Principal Occupation(s) During the Past Five Amy Gutmann Years: Chairman of the Board of The Vanguard Group, Born 1949. Trustee Since June 2006. Principal Inc., and of each of the investment companies served Occupation(s) During the Past Five Years: President by The Vanguard Group, since January 2010; Director of the University of Pennsylvania; Christopher H. of The Vanguard Group since 2008; Chief Executive Browne Distinguished Professor of Political Science Officer and President of The Vanguard Group and of in the School of Arts and Sciences with secondary each of the investment companies served by The appointments at the Annenberg School for Vanguard Group since 2008; Director of Vanguard Communication and the Graduate School of Education Marketing Corporation; Managing Director of The of the University of Pennsylvania; Member of the Vanguard Group (1995–2008). National Commission on the Humanities and Social Sciences; Trustee of Carnegie Corporation of New York and of the National Constitution Center; Chair IndependentTrustees of the U. S. Presidential Commission for the Study of Bioethical Issues. Emerson U. Fullwood Born 1948. Trustee Since January 2008. Principal JoAnn Heffernan Heisen Occupation(s) During the Past Five Years: Executive Born 1950. Trustee Since July 1998. Principal Chief Staff and Marketing Officer for North America Occupation(s) During the Past Five Years: Corporate and Corporate Vice President (retired 2008) of Xerox Vice President and Chief Global Diversity Officer Corporation (document management products and (retired 2008) and Member of the Executive services); Executive in Residence and 2010 Committee (1997–2008) of Johnson & Johnson Distinguished Minett Professor at the Rochester (pharmaceuticals/medical devices/consumer Institute of Technology; Director of SPX Corporation products); Director of Skytop Lodge Corporation (multi-industry manufacturing), the United Way of (hotels), the University Medical Center at Princeton, Rochester, Amerigroup Corporation (managed health the Robert Wood Johnson Foundation, and the Center care), the University of Rochester Medical Center, for Talent Innovation; Member of the Advisory Board Monroe Community College Foundation, and North of the Maxwell School of Citizenship and Public Affairs Carolina A&T University. at Syracuse University. Rajiv L. Gupta F. Joseph Loughrey Born 1945. Trustee Since December 2001. 2 Born 1949. Trustee Since October 2009. Principal Principal Occupation(s) During the Past Five Years: Occupation(s) During the Past Five Years: President Chairman and Chief Executive Officer (retired 2009) and Chief Operating Officer (retired 2009) of Cummins and President (2006–2008) of Rohm and Haas Co. Inc. (industrial machinery); Chairman of the Board of (chemicals); Director of Tyco International, Ltd. Hillenbrand, Inc. (specialized consumer services); (diversified manufacturing and services), Hewlett- Director of SKF AB (industrial machinery), the Lumina Packard Co. (electronic computer manufacturing), Foundation for Education, and Oxfam America; Executive Officers Chairman of the Advisory Council for the College of Arts and Letters and Member of the Advisory Board to Glenn Booraem the Kellogg Institute for International Studies at the Born 1967. Controller Since July 2010. Principal University of Notre Dame. Occupation(s) During the Past Five Years: Principal of The Vanguard Group, Inc.; Controller of each of Mark Loughridge the investment companies served by The Vanguard Born 1953. Trustee Since March 2012. Principal Group; Assistant Controller of each of the investment Occupation(s) During the Past Five Years: Senior Vice companies served by The Vanguard Group (2001–2010). President and Chief Financial Officer at IBM (information technology services); Fiduciary Member of IBM’s Thomas J. Higgins Retirement Plan Committee. Born 1957. Chief Financial Officer Since September 2008. Principal Occupation(s) During the Past Five Scott C. Malpass Years: Principal of The Vanguard Group, Inc.; Chief Born 1962. Trustee Since March 2012. Principal Financial Officer of each of the investment companies Occupation(s) During the Past Five Years: Chief served by The Vanguard Group; Treasurer of each of Investment Officer and Vice President at the University the investment companies served by The Vanguard of Notre Dame; Assistant Professor of Finance at the Group (1998–2008). Mendoza College of Business at Notre Dame; Member of the Notre Dame 403(b) Investment Committee; Kathryn J. Hyatt Director of TIFF Advisory Services, Inc. (investment Born 1955. Treasurer Since November 2008. Principal advisor); Member of the Investment Advisory Occupation(s) During the Past Five Years: Principal of Committees of the Financial Industry Regulatory The Vanguard Group, Inc.; Treasurer of each of the Authority (FINRA) and of Major League Baseball. investment companies served by The Vanguard Group; Assistant Treasurer of each of the investment André F. Perold companies served by The Vanguard Group (1988–2008). Born 1952. Trustee Since December 2004. Principal Occupation(s) During the Past Five Years: George Heidi Stam Gund Professor of Finance and Banking at the Harvard Born 1956. Secretary Since July 2005. Principal Business School (retired 2011); Chief Investment Occupation(s) During the Past Five Years: Managing Officer and Managing Partner of HighVista Strategies Director of The Vanguard Group, Inc.; General Counsel LLC (private investment firm); Director of Rand of The Vanguard Group; Secretary of The Vanguard Merchant Bank; Overseer of the Museum of Fine Group and of each of the investment companies Arts Boston. served by The Vanguard Group; Director and Senior Vice President of Vanguard Marketing Corporation. Alfred M. Rankin, Jr. Born 1941. Trustee Since January 1993. Principal Vanguard Senior ManagementTeam Occupation(s) During the Past Five Years: Chairman, President, and Chief Executive Officer of NACCO Mortimer J. Buckley Chris D. McIsaac Industries, Inc. (housewares/lignite) and of Hyster-Yale Kathleen C. Gubanich Michael S. Miller Materials Handling, Inc. (forklift trucks); Director of Paul A. Heller James M. Norris the National Association of Manufacturers; Chairman Martha G. King Glenn W. Reed of the Board of University Hospitals of Cleveland; John T. Marcante Advisory Chairman of the Board of The Cleveland Museum of Art. Chairman Emeritus and Senior Advisor Peter F. Volanakis Born 1955. Trustee Since July 2009. Principal John J. Brennan Occupation(s) During the Past Five Years: President Chairman, 1996–2009 and Chief Operating Officer (retired 2010) of Corning Chief Executive Officer and President, 1996–2008 Incorporated (communications equipment); Director of SPX Corporation (multi-industry manufacturing); Founder Overseer of the Amos Tuck School of Business Administration at Dartmouth College; Advisor to the John C. Bogle Norris Cotton Cancer Center. Chairman and Chief Executive Officer, 1974–1996 1 Mr. McNabb is considered an “interested person,” as defined in the Investment Company Act of 1940, because he is an officer of the Vanguard funds. 2 December 2002 for Vanguard Equity Income Fund, Vanguard Growth Equity Fund, the Vanguard Municipal Bond Funds, and the Vanguard State Tax-Exempt Funds. P.O. Box 2600 Valley Forge, PA 19482-2600 Connect with Vanguard® > vanguard.com All rights in a FTSE index (the “Index”) vest in FTSE Fund Information > 800-662-7447 International Limited (“FTSE”). “FTSE®” is a trademark Direct Investor Account Services > 800-662-2739 of London Stock Exchange Group companies and is Institutional Investor Services > 800-523-1036 used by FTSE under licence. The Vanguard Fund(s) (the Text Telephone for People “Product”) has been developed solely by Vanguard. The With Hearing Impairment > 800-749-7273 Index is calculated by FTSE or its agent. FTSE and its licensors are not connected to and do not sponsor, This material may be used in conjunction advise, recommend, endorse or promote the Product with the offering of shares of any Vanguard and do not accept any liability whatsoever to any fund only if preceded or accompanied by person arising out of (a) the use of, reliance on or any the fund’s current prospectus. error in the Index or (b) investment in or operation of the Product. FTSE makes no claim, prediction, warranty All comparative mutual fund data are from Lipper Inc. or or representation either as to the results to be obtained Morningstar, Inc., unless otherwise noted. from the Product or the suitability of the Index for the purpose to which it is being put by Vanguard. You can obtain a free copy of Vanguard’s proxy voting guidelines by visiting vanguard.com/proxyreporting or by calling Vanguard at 800-662-2739. The guidelines are also available from the SEC’s website, sec.gov. In addition, you may obtain a free report on how your fund voted the proxies for securities it owned during the 12 months ended June 30. To get the report, visit either vanguard.com/proxyreporting or sec.gov. You can review and copy information about your fund at the SEC’s Public Reference Room in Washington, D.C. To find out more about this public service, call the SEC at 202-551-8090. Information about your fund is also available on the SEC’s website, and you can receive copies of this information, for a fee, by sending a request in either of two ways: via e-mail addressed to publicinfo@sec.gov or via regular mail addressed to the Public Reference Section, Securities and Exchange Commission, Washington, DC 20549-1520. © 2013 The Vanguard Group, Inc. All rights reserved. Vanguard Marketing Corporation, Distributor. Q7702 062013 Semiannual Report | April 30, 2013 Vanguard Global ex-U.S. Real Estate Index Fund > Vanguard Global ex-U.S. Real Estate Index Fund returned about 21% for the six months ended April30, 2013. > Pacific-region countries, especially Japan, accounted for a substantial portion of the fund’s gain. > The fund outperformed the average return of its peer group. Contents Your Fund’s Total Returns. 1 Chairman’s Letter. 2 Fund Profile. 7 Performance Summary. 9 Financial Statements. 10 About Your Fund’s Expenses. 28 Trustees Approve Advisory Arrangement. 30 Glossary. 31 Please note: The opinions expressed in this report are just that—informed opinions. They should not be considered promises or advice. Also, please keep in mind that the information and opinions cover the period through the date on the front of this report. Of course, the risks of investing in your fund are spelled out in the prospectus. See the Glossary for definitions of investment terms used in this report. About the cover: Our cover photograph shows rigging on the HMS Surprise , a replica of an 18th-century Royal Navy frigate. It was featured in the 2003 movie Master and Commander: The Far Side of the World , which was based on Patrick O’Brian’s sea novels, set amid the Napoleonic Wars. Vanguard was named for another ship of that era, the HMS Vanguard , which was the flagship of British Admiral Horatio Nelson at the Battle of the Nile. Your Fund’s Total Returns Six Months Ended April 30, 2013 Total Returns Vanguard Global ex-U.S. Real Estate Index Fund Investor Shares 21.06% Signal® Shares 21.11 Institutional Shares 21.13 ETF Shares Market Price 21.14 Net Asset Value 21.05 S&P Global ex-U.S. Property Index 20.94 International Real Estate Funds Average 18.67 International Real Estate Funds Average: Derived from data provided by Lipper Inc. Signal Shares and Institutional Shares are available to certain institutional investors who meet specific administrative, service, and account-size criteria. The Vanguard ETF® Shares shown are traded on the Nasdaq exchange and are available only through brokers. The table provides ETF returns based on both the Nasdaq market price and the net asset value for a share. U.S. Pat. No. 6,879,964 B2; 7,337,138; 7,720,749; 7,925,573; 8,090,646. For the ETF Shares, the market price is determined by the midpoint of the bid-offer spread as of the closing time of the New York Stock Exchange (generally 4 p.m., Eastern time). The net asset value is also determined as of the NYSE closing time. For more information about how the ETF Shares' market prices have compared with their net asset value, visit vanguard.com, select your ETF, and then select the Price and Performance tab. The ETF premium/discount analysis there shows the percentages of days on which the ETF Shares' market price was above or below the NAV. Your Fund’s Performance at a Glance October 31, 2012, Through April 30, 2013 Distributions Per Share Starting Ending Income Capital Share Price Share Price Dividends Gains Vanguard Global ex-U.S. Real Estate Index Fund Investor Shares $21.04 $24.41 $0.925 $0.000 Signal Shares 31.87 36.97 1.418 0.000 Institutional Shares 106.19 123.21 4.722 0.000 ETF Shares 52.60 61.03 2.336 0.000 1 Chairman’s Letter Dear Shareholder, Vanguard Global ex-U.S. Real Estate Index Fund returned about 21% for the six months ended April 30, 2013. The fund’s result was in line with that of its benchmark, the Standard & Poor’s Global ex-U.S. Property Index, and ahead of the 19% average return of its peer group. The fund invests internationally in real estate companies, including real estate investment trusts (REITs), in developed and developing economies that constitute about 60% of the global market for real estate stocks. Japan, the largest real estate market abroad, accounted for an outsized contribution to the fund’s return during the period. The stock rally persisted, but not without challenges Global stocks delivered a vigorous perfor mance, recording positive returns in five of the six months ended April 30. U.S. equities returned about 15% for the half year, and the S&P 500 Index closed April the same way it had March: at an all-time high. Also following a productive path were international equities, which returned almost 13% in U.S. dollars for the period. Despite the impressive results and relatively low volatility, the period had its share of potential pitfalls. Investors continued to worry about the pace of growth in China and the United States. And the deadly Boston Marathon bombing on April 15 triggered market anxiety. 2 Bonds notched a slight return as yields remained low The Federal Reserve and other major central banks continued to engage in monetary easing as they aimed to spur economic growth. This included a surprisingly aggressive turnaround in policies by the Bank of Japan. Monetary easing has lowered bond yields; increased investor demand for higher-yielding, and riskier, assets, such as dividend-paying stocks and real estate investment trusts (REITs). In the United States, the broad U.S. taxable bond market returned 0.9% for the six months, following a 1.0% boost in April. The yield of the 10-year U.S. Treasury note closed the period at 1.67%, a couple of ticks lower than its starting level of 1.69% and lower still than the 1.85% it registered a month earlier. (Bond yields and prices move in opposite directions.) U.S. municipal bonds delivered a return closer to 2%, with more than half the gain coming in April. The Federal Reserve’s target for short-term interest rates remained pegged between 0% and 0.25%, which kept a firm leash on returns from money market and savings accounts. Japan’s contribution to return expanded significantly Real estate securities generated strong returns during the six months ended April 30, both in the United States and Market Barometer Total Returns Periods Ended April 30, 2013 Six One Five Years Months Year (Annualized) Stocks Russell 1000 Index (Large-caps) 15.05% 17.17% 5.49% Russell 2000 Index (Small-caps) 16.58 17.69 7.27 Russell 3000 Index (Broad U.S. market) 15.16 17.21 5.63 MSCI All Country World Index ex USA (International) 12.78 14.15 -0.84 Bonds Barclays U.S. Aggregate Bond Index (Broad taxable market) 0.90% 3.68% 5.72% Barclays Municipal Bond Index (Broad tax-exempt market) 1.78 5.19 6.09 Citigroup Three-Month U.S. Treasury Bill Index 0.05 0.08 0.28 CPI Consumer Price Index 0.52% 1.06% 1.60% 3 in international markets. The S&P Global ex-U.S. Property Index, your fund’s benchmark, returned almost 21%. The bulk of the fund’s return came from its holdings in developed Pacific markets, a group that includes Japan, Australia, Hong Kong, Singapore, and New Zealand. These nations accounted for about 70% of the fund’s gain. The size of that contribution, as you would expect, reflects the heavy weighting of developed Pacific countries in the fund’s target index. In the most recent six-month period, Japan’s role was especially important: Although real estate securities from the island nation accounted for around 25% of the fund’s assets on April 30, they were responsible for almost 50% of its return. Japan’s real estate securities participated in a strong stock market rally—the MSCI Japan Index rose about 31% over the six months—as investors anticipated that the newly elected government would encourage the Bank of Japan to take dramatic steps to stimulate the economy. These expectations were realized in early April. In addition to boosting its bond-buying program, the Bank of Japan expanded its program of buying REITs. Among emerging markets, China made the most substantial contribution to the fund’s return. Other emerging economies, especially Indonesia, Thailand, Philippines, and South Africa, also added to return. Only a handful, including Russia, Egypt, and Brazil, saw declines. Expense Ratios Your Fund Compared With Its Peer Group Investor Signal Institutional ETF Peer Group Shares Shares Shares Shares Average Global ex-U.S. Real Estate Index Fund 0.45% 0.32% 0.29% 0.32% 1.36% The fund expense ratios shown are from the prospectus dated February 28, 2013, and represent estimated costs for the current fiscal year. For the six months ended April 30, 2013, the fund’s annualized expense ratios were 0.41% for Investor Shares, 0.28% for Signal Shares, 0.25% for Institutional Shares, and 0.28% for ETF Shares. The peer-group expense ratio is derived from data provided by Lipper Inc. and captures information through year-end 2012. Peer group: International Real Estate Funds. 4 Despite the fiscal challenges faced by much of developed Europe, most markets there posted solid results for real estate securities. Exceptions included Germany and troubled Spain. The major contributor to the fund’s return was its allocation to the United Kingdom. The wisdom of rebalancing holds true as stocks climb More than four years have passed since the U.S. stock market began an impressive recovery from the depths of the 2008–2009 global financial crisis. The S&P 500 Index has risen from a low of 677 on March 9, 2009, to a close of 1,598 on April 30, 2013, a cumulative total return (including dividends) of 158%. International stock markets, while not back to peak levels, have also rebounded strikingly. The largest markets for real estate stocks (as of April 30, 2013) United States 39% Japan 15 Hong Kong 8 Australia 7 Singapore 4 China 4 United Kingdom 4 France 3 Canada 2 Other 14 Source: S&P Global Property Index. Such a strong recovery is, of course, a welcome development that few would have predicted four years ago. And investors who had the discipline to maintain their stock allocation as part of a balanced, diversified portfolio have been able to more than recoup their crisis-era losses. Discipline is just as important in good times as in bad. At Vanguard, we have long counseled investors to “stay the course”—to maintain a long-term commitment to a sensible portfolio. But staying the course doesn’t mean you should avoid taking action altogether. Over time, returns will shift the weighting of stocks and bonds in a portfolio, and its asset mix may become more aggressive than originally planned. To manage this risk, investors should periodically consider rebalancing, or adjusting their asset allocation to bring it back to its target. For example, you should consider rebalancing if you’ve established a 60%/40% stock/bond portfolio and you find that your target allocation is now off by 5 percentage points or more. (For more on this topic, see Best Practices for Portfolio Rebalancing , available at vanguard.com/research.) 5 I realize that it’s not easy to contemplate rebalancing when stocks have surged and expectations for bond returns are very modest. However, we believe that bonds will continue to play a valuable role in helping to smooth out stocks’ volatility. Without rebalancing, an investor could end up with a portfolio that’s very different from—and potentially more risky than—what he or she intended. As always, thank you for investing with Vanguard. Sincerely, F. William McNabb III Chairman and Chief Executive Officer May 17, 2013 Global ex-U.S. Real Estate Index Fund Fund Profile As of April 30, 2013 Share-Class Characteristics Investor Signal Institutional Shares Shares Shares ETF Shares Ticker Symbol VGXRX VGRLX VGRNX VNQI Expense Ratio 1 0.45% 0.32% 0.29% 0.32% Portfolio Characteristics S&P Global ex-U.S. Property Fund Index Number of Stocks 468 450 Median Market Cap $6.5B $6.5B Price/Earnings Ratio 14.4x 14.5x Price/Book Ratio 1.3x 1.3x Return on Equity 7.2% 7.2% Earnings Growth Rate 7.2% 7.2% Dividend Yield 3.0% 3.0% Turnover Rate (Annualized) 5% — Short-Term Reserves 0.0% — Ten Largest Holdings (% of total net assets) Mitsubishi Estate Co. Diversified Real Ltd. Estate Activities 5.3% Mitsui Fudosan Co. Ltd. Diversified Real Estate Activities 3.5 Westfield Group Retail REITs 2.9 Unibail-Rodamco SE Retail REITs 2.8 Sumitomo Realty & Diversified Real Development Co. Ltd. Estate Activities 2.7 Sun Hung Kai Properties Diversified Real Ltd. Estate Activities 2.6 Cheung Kong Holdings Real Estate Ltd. Development 2.4 Daiwa House Co. Diversified Real Estate Activities 1.9 Link REIT Retail REITs 1.5 China Overseas Ltd. Real Estate Development 1.5 Top Ten 27.1% The holdings listed exclude any temporary cash investments and equity index products. Allocation by Region (% of portfolio) 1 The expense ratios shown are from the prospectus dated February 28, 2013, and represent estimated costs for the current fiscal year. For the six months ended April 30, 2013, the fund’s annualized expense ratios were 0.41% for Investor Shares, 0.28% for Signal Shares, 0.25% for Institutional Shares, and 0.28% for ETF Shares. 7 Global ex-U.S. Real Estate Index Fund Market Diversification (% of equity exposure) S&P Global ex-U.S. Property Fund Index Europe United Kingdom 6.4% 6.4% France 4.7 4.7 Switzerland 1.5 1.5 Germany 1.3 1.2 Sweden 1.3 1.3 Netherlands 1.0 1.0 Other 1.9 2.0 Subtotal 18.1% 18.1% Pacific Japan 25.0% 25.2% Hong Kong 13.0 14.2 Australia 11.9 11.9 Singapore 7.7 7.6 Other 0.5 0.5 Subtotal 58.1% 59.4% Emerging Markets China 7.1% 6.0% South Africa 2.1 2.1 Brazil 1.6 1.7 Indonesia 1.5 1.5 Philippines 1.4 1.5 Thailand 1.4 1.2 Taiwan 1.2 1.2 Other 3.1 2.9 Subtotal 19.4% 18.1% North America Canada 3.9% 3.9% Middle East 0.5% 0.5% 8 Global ex-U.S. Real Estate Index Fund Performance Summary All of the returns in this report represent past performance, which is not a guarantee of future results that may be achieved by the fund. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) Note, too, that both investment returns and principal value can fluctuate widely, so an investor’s shares, when sold, could be worth more or less than their original cost. The returns shown do not reflect taxes that a shareholder would pay on fund distributions or on the sale of fund shares. Fiscal-Year Total Returns (%): November 1, 2010, Through April 30, 2013 Average Annual Total Returns: Periods Ended March 31, 2013 This table presents returns through the latest calendar quarter—rather than through the end of the fiscal period. Securities and Exchange Commission rules require that we provide this information. Inception One Since Date Year Inception Investor Shares 11/1/2010 28.28% 9.85% Fee-Adjusted Returns 27.66 9.63 Signal Shares 2/10/2011 28.37 11.56 Fee-Adjusted Returns 27.75 11.31 Institutional Shares 4/19/2011 28.42 11.40 Fee-Adjusted Returns 27.80 11.13 ETF Shares 11/1/2010 Market Price 29.04 10.05 Net Asset Value 28.32 9.97 Vanguard fund returns are adjusted to reflect the 0.25% fee on purchases and redemptions. The fees do not apply to the ETF Shares. The Fiscal-Year Total Returns chart is not adjusted for fees. See Financial Highlights for dividend and capital gains information. 9 Global ex-U.S. Real Estate Index Fund Financial Statements (unaudited) Statement of Net Assets As of April 30, 2013 The fund reports a complete list of its holdings in regulatory filings four times in each fiscal year, at the quarter-ends. For the second and fourth fiscal quarters, the lists appear in the fund’s semiannual and annual reports to shareholders. For the first and third fiscal quarters, the fund files the lists with the Securities and Exchange Commission on Form N-Q. Shareholders can look up the fund’s Forms N-Q on the SEC’s website at sec.gov. Forms N-Q may also be reviewed and copied at the SEC’s Public Reference Room (see the back cover of this report for further information). Market Value Shares ($000) Common Stocks (99.6%) Australia (11.8%) Westfield Group 2,894,787 35,016 Westfield Retail Trust 4,319,431 14,770 Stockland 3,127,131 12,567 Goodman Group 2,136,976 11,560 GPT Group 2,295,100 9,765 Mirvac Group 4,817,812 8,847 Lend Lease Group 735,215 8,218 Dexus Property Group 6,846,577 8,190 CFS Retail Property Trust Group 3,321,814 7,570 Federation Centres Ltd. 2,021,091 5,448 Commonwealth Property Office Fund 3,301,340 3,967 Investa Office Fund 867,014 2,949 Charter Hall Retail REIT 387,189 1,723 ^ Cromwell Property Group 1,440,514 1,568 BWP Trust 581,008 1,457 * Shopping Centres Australasia Property Group 811,201 1,361 Charter Hall Group 306,010 1,350 Australand Property Group 325,076 1,264 Abacus Property Group 379,342 920 ALE Property Group 262,675 711 FKP Property Group 256,980 438 * Peet Ltd. 298,778 437 Astro Japan Property Group 107,141 434 Challenger Diversified Property Group 152,938 430 Aspen Group 1,764,652 347 Sunland Group Ltd. 183,149 277 * Cromwell Property Group 116,963 95 141,679 Austria (0.9%) IMMOFINANZ AG 1,499,883 6,133 Atrium European Real Estate Ltd. 254,096 1,519 CA Immobilien Anlagen AG 102,146 1,438 Conwert Immobilien Invest SE 92,706 1,048 S IMMO AG 76,666 479 10,617 Belgium (0.5%) Cofinimmo 21,871 2,633 Befimmo SCA Sicafi 22,438 1,557 ^ Warehouses De Pauw SCA 14,933 955 ^ Aedifica 12,982 870 6,015 Brazil (1.6%) * BR Malls Participacoes SA 642,000 7,573 Multiplan Empreendimentos Imobiliarios SA 125,400 3,579 BR Properties SA 281,503 3,121 Aliansce Shopping Centers SA 95,729 1,081 Sao Carlos Empreendimentos e Participacoes SA 39,950 926 Iguatemi Empresa de Shopping Centers SA 76,086 909 * Jereissati Participacoes SA Prior Pfd. 818,676 692 JHSF Participacoes SA 158,427 577 * Cyrela Commercial Properties SA Empreendimentos e Participacoes 43,000 504 Sonae Sierra Brasil SA 36,283 501 * General Shopping Brasil SA 24,302 149 19,612 Canada (3.9%) Brookfield Office Properties Inc. 356,815 6,570 RioCan REIT 208,530 6,108 H&R REIT 180,423 4,432 Granite REIT 65,509 2,598 Dundee REIT Class A 70,622 2,594 Calloway REIT 78,181 2,344 10 Global ex-U.S. Real Estate Index Fund Market Value Shares ($000) ^ Boardwalk REIT 35,661 2,332 First Capital Realty Inc. 118,571 2,290 Canadian REIT 47,491 2,247 ^ Cominar REIT 85,627 2,040 Canadian Apartment Properties REIT 70,192 1,814 Allied Properties REIT 47,638 1,631 ^ Artis REIT 82,153 1,389 Chartwell Retirement Residences 117,778 1,334 Morguard Corp. 8,332 981 Killam Properties Inc. 77,814 979 Morguard REIT 46,217 840 Northern Property REIT 23,437 751 Brookfield Canada Office Properties 22,462 668 Dundee International REIT 60,787 664 Crombie REIT 38,409 594 NorthWest Healthcare Properties REIT 24,407 317 InnVest REIT 62,638 311 Retrocom Mid-Market REIT 53,639 292 Melcor Developments Ltd. 16,260 289 * Mainstreet Equity Corp. 8,533 274 InterRent REIT 35,196 213 46,896 Chile (0.2%) Parque Arauco SA 739,388 1,912 China (7.0%) China Overseas Land & Investment Ltd. 5,405,550 16,505 China Resources Land Ltd. 2,639,127 7,999 Country Garden Holdings Co. Ltd. 9,486,908 5,375 Shimao Property Holdings Ltd. 1,760,664 3,800 China Vanke Co. Ltd. Class B 1,840,850 3,754 Sino-Ocean Land Holdings Ltd. 5,202,891 3,435 Longfor Properties Co. Ltd. 1,856,617 3,106 ^ Evergrande Real Estate Group Ltd. 7,293,921 2,984 Guangzhou R&F Properties Co. Ltd. 1,437,809 2,609 Agile Property Holdings Ltd. 1,802,586 2,337 SOHO China Ltd. 2,605,545 2,251 Yuexiu Property Co. Ltd. 7,264,241 2,154 * Poly Property Group Co. Ltd. 2,705,000 1,887 Sunac China Holdings Ltd. 2,267,378 1,829 New World China Land Ltd. 3,809,102 1,677 Franshion Properties China Ltd. 4,738,054 1,619 * Greentown China Holdings Ltd. 831,237 1,617 ^ China Overseas Grand Oceans Group Ltd. 1,005,386 1,585 * Hopson Development Holdings Ltd. 919,710 1,537 Yuexiu REIT 2,414,516 1,356 Shenzhen Investment Ltd. 3,076,077 1,293 Shui On Land Ltd. 3,895,029 1,291 KWG Property Holding Ltd. 1,781,158 1,232 ^,* Renhe Commercial Holdings Co. Ltd. 14,988,323 947 ^ Tian An China Investment 1,275,761 900 Shanghai Lujiazui Finance & Trade Zone Development Co. Ltd. Class B 653,800 899 ^,* Kaisa Group Holdings Ltd. 2,626,671 824 Jiangsu Future Land Co. Ltd. Class B 870,650 674 China Merchants Property Development Co. Ltd. Class B 199,200 617 * Glorious Property Holdings Ltd. 3,644,036 569 C C Land Holdings Ltd. 1,629,000 548 ^ China South City Holdings Ltd. 2,999,111 511 Beijing Capital Land Ltd. 1,391,034 509 ^ Mingfa Group International Co. Ltd. 1,483,363 458 Fantasia Holdings Group Co. Ltd. 2,914,943 455 China SCE Property Holdings Ltd. 1,681,805 423 * Shanghai Industrial Urban Development Group Ltd. 2,072,799 419 Powerlong Real Estate Holdings Ltd. 1,537,139 368 Shanghai Jinqiao Export Processing Zone Development Co. Ltd. Class B 367,734 350 Silver Grant International 1,774,216 287 11 Global ex-U.S. Real Estate Index Fund Market Value Shares ($000) Minmetals Land Ltd. 1,802,000 258 * Sinolink Worldwide Holdings Ltd. 2,552,643 201 Hutchison Harbour Ring Ltd. 2,180,000 177 * SRE Group Ltd. 4,304,986 161 * China Properties Group Ltd. 586,524 146 * Shui On Land Ltd. Rights Exp. 05/08/2013 1,289,009 136 84,069 Egypt (0.1%) * Talaat Moustafa Group 1,518,845 864 * Six of October Development & Investment 116,698 337 * Palm Hills Developments SAE 597,594 187 1,388 Finland (0.3%) Sponda Oyj 331,463 1,769 Citycon Oyj 333,021 1,081 * Technopolis Oyj 108,961 585 3,435 France (4.7%) ^ Unibail-Rodamco SE 128,569 33,610 Klepierre 137,708 5,844 ^ Gecina SA 37,166 4,478 ^ Fonciere Des Regions 52,283 4,171 ^ ICADE 32,027 2,961 Mercialys SA 76,987 1,718 Societe Immobiliere de Location pour l’Industrie et le Commerce 11,714 1,375 Altarea 4,723 876 Societe de la Tour Eiffel 7,794 516 ANF Immobilier 14,856 450 55,999 Germany (1.3%) Deutsche Wohnen AG 225,498 3,977 Deutsche Euroshop AG 64,538 2,767 GSW Immobilien AG 66,506 2,670 TAG Immobilien AG 185,058 2,244 * GAGFAH SA 103,369 1,335 * Alstria Office REIT-AG 87,273 1,058 ^ Hamborner REIT AG 58,386 570 DIC Asset AG 42,207 475 * Patrizia Immobilien AG 37,611 382 Prime Office REIT-AG 76,001 319 ^,* IVG Immobilien AG 195,175 165 15,962 Hong Kong (13.0%) Sun Hung Kai Properties Ltd. 2,176,441 31,471 Cheung Kong Holdings Ltd. 1,864,375 28,137 Link REIT 3,223,589 18,274 Hongkong Land Holdings Ltd. 1,656,212 12,059 Hang Lung Properties Ltd. 2,721,691 10,597 Henderson Land Development Co. Ltd. 1,360,375 9,872 Sino Land Co. Ltd. 4,118,605 6,787 Wheelock & Co. Ltd. 1,164,652 6,490 Hang Lung Group Ltd. 1,040,413 6,142 Swire Properties Ltd. 1,491,000 5,331 Kerry Properties Ltd. 1,073,654 4,872 Hysan Development Co. Ltd. 866,422 4,303 Champion REIT 4,286,969 2,259 Great Eagle Holdings Ltd. 378,697 1,608 ^ Chinese Estates Holdings Ltd. 673,952 1,188 K Wah International Holdings Ltd. 1,501,338 821 Sunlight REIT 1,502,400 658 Kowloon Development Co. Ltd. 461,414 612 Prosperity REIT 1,470,649 523 HKR International Ltd. 1,006,082 504 Emperor International Holdings 1,627,832 456 * Lai Sun Development 14,316,302 431 Regal REIT 1,253,815 414 TAI Cheung Holdings 468,131 374 Soundwill Holdings Ltd. 130,000 318 CSI Properties Ltd. 6,558,348 309 Zall Development Group Ltd. 793,858 265 155,075 India (0.3%) DLF Ltd. 502,530 2,230 * Unitech Ltd. 1,873,732 938 * Indiabulls Real Estate Ltd. 327,044 453 * Housing Development & Infrastructure Ltd. 368,344 364 * Parsvnath Developers Ltd. 169,671 108 * DB Realty Ltd. 84,149 100 4,193 12 Global ex-U.S. Real Estate Index Fund Market Value Shares ($000) Indonesia (1.5%) Lippo Karawaci Tbk PT 26,698,000 3,711 Bumi Serpong Damai PT 12,165,527 2,163 Ciputra Development Tbk PT 14,787,000 2,097 Summarecon Agung Tbk PT 6,863,500 1,838 Alam Sutera Realty Tbk PT 15,228,797 1,647 Pakuwon Jati Tbk PT 30,220,000 1,260 * Sentul City Tbk PT 29,016,500 852 * Kawasan Industri Jababeka Tbk PT 21,289,680 658 * Modernland Realty Tbk PT 4,983,000 497 Ciputra Surya Tbk PT 1,410,631 486 Intiland Development Tbk PT 7,928,551 482 Agung Podomoro Land Tbk PT 9,393,000 459 Ciputra Property Tbk PT 3,624,596 433 * Lippo Cikarang Tbk PT 544,000 384 * Bakrieland Development Tbk PT 54,023,500 290 * Bekasi Fajar Industrial Estate Tbk PT 2,787,082 286 Metropolitan Land Tbk PT 3,821,500 244 17,787 Israel (0.5%) Azrieli Group 49,569 1,431 Gazit-Globe Ltd. 101,604 1,352 Alony Hetz Properties & Investments Ltd. 92,164 604 Norstar Holdings Inc. 17,369 458 * Nitsba Holdings 1995 Ltd. 35,570 413 Amot Investments Ltd. 144,835 407 Melisron Ltd. 17,898 371 Reit 1 Ltd. 113,143 253 * Africa Israel Investments Ltd. 91,521 222 * Airport City Ltd. 35,145 216 * Jerusalem Oil Exploration 8,218 215 * Africa Israel Investments Ltd. Rights Exp. 05/08/2013 1,990 7 5,949 Italy (0.1%) Beni Stabili SPA 1,160,059 818 Immobiliare Grande Distribuzione 251,021 272 ^,* Prelios SPA 501,126 48 1,138 Japan (25.1%) Mitsubishi Estate Co. Ltd. 1,962,353 63,916 Mitsui Fudosan Co. Ltd. 1,245,057 42,373 Sumitomo Realty & Development Co. Ltd. 671,702 31,746 Daiwa House Industry Co. Ltd. 845,674 19,114 Nippon Building Fund Inc. 976 14,063 Japan Real Estate Investment Corp. 836 11,230 Daito Trust Construction Co. Ltd. 113,800 11,034 Tokyu Land Corp. 625,056 7,685 Japan Retail Fund Investment Corp. 2,922 6,927 Tokyo Tatemono Co. Ltd. 612,166 5,674 United Urban Investment Corp. 3,234 5,328 Hulic Co. Ltd. 433,432 4,820 Nomura Real Estate Holdings Inc. 171,429 4,609 Japan Prime Realty Investment Corp. 1,162 4,270 Advance Residence Investment Corp. 1,748 4,189 Aeon Mall Co. Ltd. 112,212 3,613 Frontier Real Estate Investment Corp. 346 3,548 Orix JREIT Inc. 2,243 3,036 ^ GLP J-Reit 2,588 2,673 ^ Nomura Real Estate Office Fund Inc. Class A 406 2,594 Nippon Accommodations Fund Inc. 326 2,534 Mori Trust Sogo Reit Inc. 253 2,463 Japan Logistics Fund Inc. 209 2,267 NTT Urban Development Corp. 1,510 2,239 Activia Properties Inc. 260 2,231 ^ Industrial & Infrastructure Fund Investment Corp. 206 2,189 Mori Hills REIT Investment Corp. 298 2,075 Japan Excellent Inc. 299 2,043 Kenedix Realty Investment Corp. Class A 403 1,891 Daiwahouse Residential Investment Corp. 439 1,876 Daikyo Inc. 429,000 1,659 ^ Daiwa Office Investment Corp. Class A 305 1,453 Fukuoka REIT Co. 171 1,449 Tokyu REIT Inc. 225 1,434 Japan Hotel REIT Investment Corp. 3,275 1,384 13 Global ex-U.S. Real Estate Index Fund Market Value Shares ($000) Premier Investment Corp. 295 1,367 Heiwa Real Estate Co. Ltd. 49,332 1,257 ^,* Leopalace21 Corp. 221,450 1,227 Nomura Real Estate Residential Fund Inc. 188 1,166 Daiwa House REIT Investment Corp. 152 1,137 Top REIT Inc. 212 1,137 Daibiru Corp. 78,657 1,097 ^ Sekisui House SI Investment Co. 209 1,069 Global One Real Estate Investment Corp. 148 1,001 TOC Co. Ltd. 123,729 976 Heiwa Real Estate REIT Inc. 1,123 926 Hankyu Reit Inc. Class A 135 893 Japan Rental Housing Investments Inc. Class A 1,083 849 Goldcrest Co. Ltd. 24,210 796 Ichigo Real Estate Investment Corp. 1,042 683 Takara Leben Co. Ltd. 32,713 673 MID Reit Inc. 243 649 Iida Home Max 29,144 559 ^ Starts Proceed Investment Corp. Class A 163 311 Tokyo Theatres Co. Inc. 129,017 265 Kenedix Residential Investment Corp. 98 221 299,888 Malaysia (0.9%) SP Setia Bhd. 1,442,700 1,625 * UEM Land Holdings Bhd. 1,847,565 1,525 KLCC Property Holdings Bhd. 495,900 1,182 Sunway REIT 2,008,134 1,057 IGB Corp. Bhd. 1,304,387 1,013 Sunway Bhd. 1,005,020 957 CapitaMalls Malaysia Trust 1,192,900 737 Eastern & Oriental Bhd. 1,225,700 665 Pavilion REIT 1,097,200 577 Mah Sing Group Bhd. 622,300 464 IJM Land Bhd. 441,941 375 UOA Development Bhd. 500,800 364 * YTL Land & Development Bhd. 372,500 110 * Mah Sing Group Bhd. Warrants Exp. 03/18/2018 95,134 13 * Sunway Bhd. Warrants Exp. 08/17/2016 27,544 5 10,669 Mexico (0.7%) Fibra Uno Administracion SA de CV 1,852,224 7,124 Corp Inmobiliaria Vesta SAB de CV 342,967 790 7,914 Morocco (0.2%) Douja Promotion Groupe Addoha SA 195,847 1,274 * Alliances Developpement Immobilier SA 7,717 438 * Cie Generale Immobiliere 2,882 191 1,903 Netherlands (1.0%) Corio NV 135,837 6,291 Wereldhave NV 30,529 2,220 Eurocommercial Properties NV 49,585 2,024 Vastned Retail NV 27,023 1,207 ^ Nieuwe Steen Investments NV 80,345 601 12,343 New Zealand (0.5%) Kiwi Income Property Trust 1,363,707 1,373 Goodman Property Trust 1,341,318 1,299 Precinct Properties New Zealand Ltd. 1,114,240 1,027 Argosy Property Ltd. 954,995 855 DNZ Property Fund Ltd. 359,981 545 Vital Healthcare Property Trust 382,036 451 Property for Industry Ltd. 270,000 305 5,855 Norway (0.1%) ^ Norwegian Property ASA 729,642 1,023 Philippines (1.4%) Ayala Land Inc. 7,711,900 6,091 SM Prime Holdings Inc. 9,810,200 4,774 Megaworld Corp. 16,447,000 1,661 Robinsons Land Corp. 2,271,850 1,420 * Belle Corp. 5,966,000 939 SM Development Corp. 3,830,126 791 Filinvest Land Inc. 13,569,000 673 Vista Land & Lifescapes Inc. 3,999,000 638 Century Properties Group Inc. 5,290,549 275 17,262 14 Global ex-U.S. Real Estate Index Fund Market Value Shares ($000) Poland (0.1%) * Globe Trade Centre SA 321,365 795 * Echo Investment SA 339,538 614 1,409 Russia (0.2%) LSR Group GDR 267,856 1,169 * Etalon Group Ltd. GDR 170,659 733 1,902 Singapore (7.6%) CapitaLand Ltd. 3,597,157 10,970 Global Logistic Properties Ltd. 3,613,131 8,132 CapitaMall Trust 3,613,034 6,812 Ascendas REIT 2,575,521 5,767 City Developments Ltd. 627,090 5,749 Suntec REIT 2,977,127 4,707 UOL Group Ltd. 750,878 4,360 CapitaCommercial Trust 2,869,082 3,995 CapitaMalls Asia Ltd. 1,932,942 3,305 Keppel Land Ltd. 936,989 3,096 Mapletree Logistics Trust 2,064,129 2,196 Mapletree Industrial Trust 1,607,934 2,050 Mapletree Commercial Trust 1,637,705 1,948 ^ Fortune REIT 1,648,861 1,573 ^ Keppel REIT 1,279,015 1,570 Starhill Global REIT 1,945,968 1,524 CDL Hospitality Trusts 921,402 1,499 Frasers Centrepoint Trust 725,341 1,326 Bukit Sembawang Estates Ltd. 219,650 1,274 Wing Tai Holdings Ltd. 699,410 1,239 United Industrial Corp. Ltd. 505,188 1,236 Cambridge Industrial Trust 1,576,409 1,096 Parkway Life REIT 487,255 1,058 Ascott Residence Trust 895,463 1,023 Cache Logistics Trust 868,405 998 Singapore Land Ltd. 136,227 979 ^,* Yanlord Land Group Ltd. 815,204 936 Lippo Malls Indonesia Retail Trust 2,185,706 933 Far East Hospitality Trust 1,008,000 926 ^ GuocoLand Ltd. 486,477 893 ^ Sabana Shari’ah Compliant Industrial REIT 805,000 893 First REIT 737,754 859 Frasers Commercial Trust 668,867 847 CapitaRetail China Trust 595,855 815 ^ AIMS AMP Capital Industrial REIT 506,428 749 * Wheelock Properties Singapore Ltd. 418,969 668 Ascendas India Trust 952,666 635 Ho Bee Investment Ltd. 324,903 568 ^,* Ying Li International Real Estate Ltd. 1,307,000 543 Ascendas Hospitality Trust 626,000 518 Perennial China Retail Trust 884,576 460 Far East Orchard Ltd. 204,035 370 Fragrance Group Ltd. 1,410,550 281 91,376 South Africa (2.1%) Growthpoint Properties Ltd. 1,635,809 5,377 Redefine Properties Ltd. 3,636,907 4,380 Capital Property Fund 2,264,577 2,978 Resilient Property Income Fund Ltd. 366,264 2,421 Hyprop Investments Ltd. 211,289 1,866 Fountainhead Property Trust 1,630,286 1,719 Acucap Properties Ltd. 215,363 1,260 SA Corporate Real Estate Fund Nominees Pty Ltd. 2,060,440 1,006 Emira Property Fund 562,157 968 Vukile Property Fund Ltd. 357,377 786 Sycom Property Fund 176,267 572 Rebosis Property Fund Ltd. 331,717 484 Premium Properties Ltd. 128,158 306 Hospitality Property F und Ltd. Class A 128,368 266 Octodec Investments Ltd. 81,744 233 * Sycom Property Fund Rights Exp. 05/17/2013 23,272 4 24,626 Spain (0.0%) ^,* Inmobiliaria Colonial SA 126,235 142 Sweden (1.3%) Castellum AB 242,594 3,632 Hufvudstaden AB Class A 169,427 2,218 Wallenstam AB 152,010 2,171 Fabege AB 198,725 2,152 Wihlborgs Fastigheter AB 96,653 1,601 Kungsleden AB 190,718 1,337 * Fastighets AB Balder 95,851 696 Atrium Ljungberg AB 48,480 673 Klovern AB 142,003 644 15,124 Switzerland (1.5%) Swiss Prime Site AG 84,690 6,944 PSP Swiss Property AG 54,420 5,109 Mobimo Holding AG 8,622 1,938 Allreal Holding AG 11,931 1,746 Solvalor 61 5,078 1,217 Intershop Holdings 1,777 611 15 Global ex-U.S. Real Estate Index Fund Zug Estates Holding AG Class B 353 473 * Solvalor 61 Rights Exp. 05/08/2013 5,078 22 18,060 Taiwan (1.2%) Ruentex Development Co. Ltd. 1,009,959 1,980 Highwealth Construction Corp. 638,800 1,427 Cathay Real Estate Development Co. Ltd. 1,911,000 1,147 Cathay No 1 REIT 1,570,310 1,070 Chong Hong Construction Co. 303,000 1,048 Huaku Development Co. Ltd. 337,554 970 Prince Housing & Development Corp. 1,237,202 886 Farglory Land Development Co. Ltd. 399,000 763 Radium Life Tech Co. Ltd. 799,171 666 Huang Hsiang Construction Co. 247,000 658 Kindom Construction Co. 518,000 559 Hung Sheng Construction Co. Ltd. 638,000 528 * Shining Building Business Co. Ltd. 540,580 409 Kuoyang Construction Co. Ltd. 561,000 387 KEE TAI Properties Co. Ltd. 496,869 350 * Taiwan Land Development Corp. 770,906 306 Hung Poo Real Estate Development Corp. 273,194 306 King’s Town Construction Co. Ltd. 231,352 240 Advancetek Enterprise Co. Ltd. 224,000 218 Howarm Construction Co. Ltd. 188,871 131 14,049 Thailand (1.4%) * Central Pattana PCL 917,800 3,126 * Land and Houses PCL 4,229,000 1,890 Tesco Lotus Retail Growth Freehold & Leasehold Property Fund 2,430,652 1,232 * Pruksa Real Estate PCL 1,228,700 1,229 CPN Retail Growth Leasehold Property Fund 1,658,400 1,114 * Hemaraj Land and Development PCL 6,820,878 1,001 * Bangkokland PCL 12,256,800 862 * Quality Houses PCL 5,320,400 766 * LPN Development PCL 822,000 671 * SC Asset Corp. PCL 2,299,260 611 * MBK PCL 107,512 609 * Supalai PCL 834,805 584 * Amata Corp. PCL 726,800 570 * Sansiri PCL (Local) 3,141,700 471 * Asian Property Development PCL 1,109,400 356 * Siam Future Development PCL 913,806 283 Ticon Industrial Connection PCL (Foreign) 332,400 280 Ticon Industrial Connection PCL (Local) 305,761 258 ^ Sansiri PCL (Foreign) 901,132 135 * Rojana Industrial Park PCL (Local) 296,600 127 Rojana Industrial Park PCL - NVDR 279,400 119 Rojana Industrial Park PCL (Foreign) 225,393 96 Sansiri PCL 360,800 54 16,444 Turkey (0.2%) * Emlak Konut Gayrimenkul Yatirim Ortakligi AS 875,392 1,502 Is Gayrimenkul Yatirim Ortakligi AS 492,506 432 Torunlar Gayrimenkul Yatirim Ortakligi AS 180,054 425 Akmerkez Gayrimenkul Yatirim Ortakligi AS 40,490 418 Sinpas Gayrimenkul Yatirim Ortakligi AS 343,378 267 3,044 United Kingdom (6.4%) Land Securities Group plc 1,094,971 14,875 British Land Co. plc 1,402,344 12,973 Hammerson plc 999,605 8,077 Intu Properties plc 940,947 5,012 Derwent London plc 121,527 4,360 Segro plc 1,036,733 4,293 Capital & Counties Properties plc 864,394 4,139 Great Portland Estates plc 482,808 3,994 Shaftesbury plc 356,226 3,364 Londonmetric Property plc 939,671 1,672 Grainger plc 591,198 1,251 Unite Group plc 222,907 1,206 Hansteen Holdings plc 887,620 1,179 16 Global ex-U.S. Real Estate Index Fund Market Value Shares ($000) F&C Commercial Property Trust Ltd. 686,283 1,146 Big Yellow Group plc 175,523 1,100 ST Modwen Properties plc 243,259 1,014 * Raven Russia Ltd. 817,224 929 Workspace Group plc 146,137 852 * Quintain Estates & Development plc 749,906 754 UK Commercial Property Trust Ltd. 580,016 672 Helical Bar plc 144,957 559 Safestore Holdings plc 253,475 540 Primary Health Properties plc 103,146 533 Development Securities plc 163,656 369 * CLS Holdings plc 25,387 362 Schroder REIT Ltd. 507,722 318 Picton Property Income Ltd. 407,135 279 Mucklow A & J Group plc 42,000 253 76,075 Total Common Stocks (Cost $994,970) 1,190,834 Temporary Cash Investment (5.2%) Money Market Fund (5.2%) Vanguard Market Liquidity Fund, 0.142% (Cost $62,687) 62,686,558 62,687 Total Investments (104.8%) (Cost $1,057,657) 1,253,521 Other Assets and Liabilities (-4.8%) Other Assets 10,028 Liabilities 2 (67,819) (57,791) Net Assets (100%) 1,195,730 At April 30, 2013, net assets consisted of: Amount ($000) Paid-in Capital 1,016,644 Overdistributed Net Investment Income (11,038) Accumulated Net Realized Losses (5,723) Unrealized Appreciation (Depreciation) Investment Securities 195,864 Foreign Currencies (17) Net Assets Investor Shares—Net Assets Applicable to 8,234,294 outstanding $.001 par value shares of beneficial interest (unlimited authorization) Net Asset Value Per Share— Investor Shares Signal Shares—Net Assets Applicable to 1,932,290 outstanding $.001 par value shares of beneficial interest (unlimited authorization) Net Asset Value Per Share— Signal Shares Institutional Shares—Net Assets Applicable to 635,005 outstanding $.001 par value shares of beneficial interest (unlimited authorization) Net Asset Value Per Share— Institutional Shares ETF Shares—Net Assets Applicable to 13,847,293 outstanding $.001 par value shares of beneficial interest (unlimited authorization) Net Asset Value Per Share— ETF Shares See Note A in Notes to Financial Statements. ^ Part of security position is on loan to broker-dealers. The total value of securities on loan is $63,507,000. * Non-income-producing security. 1 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 2 Includes $62,687,000 of collateral received for securities on loan. The fund received additional collateral of $1,779,000 on the next business day. GDR—Global Depositary Receipt. NVDR—Non-Voting Depository Receipt. REIT—Real Estate Investment Trust. See accompanying Notes, which are an integral part of the Financial Statements. 17 Global ex-U.S. Real Estate Index Fund Statement of Operations Six Months Ended April 30, 2013 ($000) Investment Income Income Dividends 1 12,928 Interest 2 5 Security Lending 313 Total Income 13,246 Expenses The Vanguard Group—Note B Investment Advisory Services 38 Management and Administrative—Investor Shares 246 Management and Administrative—Signal Shares 60 Management and Administrative—Institutional Shares 57 Management and Administrative—ETF Shares 615 Marketing and Distribution—Investor Shares 10 Marketing and Distribution—Signal Shares 6 Marketing and Distribution—Institutional Shares 8 Marketing and Distribution—ETF Shares 60 Custodian Fees 129 Shareholders’ Reports—Investor Shares 1 Shareholders’ Reports—Signal Shares — Shareholders’ Reports—Institutional Shares — Shareholders’ Reports—ETF Shares 2 Trustees’ Fees and Expenses 1 Total Expenses 1,233 Net Investment Income Realized Net Gain (Loss) Investment Securities Sold 1,196 Foreign Currencies (28) Realized Net Gain (Loss) Change in Unrealized Appreciation (Depreciation) Investment Securities 152,384 Foreign Currencies (6) Change in Unrealized Appreciation (Depreciation) Net Increase (Decrease) in Net Assets Resulting from Operations 1 Dividends are net of foreign withholding taxes of $1,255,000. 2 Interest income from an affiliated company of the fund was $4,000. See accompanying Notes, which are an integral part of the Financial Statements. 18 Global ex-U.S. Real Estate Index Fund Statement of Changes in Net Assets Six Months Ended Year Ended April 30, October 31, 2013 2012 ($000) ($000) Increase (Decrease) in Net Assets Operations Net Investment Income 12,013 14,604 Realized Net Gain (Loss) 1,168 (3,979) Change in Unrealized Appreciation (Depreciation) 152,378 71,373 Net Increase (Decrease) in Net Assets Resulting from Operations 165,559 81,998 Distributions Net Investment Income Investor Shares (4,532) (2,214) Signal Shares (2,138) (829) Institutional Shares (2,619) (2,306) ETF Shares (19,021) (10,584) Realized Capital Gain Investor Shares — — Signal Shares — — Institutional Shares — — ETF Shares — — Total Distributions (28,310) (15,933) Capital Share Transactions Investor Shares 93,421 33,245 Signal Shares 19,150 27,051 Institutional Shares 6,751 2,384 ETF Shares 369,279 163,381 Net Increase (Decrease) from Capital Share Transactions 488,601 226,061 Total Increase (Decrease) 625,850 292,126 Net Assets Beginning of Period End of Period 1 1 Net Assets—End of Period includes undistributed (overdistributed) net investment income of ($11,038,000) and $4,764,000. See accompanying Notes, which are an integral part of the Financial Statements. 19 Global ex-U.S. Real Estate Index Fund Financial Highlights Investor Shares Six Months Year Nov. 1, Ended Ended 2010 1 to April 30, Oct. 31, Oct. 31, For a Share Outstanding Throughout Each Period 2013 2012 2011 Net Asset Value, Beginning of Period Investment Operations Net Investment Income . 307 2 .700 2 .744 2 Net Realized and Unrealized Gain (Loss) on Investments 3 3.988 2.995 (2.430) Total from Investment Operations 4.295 3.695 (1.686) Distributions Dividends from Net Investment Income (. 925) (.795) (.174) Distributions from Realized Capital Gains — — — Total Distributions (. 925) (.795) (.174) Net Asset Value, End of Period Total Return 4 21.06% 21.31% -8.49% Ratios/Supplemental Data Net Assets, End of Period (Millions) $201 $84 $41 Ratio of Total Expenses to Average Net Assets 0.41% 0.45% 0.50% 5 Ratio of Net Investment Income to Average Net Assets 2.77% 3.74% 3.61% 5 Portfolio Turnover Rate 6 5% 10% 7% The expense ratio, net income ratio, and turnover rate for the current period have been annualized. 1 Inception. 2 Calculated based on average shares outstanding. 3 Includes increases from purchase and redemption fees of $.01, $.01, and $.02. 4 Total returns do not include transaction or account service fees that may have applied in the periods shown. Fund prospectuses provide information about any applicable transaction and account service fees. 5 Annualized. 6 Excludes the value of portfolio securities received or delivered as a result of in-kind purchases or redemptions of the fund’s capital shares, including ETF Creation Units. See accompanying Notes, which are an integral part of the Financial Statements. 20 Global ex-U.S. Real Estate Index Fund Financial Highlights Signal Shares Six Months Year Feb. 10, Ended Ended 2011 1 to April 30, Oct. 31, Oct. 31, For a Share Outstanding Throughout Each Period 2013 2012 2011 Net Asset Value, Beginning of Period Investment Operations Net Investment Income . 476 2 1.093 2 .784 2 Net Realized and Unrealized Gain (Loss) on Investments 3 6.042 4.528 (3.164) Total from Investment Operations 6.518 5.621 (2.380) Distributions Dividends from Net Investment Income (1.418) (1.261) — Distributions from Realized Capital Gains — — — Total Distributions (1.418) (1.261) — Net Asset Value, End of Period Total Return 4 21.11% 21.43% -7.96% Ratios/Supplemental Data Net Assets, End of Period (Millions) $71 $43 $12 Ratio of Total Expenses to Average Net Assets 0.28% 0.32% 0.35% 5 Ratio of Net Investment Income to Average Net Assets 2.90% 3.87% 3.76% 5 Portfolio Turnover Rate 6 5% 10% 7% The expense ratio, net income ratio, and turnover rate for the current period have been annualized. 1 Inception. 2 Calculated based on average shares outstanding. 3 Includes increases from purchase and redemption fees of $.0
